


Exhibit 10.14

 

CONSOLIDATED AND RESTATED CREDIT AGREEMENT

 

 

by and among

 

 

BUILDING MATERIALS CORPORATION OF AMERICA,

 

 

THE LENDERS PARTY HERETO,

 

 

FLEET NATIONAL BANK,

as Documentation Agent,

 

BEAR STEARNS CORPORATE LENDING INC.,

as Syndication Agent,

 

 

and

 

 

THE BANK OF NEW YORK, as
Swing Line Lender and as Administrative Agent

 

 

with

 

 

BNY CAPITAL MARKETS, INC., as

Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------

 

Dated as of December 30, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.1. Definitions

1.2. Principles of Construction

 

2. AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT

2.1. Revolving Credit Loans

2.2. Revolving Credit Notes

2.3. Swing Line Loans

2.4. Swing Line Notes

2.5. Procedure for Borrowing

2.6. Termination or Reduction of Commitments

2.7. Prepayments

2.8. Use of Proceeds

2.9. Letter of Credit Sub-Facility

2.10. Letter of Credit Participation and Funding Commitments

2.11. Absolute Obligation With Respect to Letter of Credit Payments

2.12. Payments

 

3. INTEREST, FEES, YIELD PROTECTIONS, ETC.

3.1. Interest Rate and Payment Dates

3.2. Fees

3.3. Conversions

3.4. Concerning Interest Periods

3.5. Indemnification for Loss

3.6. Capital Adequacy

3.7. Reimbursement for Increased Costs

3.8. Illegality of Funding

3.9. Substituted Interest Rate

3.10. Taxes; Net Payments

3.11. Option to Fund

3.12. Replacement of Lenders

 

4. REPRESENTATIONS AND WARRANTIES

4.1. Subsidiaries; Capitalization

4.2. Existence and Power

4.3. Authority and Execution

4.4. Binding Agreement

4.5. Litigation

 

--------------------------------------------------------------------------------


 

4.6. Required Consents

4.7. Absence of Defaults; No Conflicting Agreements

4.8. Compliance with Applicable Laws

4.9. Taxes

4.10. Governmental Regulations

4.11. Federal Reserve Regulations; Use of Loan Proceeds

4.12. Plans

4.13. Financial Statements

4.14. Property

4.15. Authorizations

4.16. Environmental Matters

4.17. Solvency

4.18. Absence of Certain Restrictions

4.19. No Misrepresentation

 

5. CONDITIONS TO EFFECTIVENESS

5.1. Evidence of Action

5.2. This Agreement

5.3. Notes

5.4. Chase Platinum Substitute Note and Fleet LC Agreement

5.5. Opinion of Counsel to the Borrower and its Subsidiaries

 

6. CONDITIONS OF LENDING - ALL LOANS AND LETTERS OF CREDIT

6.1. Compliance

6.2. Borrowing Request; Letter of Credit Request

6.3. Minimum Cash Amount

6.4. Loan Closings

 

7. AFFIRMATIVE COVENANTS

7.1. Financial Statements and Information

7.2. Certificates; Other Information

7.3. Legal Existence

7.4. Taxes

7.5. Insurance and Condemnation.

7.6. Performance of Obligations

7.7. Observance of Legal Requirements

7.8. Inspection of Property; Books and Records; Discussions

7.9. Authorizations

7.10. Financial Covenants

7.11. Additional Subsidiaries

7.12. Further Assurances; Certain Real Estate Matters

7.13. Environmental Compliance

 

--------------------------------------------------------------------------------


 

7.14. Invested Cash, Marketable Securities and System Cash

 

8. NEGATIVE COVENANTS

8.1. Indebtedness

8.2. Liens

8.3. Merger, Consolidations and Acquisitions

8.4. Dispositions

8.5. Investments, Loans, Etc.

8.6. Restricted Payments

8.7. Business and Name Changes

8.8. ERISA

8.9. Prepayments of Indebtedness

8.10. Amendments, Etc. of Certain Agreements

8.11. Transactions with Affiliates

8.12. Limitation on Upstream Transfers

8.13. Capital Leases and Sale-Leaseback Transactions

8.14. Capital Expenditures

8.15. Asbestos Costs

8.16. Tax Sharing Payments

 

9. DEFAULT

9.1. Events of Default

9.2. Contract Remedies

 

10. THE ADMINISTRATIVE AGENT

10.1. Appointment

10.2. Delegation of Duties

10.3. Exculpatory Provisions

10.4. Reliance by Administrative Agent

10.5. Notice of Default

10.6. Non-Reliance on Administrative Agent and Other Lenders

10.7. Indemnification

10.8. Administrative Agent in Its Individual Capacity

10.9. Successor Administrative Agent

10.10. Documentation Agent, Syndication Agent and Lead Arranger

10.11. Appointment of Collateral Agent

 

11. OTHER PROVISIONS

11.1. Amendments and Waivers

11.2. Notices

11.3. No Waiver; Cumulative Remedies

 

--------------------------------------------------------------------------------


 

11.4. Survival of Representations and Warranties and Certain Obligations

11.5. Expenses

11.6. Lending Offices

11.7. Successors and Assigns

11.8. Indemnity

11.9. Limitation of Liability

11.10. Counterparts

11.11. Adjustments; Set-off

11.12. Construction

11.13. Governing Law

11.14. Headings Descriptive

11.15. Severability

11.16. Integration

11.17. Consent to Jurisdiction

11.18. Service of Process

11.19. No Limitation on Service or Suit

11.20. WAIVER OF TRIAL BY JURY

11.21. Treatment of Confidential Information

11.22. Conversion to DIP Facility

11.23. Consolidation and Restatement

11.24. Chase Platinum Substitute Note

11.25. Fleet LC Agreement

 

EXHIBITS

 

Exhibit A

 

List of Revolving Credit Commitment Amounts

Exhibit B-1

 

Form of Revolving Credit A Note

Exhibit B-2

 

Form of Revolving Credit B Note

Exhibit B-3

 

Form of Swing Line A Note

Exhibit B-4

 

Form of Swing Line B Note

Exhibit C-1

 

Form of Borrowing Request

Exhibit C-2

 

Form of Letter of Credit Request

Exhibit D

 

Form of Notice of Conversion

Exhibit E

 

Form of Compliance Certificate

Exhibit F-1

 

Form of Opinion of General Counsel to the Borrower and its Subsidiaries

Exhibit F-2

 

Form of Opinion of Special Counsel to the Borrower and its Subsidiaries

Exhibit G

 

Form of Chase Platinum Substitute Note

Exhibit H

 

Form of Assignment and Acceptance Agreement

Exhibit I

 

Form of Fleet LC Agreement

Exhibit J

 

[Intentionally Omitted]

Exhibit K

 

[Intentionally Omitted]

Exhibit L

 

Form of Demand Note

Exhibit M

 

Form of Depositary Control Agreement

 

--------------------------------------------------------------------------------


 

CONSOLIDATED AND RESTATED CREDIT AGREEMENT, dated as of December 30, 2002, by
and among BUILDING MATERIALS CORPORATION OF AMERICA, a Delaware corporation (the
“Borrower”), the lenders party hereto (together with their respective assigns,
the “Lenders”, each a “Lender”), FLEET NATIONAL BANK, as documentation agent (in
such capacity, the “Documentation Agent”), BEAR STEARNS CORPORATE LENDING INC.,
as syndication agent (in such capacity, the “Syndication Agent”), and THE BANK
OF NEW YORK, as agent for the Lenders (in such capacity, the “Administrative
Agent”) and as swing line lender (in such capacity, the “Swing Line Lender”). 
This Agreement consolidates and restates in their entirety the $110 Million
Credit Agreement, the $100 Million Credit Agreement, the Chase Platinum
Substitute Note and the Fleet LC Agreement.

 

1.                                       DEFINITIONS AND PRINCIPLES OF
CONSTRUCTION

 

1.1.                              Definitions

 

As used in this Agreement, terms defined in the preamble have the meanings
therein indicated, and the following terms have the following meanings:

 

“ABR Advances”: the Swing Line Loans and the Revolving Credit Loans (or any
portions thereof), at such time as they (or such portions) are made and/or being
maintained at a rate of interest based upon the Alternate Base Rate.

 

“Accountants”: Arthur Andersen LLP (or any successor thereto), or such other
firm of certified public accountants of recognized national standing selected by
the Borrower and reasonably satisfactory to the Administrative Agent.

 

“Accumulated Funding Deficiency”: as defined in Section 302 of ERISA.

 

“Acquisition”: with respect to the Borrower or any Subsidiary of the Borrower,
the purchase or other acquisition by such Person, by any means whatsoever
(including through a merger, dividend or otherwise and whether in a single
transaction or in a series of related transactions), of (i) any Capital Stock of
any other Person (other than a then existing Subsidiary of the Borrower) if,
immediately thereafter, such other Person would be either a Subsidiary of such
Person or otherwise under the control of such Person, or (ii) any business,
going concern or division or segment of any other Person (other than the
Borrower or any other Subsidiary of the Borrower), or all or substantially all
of the assets of any of the foregoing.

 

“A Credit Exposure”: with respect to any A Lender as of any date, the sum as of
such date of (i) the outstanding principal balance of such Lender’s Revolving
Credit A Loans, (ii) such Lender’s Swing Line A Exposure, and (iii) such
Lender’s Letter of Credit A Exposure.

 

“Administrative Agent”: as defined in the preamble to this Agreement, which
term, as applicable, shall include The Bank of New York in its capacity as the
“Administrative Agent” under and as defined in the $110 Million Credit Agreement
and in its capacity as the “Administrative Agent” under and as defined in the
$100 Million Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Advance”: with respect to a Loan, an ABR Advance or a Eurodollar Advance, as
the case may be.

 

“Affected Advance”: as defined in Section 3.9.

 

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (i) to vote 10% or more of the securities or other
interests having ordinary voting power for the election of directors or other
managing Persons thereof or (ii) to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Affiliated Fund”: with respect to any Person, any mutual fund that is advised
or managed by (a) such Person, (b) a Fund Affiliate of such Person or (c) an
entity or Fund Affiliate of an entity that administers or manages such Person. 
For purposes of this definition, “Fund Affiliate” means, with respect to any
Person, any other Person which, directly or indirectly, controls, is controlled
by or is under common control with such Person, each officer, director, general
partner or joint-venturer, Affiliated Fund, adviser or manager of such Person,
and each Person who is the beneficial owner of 5% or more of any class of Voting
Shares of such Person.  For the purposes of this definition, “control “ means
the possession of the power to direct or cause the direction of management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Affiliated Fund Distressed Debt Group”: each mutual fund and each Affiliated
Fund of such mutual fund, in each case whose primary stated purpose is the
purchase of distressed debt.

 

“Aggregate A Credit Exposure”: at any time, the sum at such time of (i) the
outstanding principal balance of the Revolving Credit A Loans of all A Lenders,
plus (ii) the outstanding principal balance of the Swing Line A Loans plus (iii)
an amount equal to the Letter of Credit A Exposure of all A Lenders.

 

“Aggregate B Credit Exposure”: at any time, the sum at such time of (i) the
outstanding principal balance of the Revolving Credit B Loans of all B Lenders,
plus (ii) the outstanding principal balance of the Swing Line B Loans plus (iii)
an amount equal to the Letter of Credit B Exposure of all B Lenders.

 

“Aggregate Commitment Percentage”: with respect to any Lender as of any date,
the percentage as of such date equal to such Lender’s Revolving Credit A and B
Commitment Amounts divided by the Aggregate Revolving Credit A and B Commitment
Amounts (or, if no Revolving Credit A or B Commitments then exist, the
percentage equal to such Lender’s Revolving Credit A and B Commitment Amounts on
the last day upon which Revolving Credit A or B Commitments did exist divided by
the Aggregate Revolving Credit A and B Commitment Amounts as in effect on such
day).

 

2

--------------------------------------------------------------------------------


 

“Aggregate Credit Exposure”: at any time, the sum of the Aggregate A Credit
Exposure and the Aggregate B Credit Exposure at such time.

 

“Aggregate Revolving Credit A Commitment Amount”: at any time, the sum at such
time of the Revolving Credit A Commitment Amounts of all A Lenders.

 

“Aggregate Revolving Credit B Commitment Amount”: at any time, the sum at such
time of the Revolving Credit B Commitment Amounts of all B Lenders.

 

“Aggregate Revolving Credit Commitment Amount”: the sum of the Aggregate
Revolving Credit A Commitment Amount and the Aggregate Revolving Credit B
Commitment Amount at such time.

 

“Aggregate Voting Exposure”: the sum of (i) the Aggregate Revolving Credit
Commitment Amount of all Lenders, (ii) the outstanding principal amount of the
Chase Platinum Substitute Note and (iii) the undrawn face amount of the Fleet LC
plus the amount of any unpaid drafts drawn under the Fleet LC.

 

“Agreement”: this Consolidated and Restated Credit Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“A Lender”: a Lender having a Revolving Credit A Commitment or outstanding
Revolving Credit A Loans, Swing Line A Exposure or Letter of Credit A Exposure.

 

“Alternate Base Rate”: on any date, a rate of interest per annum equal to the
higher of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1% or
(ii) the BNY Rate in effect on such date.

 

“Alternate DIP Facility”: as defined in Section 11.22.

 

“Annual Asbestos Basket”: as defined in Section 8.15.

 

“Appeal Security”: cash, letters of credit or any other security deposited by
the Borrower or any of its Subsidiaries on or after the Closing Date to secure
any appeal bond or similar instrument in connection with any asbestos
litigation.

 

“Appeal Security Drawn Amount”: an amount equal to the aggregate amount of all
Appeal Security deposited on or after the Closing Date that has been drawn by
the holder of the applicable appeal bond or similar instrument.

 

“Appeal Security Undrawn Amount”: an amount equal to (i) the aggregate original
amount of all Appeal Security deposited on or after the Closing Date plus (ii)
the amount of each increase to the face amount of any letter of credit
constituting Appeal Security minus (iii) the sum of, without duplication (A) the
amount of each reduction to the face amount of any such letter of credit not
resulting from any drawing thereunder, (B) the undrawn face amount of any

 

3

--------------------------------------------------------------------------------


 

such letter of credit that has been terminated, and (C) the undrawn face amount
of any such Appeal Security that has been returned to the Borrower or any of its
Subsidiaries.

 

“Applicable Margin”: a rate per annum equal to (i) with respect to ABR Advances,
0.00%, and (ii) with respect to Eurodollar Advances, 2.64%; provided that if at
any time during the pendency of a BMCA Bankruptcy (as defined in the Collateral
Agent Agreement), (A) the Senior Note Lien Avoidance (as defined in the
Collateral Agent Agreement) has occurred, (B) the 1999 Liens (as defined in the
Collateral Agent Agreement) remain in full force and effect, and (C) the DIP
Facility shall have come into effect, then, for the period from and after such
time as such Senior Note Lien Avoidance shall have occurred, the Applicable
Margin under the DIP Facility shall be increased by 1%.

 

“Approved Bank”: any bank whose (or whose parent company’s) unsecured non-credit
supported short-term commercial paper rating from (i) Standard & Poor’s is at
least A-1 or the equivalent thereof or (ii) Moody’s is at least P-1 or the
equivalent thereof.

 

“Assignment”: as defined in Section 11.7(c).

 

“Assignment and Acceptance Agreement”: an assignment and acceptance agreement
executed by an assignor and an assignee, substantially in the form of Exhibit H.

 

“Authorized Signatory”: as to (i) any Person which is a corporation, the
chairman of the board, the president, any vice president, the chief financial
officer or any other officer (acceptable to the Administrative Agent) thereof
and (ii) any Person which is not a corporation, the general partner or other
managing Person (acceptable to the Administrative Agent) thereof.

 

“B Credit Exposure”: with respect to any B Lender as of any date, the sum as of
such date of (i) the outstanding principal balance of such Lender’s Revolving
Credit B Loans, (ii) such Lender’s Swing Line B Exposure, and (iii) such
Lender’s Letter of Credit B Exposure.

 

“B Lender”: a Lender having a Revolving Credit B Commitment or outstanding
Revolving Credit B Loans, Swing Line B Exposure or Letter of Credit B Exposure.

 

“BNY”: The Bank of New York.

 

“BNY Capital Markets”: BNY Capital Markets, Inc.

 

“BNY Rate”: a rate of interest per annum equal to the rate of interest publicly
announced in New York City by BNY from time to time as its prime commercial
lending rate, such rate to be adjusted automatically (without notice) on the
effective date of any change in such publicly announced rate.

 

“Borrower Intercompany Investments”: demand loans which are (i) made by the
Borrower to or in any Guarantor or (ii) made by any Guarantor to or in the
Borrower or to or in any other Guarantor and, in each case, evidenced by a
Demand Note.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Date”: any Business Day on which (i) the Lenders make Revolving
Credit Loans, (ii) the Swing Line Lender makes a Swing Line Loan or (iii) the
Issuing Bank issues a Letter of Credit.

 

“Borrowing Request”: a request for Revolving Credit Loans or a Swing Line Loan
in the form of Exhibit C-1.

 

“Business Day”: (i) for all purposes other than as set forth in clause (ii)
below, any day other than a Saturday, a Sunday or a day on which commercial
banks located in New York City are authorized or required by law or other
governmental action to close, and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Advances, any day which is a Business Day described in clause (i)
above and which is also a day on which eurodollar funding between banks may be
carried on in London, England.

 

“Capital Expenditures”: of any Person means expenditures (whether paid in cash
or other consideration or accrued as a liability) for fixed or capital assets
(excluding any capitalized interest and any such asset acquired in connection
with normal replacement and maintenance programs to the extent properly charged
to current operations and excluding any replacement assets to the extent
acquired with the proceeds of insurance) made by such Person, all as determined
in accordance with GAAP.

 

“Capital Lease”: a lease the obligations in respect of which are required to be
capitalized by the lessee thereunder for financial reporting purposes in
accordance with GAAP.

 

“Capital Stock”: as to any Person, all shares, interests, partnership interests,
limited liability company interests, participations, rights in or other
equivalents (however designated) of such Person’s equity (however designated)
and any rights, warrants or options exchangeable for or convertible into such
shares, interests, participations, rights or other equity.

 

“Cash Collateral Account”: an account maintained by the Collateral Agent
pursuant to the Security Agreement and entitled the “Building Materials
Corporation of America Cash Collateral Account”, provided that the name of such
account shall be changed following the change of name of the Borrower.

 

“Cash Equivalents”: shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in full support thereof) having maturities of not
more than six months from the date of acquisition, (ii) Dollar denominated
domestic and Eurodollar time deposits, certificates of deposit and bankers
acceptances of (x) any Lender or (y) any Approved Bank, in any such case with
maturities of not more than six months from the date of acquisition, and (iii)
commercial paper issued by any Approved Bank or by the parent company of any
Approved Bank and commercial paper issued by, or guaranteed by, any industrial
or financial company with an unsecured non-credit supported short-term
commercial paper rating of at least A-1 or the equivalent by Standard & Poor’s
or at least P-1 or the equivalent by Moody’s, or guaranteed by any industrial or
financial company with

 

5

--------------------------------------------------------------------------------


 

a long term unsecured non-credit supported senior debt rating of at least A or
A-2, or the equivalent, by Standard & Poor’s or Moody’s, as the case may be, and
in each case maturing within six months after the date of acquisition, provided
that such securities, time deposits, certificates of deposit, bankers
acceptances and commercial paper have been issued in the United States, have
been deposited in the Cash Collateral Account and in respect of which the
Collateral Agent has a first priority perfected security interest therein.

 

“Cash Management System”: as defined in Section 3.4(d)(iii) of the Security
Agreement.

 

“Change of Control” means the occurrence of any of the following events: (i)
prior to the time that at least 15% of the then outstanding Voting Shares of the
Borrower or any Parent is publicly traded on a national securities exchange or
in the NASDAQ (national market system), the Permitted Holders cease to be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of majority voting power of the Voting Shares of the
Borrower, whether as a result of issuance of securities of the Borrower or any
of its Affiliates, any merger, consolidation, liquidation or dissolution of the
Borrower or any of its Affiliates, any direct or indirect transfer of securities
by any Permitted Holder or by any Parent or any of its Subsidiaries or otherwise
(for purposes of this clause (i) and clause (ii) below, the Permitted Holders
shall be deemed to beneficially own any Voting Shares of a corporation (the
“specified corporation”) held by any other corporation (the “parent
corporation”) so long as the Permitted Holders beneficially own (as so defined),
directly or indirectly, a majority of the Voting Shares of the parent
corporation); (ii) any “Person” (as such term is used in sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in clause (i) above, except that a
Person shall be deemed to have “beneficial ownership” of all shares that any
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the Voting Shares of the Borrower or any Parent; provided that the
Permitted Holders beneficially own (as defined in clause (i) above), directly or
indirectly, in the aggregate a lesser percentage of the Voting Shares of the
Borrower or such Parent than such other Person and do not have the right or
ability by voting power, contract or otherwise to elect or designate for
election of a majority of the Managing Person of the Borrower or such Parent; or
(iii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Managing Person of the Borrower or G-I
Holdings Inc. (together with any new members whose election by the Managing
Person of the Borrower or G-I Holdings Inc., or whose nominations for election
by the shareholders of the Borrower or G-I Holdings Inc., was approved by a vote
of a majority of the members of such Managing Person then still in office who
were either members at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of such Managing Person then in office.

 

“Chase Platinum Agreement”: the agreement, from time to time in effect, between
JPMorgan Chase Bank (formerly, The Chase Manhattan Bank) and the Borrower
providing for the leasing to the Borrower of 11,329 ounces of platinum.

 

6

--------------------------------------------------------------------------------


 

“Chase Platinum Exposure”: with respect to any Voting Lender, the amount of the
outstanding principal amount of the Chase Platinum Substitute Note held by such
Voting Lender.

 

“Chase Platinum Substitute Note”: the note, dated as of the Effective Date, made
by the Borrower to JPMorgan Chase Bank (formerly, The Chase Manhattan Bank)
evidencing (i) the delivery of 11,329 ounces of platinum to JPMorgan Chase Bank
in satisfaction of the Chase Platinum Agreement and (ii) the loan made by
JPMorgan Chase Bank to the Borrower in an amount equal to the Borrower’s cost of
purchase of such platinum as described in such note, as amended and restated as
of December 30, 2002, a copy of which note, as amended and restated, is attached
as Exhibit G and which note, as amended and restated, is incorporated by
reference into this Agreement pursuant to Section 11.24.

 

“Closing Date”: December 4, 2000.

 

“Code”: the Internal Revenue Code of 1986, as the same may be amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

 

“Collateral”: means any and all “Collateral” as defined in any applicable
Security Document.

 

“Collateral Agent”: means BNY, as Collateral Agent under the Collateral Agent
Agreement.

 

“Collateral Agent Agreement”: means the Collateral Agent Agreement, dated as of
December 22, 2000, among the (i) Administrative Agent under, and as defined in,
the $110 Million Credit Agreement, (ii) the Administrative Agent under, and as
defined in, the $100 Million Credit Agreement, (iii) the Collateral Agent, (iv)
each trustee under each Senior Note Indenture, (v) JPMorgan Chase Bank, in
connection with the Chase Platinum Substitute Note, and (vi) Fleet National
Bank, in connection with the Fleet LC Agreement.

 

“Commitment”: a Revolving Credit A Commitment, a Revolving Credit B Commitment,
the Letter of Credit A Commitment, the Letter of Credit B Commitment, the Swing
Line A Commitment or the Swing Line B Commitment, as the case may be.

 

“Commitment Fee”: as defined in Section 3.2(a).

 

“Commitment Percentage”: as applicable and as the context may require, with
respect to any Lender as of any date, the percentage as of such date equal to
such Lender’s Revolving Credit A or B (as applicable) Commitment Amount divided
by the Aggregate Revolving Credit A or B (as applicable) Commitment Amount (or,
if no Revolving Credit A or B (as applicable) Commitments then exist, the
percentage equal to such Lender’s Revolving Credit A or B (as applicable)
Commitment Amount on the last day upon which Revolving Credit A or B (as
applicable) Commitments did exist divided by the Aggregate Revolving Credit A or
B (as applicable) Commitment Amount as in effect on such day).

 

7

--------------------------------------------------------------------------------


 

“Compensatory Interest Payment”: as defined in Section 3.1(c).

 

“Compliance Certificate”: a certificate substantially in the form of Exhibit E.

 

“Consolidated”: the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

“Consolidated EBITDA”: for any period, net income of the Borrower and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP for such
period plus, to the extent not excluded (as set forth below) from net income,
the sum of, without duplication, (i) Consolidated Interest Expense, (ii)
provision for income taxes of the Borrower and its Subsidiaries, and (iii)
depreciation, amortization and other non-cash charges of the Borrower and its
Subsidiaries. For purposes of this definition the following shall be excluded
for purposes of calculating net income: (a) extraordinary gains and losses, (b)
non-recurring non-cash charges relating to the closing of the facilities
described in Section 8.4(i) and non-recurring severance costs related thereto
for the fiscal quarter ended December 31, 2000 in an aggregate amount not
exceeding $2,300,000, (c) realized losses from the sale at any time on or after
October 2, 2000 of Marketable Securities, such Marketable Securities itemized in
the Consolidated Balance Sheet of the Borrower for the fiscal quarter ended
October 1, 2000 under the line items entitled “Investments in Available For Sale
Securities” and “Investments in Trading Securities”, (d) the one time charge
related to an increase in the warranty reserve for the fiscal quarter ended
December 31, 2000 in an amount not exceeding $15,000,000, (e) the non-recurring
charge in an aggregate amount not exceeding $3,000,000 relating to the
modification of the Borrower’s employee stock purchase program in existence on
the Closing Date and (f) non-cash charges relating to stock options or related
plans given to employees of the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense”: for any period, cash interest expense of the
Borrower and its Subsidiaries determined on a Consolidated basis in accordance
with GAAP.

 

“Contingent Obligation”: as to any Person (a “secondary obligor”), any
obligation of such secondary obligor (i) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (ii) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation (a
“primary obligation”) of any other Person (a “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such secondary
obligor, whether contingent, (a) to purchase any primary obligation or any
Property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any primary obligation or (ii)
to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of a primary obligor, (c) to
purchase Property, securities or services primarily for the purpose of assuring
the beneficiary of any primary obligation of the ability of a primary obligor to
make payment of a primary obligation, (d) otherwise to assure or hold harmless
the beneficiary of a primary obligation against loss in respect thereof, and (e)
in respect of the liabilities of any partnership in which a secondary obligor is
a general partner, except to the extent that such liabilities of such
partnership are nonrecourse to such secondary obligor and its separate Property,
provided, however, that the term

 

8

--------------------------------------------------------------------------------


 

“Contingent Obligation” shall not include the indorsement of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Obligation of a Person shall be deemed to be an amount equal to the
stated or determinable amount of a primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.

 

“Control Person”: as defined in Section 3.6.

 

“Conversion Date”: the date on which: (i) a Eurodollar Advance is converted to
an ABR Advance, (ii) an ABR Advance is converted to a Eurodollar Advance or
(iii) a Eurodollar Advance is converted to a new Eurodollar Advance.

 

“Credit Exposure”: with respect to any Lender as of any date, the sum as of such
date of (i) the outstanding principal balance of such Lender’s aggregate
Revolving Credit A and B Loans, (ii) such Lender’s aggregate Swing Line A and B
Exposure, and (iii) such Lender’s aggregate Letter of Credit A and Exposure.

 

“Credit Party”: the Borrower and each Guarantor.

 

“Debt Obligations”: as defined in Section 9.1(f).

 

“Default”: any event or condition which constitutes an Event of Default or
which, with the giving of notice, the lapse of time, or any other condition,
would, unless cured or waived, become an Event of Default.

 

“Demand Note”: a demand promissory note, in the form of Exhibit L, endorsed in
blank and pledged to the Collateral Agent pursuant to the Security Documents.

 

“Depositary Control Agreement”: an agreement among a Credit Party, a Qualified
Depositary Institution and the Collateral Agent substantially in the form of
Exhibit M, with such changes thereto as shall be agreed upon by such Credit
Party, Qualified Depositary Institution and the Collateral Agent.

 

“DIP Facility”: as defined in Section 11.22.

 

“Disbursement Account No. 1”: as defined in the Security Agreement.

 

“Disbursement Account No. 2”: as defined in the Security Agreement.

 

“Disbursement Account No. 1 Cash”: cash on deposit in Disbursement Account No.
1.

 

“Disbursement Account No. 2 Cash”: cash on deposit in Disbursement Account No.
2.

 

9

--------------------------------------------------------------------------------


 

“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person, by any means, of (i) the Capital Stock of any
other Person, (ii) any business, going concern or division or segment thereof,
or (iii) any other Property of such Person.

 

“Dollars” and “$”: lawful currency of the United States.

 

“Effective Date”: December 22, 2000.

 

“Employee Benefit Plan”: an employee benefit plan within the meaning of Section
3(3) of ERISA maintained, sponsored or contributed to by the Borrower, any of
its Subsidiaries or any ERISA Affiliate.

 

“Environmental Laws”: means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating to
the environment, preservation or reclamation of natural resources, or the
management or release of any Hazardous Material.

 

“Environmental Liability”: means, as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations issued thereunder, as from time to
time in effect.

 

“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Code pertaining to employee benefit plans, any
Person which is a member of any group of organizations within the meaning of
Sections 414(b) or (c) of the Code (or, solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, Sections 414(m) or (o) of the Code) of which the Borrower or any of its
Subsidiaries is a member.

 

“Eurodollar Advances”: collectively, the Revolving Credit A or B (as applicable)
Loans (or any portions thereof), at such time as they (or such portions) are
made and/or being maintained at a rate of interest based upon the Eurodollar
Rate.

 

“Eurodollar Rate”: with respect to each Eurodollar Advance, a rate of interest
per annum, as determined by the Administrative Agent, obtained by dividing (and
then rounding to the nearest 1/16 of 1% or, if there is no nearest 1/16 of 1%,
then to the next higher 1/16 of 1%):

 

10

--------------------------------------------------------------------------------


 

(a)                                  the rate, as reported by BNY to the
Administrative Agent, quoted by BNY to leading banks in the interbank eurodollar
market as the rate at which BNY is offering Dollar deposits in an amount equal
approximately to the Eurodollar Advance of BNY to which such Interest Period
shall apply for a period equal to such Interest Period, as quoted at
approximately 11:00 a.m. two Business Days prior to the first day of such
Interest Period, by

 

(b)                                 a number equal to 1.00 minus the aggregate
of the then stated maximum rates during such Interest Period of all reserve
requirements (including marginal, emergency, supplemental and special reserves),
expressed as a decimal, established by the Board of Governors of the Federal
Reserve System and any other banking authority to which BNY and other major
United States money center banks are subject, in respect of eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors of the Federal Reserve System), without benefit of credit for
proration, exceptions or offsets which may be available from time to time to any
Lender.

 

“Event of Default”: as defined in Section 9.1.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes”:  collectively, in the case of any Indemnified Tax Person,
(i) Taxes imposed on the net income of such Indemnified Tax Person by the
jurisdiction in which such Indemnified Tax Person has its situs of organization
or in which such Indemnified Tax Person’s lending office is located or is
engaged in business, (ii) Taxes imposed on the net income of such Indemnified
Tax Person (other than those Taxes described in clause (i)), except to the
extent that such Taxes would not have been incurred but for the situs of
organization, any place of business or the activities of the Borrower or any of
its Subsidiaries in the jurisdiction imposing the Tax, (iii) Taxes (other than
withholding Taxes) imposed on or measured by the gross income, gross receipts or
capital of such Indemnified Tax Person, except to the extent that such Taxes
would not have been incurred but for the situs of organization, any place of
business or the activities of the Borrower or any of its Subsidiaries in the
jurisdiction imposing the Tax, (iv) any withholding Taxes imposed with respect
to a payment to a person who has become a Lender as a result of an Assignment to
the extent such withholding arises as a result of Section 881(c)(3)(A) of the
Code, (v) any Tax imposed on a transfer of a Note, and (vi) any Tax imposed as a
result of the willful misconduct of such Indemnified Tax Person.

 

“Existing Credit Agreement”: as defined in the $110 Million Credit Agreement.

 

“Federal Funds Rate”: for any day, a rate per annum (expressed as a decimal,
rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds

 

 

11

--------------------------------------------------------------------------------


 

Rate for such day shall be the average of the quotations for such day on such
transactions received by BNY as determined by BNY and reported to the
Administrative Agent.

 

“Fees”: as defined in Section 2.12.

 

“Financial Officer”: as to any Person, the chief financial officer of such
Person or such other officer as shall be satisfactory to the Administrative
Agent.

 

“Financial Statements”: as defined in Section 4.13.

 

“Fleet LC”: the letter of credit in the amount of $3,551,781 issued by Fleet
National Bank with respect to the Shafter, California IDB facility.

 

“Fleet LC Agreement”: collectively, (i) the Amended and Restated Reimbursement
Agreement, dated as of September 22, 2000, between Fleet National Bank and
Building Materials Manufacturing Corporation providing for the issuance of the
Fleet LC, as amended by the First Amendment Agreement, dated as of December 4,
2000, and the Second Amendment Agreement, dated as of December 30, 2002, and
(ii) the Parent Guarantee, dated as of December 4, 2000, pursuant to which the
Borrower unconditionally guarantees to Fleet National Bank the obligations of
Building Materials Manufacturing Corporation under the Amended and Restated
Reimbursement Agreement described in clause (i) of this definition, a copy of
which Amended and Restated Reimbursement Agreement as so amended and Parent
Guarantee are attached as Exhibit I and which Amended and Restated Reimbursement
Agreement as so amended and Parent Guarantee are incorporated by reference into
this Agreement pursuant to Section 11.25.

 

“Fleet LC Exposure”: with respect to any Voting Lender, the amount of the
undrawn face amount of the Fleet LC plus the amount of any unpaid drafts drawn
under the Fleet LC held by such Voting Lender.

 

“Fronting Fees”: as defined in Section 3.2(c).

 

“Funded Current Liability Percentage”: as defined in Section 401(a)(29) of the
Code.

 

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied.

 

“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court or arbitrator.

 

12

--------------------------------------------------------------------------------


 

“Guarantor”: at any time, any Subsidiary of the Borrower that is a party to the
Subsidiary Guaranty.

 

“Guaranty Documents”: means the Subsidiary Guaranty and each other guaranty
agreement, instrument or other document executed or delivered pursuant to
Section 7.11 or 7.12 to guarantee any of the Obligations.

 

“Hazardous Materials”: means all substances or wastes regulated or characterized
as explosive, radioactive, toxic, hazardous, contaminant or pollutant under
Environmental Laws, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes.

 

“Hedge Agreement”: any swap agreement, cap agreement, collar agreement, futures
contract, forward contract or similar agreement or arrangement entered into to
protect against or mitigate the effect of fluctuations in interest rates,
foreign exchange rates or prices of commodities used in the business of the
Borrower and its Subsidiaries.

 

“Highest Lawful Rate”: as to any Lender or any Issuing Bank, the maximum rate of
interest, if any, that at any time or from time to time may be contracted for,
taken, charged or received by such Lender on the Note held by it or by such
Issuing Bank pursuant to the Reimbursement Agreements, as the case may be, or
which may be owing to such Lender or such Issuing Bank pursuant to the Loan
Documents under the laws applicable to such Lender or such Issuing Bank and this
transaction.

 

“Included Taxes”: all Taxes other than Excluded Taxes.

 

“Indebtedness”: as to any Person, at a particular time, all items which
constitute, without duplication, (i) indebtedness for borrowed money, (ii)
indebtedness in respect of the deferred purchase price of Property (other than
trade payables incurred in the ordinary course of business), (iii) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (iv) obligations
with respect to any conditional sale or title retention agreement, (v)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder to the extent such Person shall
not have reimbursed the issuer in respect of the issuer’s payment thereof, (vi)
all liabilities secured by any Lien on any Property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof (other than carriers’, warehousemen’s, mechanics’, repairmen’s or other
like non-consensual statutory Liens arising in the ordinary course of business),
(vii) obligations under Capital Leases, (viii) all obligations of such Person in
respect of Capital Stock subject to mandatory redemption or redemption at the
option of the holder thereof, in whole or in part, and (ix) all Contingent
Obligations of such Person in respect of any of the foregoing.

 

“Indemnified Liabilities”: as defined in Section 11.5.

 

“Indemnified Person”: as defined in Section 11.8.

 

13

--------------------------------------------------------------------------------


 

“Indemnified Tax Person”: the Administrative Agent, the Swing Line Lender, any
Issuing Bank or any Lender.

 

“Interest Coverage Ratio”: at any date of determination, the ratio of
Consolidated EBITDA to Consolidated Interest Expense, in each case for the four
fiscal quarter period ending on such date or, if such date is not the last day
of a fiscal quarter, for the immediately preceding four fiscal quarter period.

 

“Interest Payment Date”: (i) as to any ABR Advance, the last day of each
calendar month and each day that such ABR Advance is repaid or converted, (ii)
as to any Swing Line Loan, the last day of each calendar month and the date on
which the outstanding principal balance of such Swing Line Loan shall become due
and payable in accordance with Section 2.3, (iii) as to any Eurodollar Advance,
(x) the last day of each calendar month and (y) the last day of the Interest
Period with respect to such Eurodollar Advance, and (iv) as to all Advances, the
Maturity Date, provided that, for purposes of clauses (i), (ii) and (iii)(x) of
this definition, if any such Interest Payment Date would otherwise end on a day
that is not a Business Day, such Interest Payment Date shall be extended to the
next succeeding Business Day.

 

“Interest Period”:

 

(a)                                  subject to the provisions of Section 3.4,
with respect to any Eurodollar Advance requested by the Borrower, the period
commencing on, as the case may be, the Borrowing Date or Conversion Date with
respect to such Eurodollar Advance and ending one, two, three or six months
thereafter, as selected by the Borrower in its irrevocable Borrowing Request or
its irrevocable Notice of Conversion, provided, however, that (i) if any
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Business Day and (ii) any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(b)                                 subject to the provisions of Section 3.4,
with respect to any Swing Line Loan requested by the Borrower, the period
commencing on the Borrowing Date with respect to such Swing Line Loan and ending
on or between one and five Business Days thereafter, as selected by the Borrower
in its irrevocable Borrowing Request, provided, however, that (i) if any
Interest Period would otherwise end on a day that is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day, and (ii)
the Borrower shall select Interest Periods so as not to have more than three
different Interest Periods outstanding at any one time for all Swing Line A or B
(as applicable) Loans.

 

“Invested Cash”:  means cash and Cash Equivalents (excluding System Cash,
Disbursement Account No. 1 Cash and Disbursement Account No. 2 Cash).

 

14

--------------------------------------------------------------------------------


 

“Investments”: as defined in Section 8.5.

 

“Issuing Banks”: with respect to the Letters of Credit issued under (i) the
Letter of Credit A Commitment, BNY and JPMorgan Chase Bank (formerly, The Chase
Manhattan Bank) and (ii) the Letter of Credit B Commitment, BNY; each an
“Issuing Bank”.

 

“Lead Arranger”: BNY Capital Markets.

 

“Lender”: as applicable and as the context may require, an A Lender or a B
Lender.

 

“Letter of Credit”: as defined in Section 2.9(a).  With respect to the Letter of
Credit A Commitment, the term “Letter of Credit” shall include all Letters of
Credit issued under the Letter of Credit A Commitment, all “Letters of Credit”
issued under and as defined in the $110 Million Credit Agreement, and all
“Letters of Credit” issued under and as defined in the Existing Credit Agreement
outstanding on the Effective Date under the Existing Credit Agreement.  With
respect to the Letter of Credit B Commitment, the term “Letter of Credit” shall
include all Letters of Credit issued under the Letter of Credit B Commitment and
all “Letters of Credit” issued under and as defined in the $100 Million Credit
Agreement.

 

“Letter of Credit Commissions”: as defined in Section 3.2(b).

 

“Letter of Credit A Commitment”: the commitment of the applicable Issuing Banks
to issue Letters of Credit having an aggregate outstanding face amount up to the
Aggregate Revolving Credit A Commitment Amount, and the commitment of the A
Lenders to participate in the Letter of Credit A Exposure as set forth in
Section 2.10.

 

“Letter of Credit B Commitment”: the commitment of the applicable Issuing Banks
to issue Letters of Credit having an aggregate outstanding face amount up to
$25,000,000, and the commitment of the B Lenders to participate in the Letter of
Credit B Exposure as set forth in Section 2.10.

 

“Letter of Credit A Exposure”: as of any date and in respect of any A Lender, an
amount equal to (i) the sum as of such date, without duplication, of (x) the
aggregate undrawn face amount of all outstanding Letters of Credit issued under
the Letter of Credit A Commitment, (y) the aggregate amount of unpaid drafts
drawn on all Letters of Credit issued under the Letter of Credit A Commitment,
and (z) the aggregate unpaid Reimbursement Obligations in respect of any Letters
of Credit issued under the Letter of Credit A Commitment (after giving effect to
any Revolving Credit A Loans made on such date to pay any such Reimbursement
Obligations), multiplied by (ii) such A Lender’s applicable Commitment
Percentage.

 

“Letter of Credit B Exposure”: as of any date and in respect of any B Lender, an
amount equal to (i) the sum as of such date, without duplication, of (x) the
aggregate undrawn face amount of all outstanding Letters of Credit issued under
the Letter of Credit B Commitment, (y) the aggregate amount of unpaid drafts
drawn on all Letters of Credit issued under the Letter of Credit B Commitment,
and (z) the aggregate unpaid Reimbursement Obligations in respect of any Letters
of Credit issued under the Letter

 

15

--------------------------------------------------------------------------------


 

of Credit B Commitment (after giving effect to any Revolving Credit B Loans made
on such date to pay any such Reimbursement Obligations), multiplied by (ii) such
B Lender’s applicable Commitment Percentage.

 

“Letter of Credit Participation”: with respect to each Lender, its obligations
to each Issuing Bank hereunder.

 

“Letter of Credit Request”: a request in the form of Exhibit C-2, which, in the
case of a request for the issuance of a Letter of Credit under the Letter of
Credit B Commitment, shall also contain, among other things, a certification as
to the satisfaction of Section 6.3.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit or preferential
arrangement, encumbrance, lien (statutory or other), or other security agreement
or security interest of any kind or nature whatsoever, including any conditional
sale or other title retention agreement (other than an operating lease) and any
capital or financing lease having substantially the same economic effect as any
of the foregoing.

 

“Loan”: a Revolving Credit A Loan, a Revolving Credit B Loan, a Swing Line A
Loan or a Swing Line B Loan, as the case may be.

 

“Loan Documents”: collectively, this Agreement, the Notes, the Reimbursement
Agreements, the Guaranty Documents, the Security Documents and all other
agreements, instruments and documents executed or delivered in connection
herewith, in each case as amended, supplemented or otherwise modified from time
to time.

 

“Loans”: the Revolving Credit A Loans, the Revolving Credit B Loans, the Swing
Line A Loans and/or the Swing Line B Loans, as the case may be.

 

“Management Agreement”: the Amended and Restated Management Agreement, dated as
of January 1, 1999, among GAF Corporation, G-I Holdings Inc., G Industries
Corp., Merick Inc., GAF Fiberglass Corporation, International Specialty Products
Inc., GAF Building Materials Corporation, GAF Broadcasting Company, Inc., the
Borrower and ISP Opco Holdings Inc., and as the same may be further amended,
supplemented or otherwise modified from time to time in accordance with Section
8.10.

 

“Managing Person”: with respect to any Person that is (i) a corporation, its
board of directors, (ii) a limited liability company, its board of control,
managing member or members, (iii) a limited partnership, its general partner,
(iv) a general partnership or a limited liability partnership, its managing
partner or executive committee or (v) any other Person, the managing body
thereof or other Person analogous to the foregoing.

 

“Mandatory Borrowing”: as defined in Section 2.3(c).

 

16

--------------------------------------------------------------------------------


 

“Margin Stock”: any “margin stock”, as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as amended, supplemented or otherwise
modified from time to time.

 

“Marketable Securities”: liquid marketable securities (other than Cash
Equivalents) owned by the Borrower and its Subsidiaries (free and clear of any
restriction) which are traded on a major United States exchange (which shall
include, without limitation, the NASDAQ (national market system)).

 

“Material Adverse Change”: a material adverse change in (i) the financial
condition, operations, business, prospects or Property of (A) the Borrower or
(B) the Borrower and its Subsidiaries taken as a whole (which in the case of
clauses (A) and (B) shall exclude the status of asbestos related claims (other
than asbestos related claims made by any Governmental Authority under any
Environmental Laws) against the Borrower or any of its Subsidiaries), (ii) the
ability of the Borrower or any of its Subsidiaries to perform any of its
obligations under the Loan Documents to which it is a party or (iii) the ability
of the Administrative Agent and the Lenders to enforce any of the Loan
Documents.

 

“Material Adverse Effect”: a material adverse effect on (i) the financial
condition, operations, business, prospects or Property of (A) the Borrower or
(B) the Borrower and its Subsidiaries taken as a whole (which in the case of
clauses (A) and (B) shall exclude the status of asbestos related claims (other
than asbestos related claims made by any Governmental Authority under any
Environmental Laws) against the Borrower or any of its Subsidiaries), (ii) the
ability of the Borrower or any of its Subsidiaries to perform any of its
obligations under the Loan Documents to which it is a party or (iii) the ability
of the Administrative Agent and the Lenders to enforce any of the Loan
Documents.

 

“Material Agreements”: collectively, the Senior Note Indentures, the Tax Sharing
Agreement, the Management Agreement and the Receivables Purchase Documents.

 

“Maturity Date”: August 18, 2003, or such earlier date on which the Revolving
Credit Notes shall become due and payable, whether by acceleration or otherwise.

 

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto that is a
nationally recognized rating agency or, if neither Moody’s Investors Service,
Inc. nor any such successor shall be in the business of rating senior unsecured
long-term debt, a nationally recognized rating agency in the United States
selected by the Required Lenders.

 

“Mortgage”: means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be satisfactory in form
and substance to the Administrative Agent.

 

“Mortgaged Property”: means, initially, each parcel of real property and the
improvements thereto owned by the Borrower or any Guarantor and identified on
Schedule

 

17

--------------------------------------------------------------------------------


 

1.1(m), and includes each other parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 7.11 or 7.12.

 

“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Note”: a Revolving Credit A Note, a Revolving Credit B Note, the Swing Line A
Note or the Swing Line B Note, as the case may be.

 

“Notes”: the Revolving Credit A Notes, the Revolving Credit B Notes, the Swing
Line A Note and/or the Swing Line B Note, as the case may be.

 

“Notice of Conversion”: a notice substantially in the form of Exhibit D.

 

“Obligations”:  as defined in the Security Agreement.

 

“$100 Million Credit Agreement”: the Credit Agreement, dated as of December 4,
2000, by and among the Borrower, the Lenders party thereto, and BNY, as Swing
Line Lender and as Administrative Agent, as amended by Amendment No. 1, dated as
of December 22, 2000, and Amendment No. 2, dated as of March 8, 2001.

 

“$110 Million Credit Agreement”: the Amended and Restated Credit Agreement,
dated as of December 4, 2000, by and among the Borrower, the Lenders party
thereto, Fleet National Bank, as Documentation Agent, Bear Stearns Corporate
Lending, Inc, as Syndication Agent, and BNY, as Swing Line Lender and as
Administrative Agent, as amended by Amendment No. 1, dated as of December 22,
2000, and Amendment No. 2, dated as of March 8, 2001.

 

“Organizational Documents”: as to any Person which is (i) a corporation, the
certificate or articles of incorporation and by-laws of such Person, (ii) a
limited liability company, the limited liability company agreement or similar
agreement of such Person, (iii) a partnership, the partnership agreement or
similar agreement of such Person, or (iv) any other form of entity or
organization, the organizational documents analogous to the foregoing.

 

“Original Effective Date”:  August 18, 1999.

 

“Outstanding Percentage”: as applicable and as the context may require:

 

(a)                                  as of any date and with respect to each A
Lender, each Issuing Bank having a Letter of Credit A Commitment, and the Swing
Line Lender with respect to Swing Line A Loans, as the case may be, a fraction
the numerator of which is the Outstandings of such A Lender, such Issuing Bank,
or the Swing Line Lender with respect to Swing Line A Loans, as applicable, on
such date, and the denominator of which is the aggregate Outstandings of all A
Lenders, such Issuing Banks and the Swing Line Lender with respect to Swing Line
A Loans on such date, and

 

18

--------------------------------------------------------------------------------


 

(b)                                 as of any date and with respect to each B
Lender, each Issuing Bank having a Letter of Credit B Commitment, and the Swing
Line B Lender with respect to Swing Line B Loans, as the case may be, a fraction
the numerator of which is the Outstandings of such B Lender, such Issuing Bank,
or the Swing Line Lender with respect to Swing Line B Loans, as applicable, on
such date, and the denominator of which is the aggregate Outstandings of all B
Lenders, such Issuing Banks and the Swing Line Lender with respect to Swing Line
B Loans on such date.

 

“Outstandings”: as applicable and as the context may require,

 

(a)                                  as of any date, an amount equal to (i) with
respect to any Issuing Bank having a Letter of Credit A Commitment, (A) the
aggregate sum of all drafts honored under all Letters of Credit of such Issuing
Bank issued under the Letter of Credit A Commitment after the Original Effective
Date minus (B) all payments made after the Original Effective Date to such
Issuing Bank by the Borrower and the A Lenders in reimbursement thereof or
participation therein, as the case may be, (ii) with respect to the Swing Line
Lender, (A) the outstanding principal balance on such date of all Swing Line A
Loans minus (B) the aggregate sum of all payments by any A Lender in
participation of such Swing Line A Loans, and (iii) with respect to each A
Lender, the outstanding principal balance on such date of all the Revolving
Credit A Loans of such A Lender plus (A) the aggregate sum of all payments by
such A Lender in participation of the Reimbursement Obligations in respect of
Letters of Credit issued under the Letter of Credit A Commitment and the Swing
Line A Loans minus (B) all reimbursements received by such A Lender in respect
thereof, and

 

(b)                                 as of any date, an amount equal to (i) with
respect to any Issuing Bank having a Letter of Credit B Commitment, (A) the
aggregate sum of all drafts honored under all Letters of Credit of such Issuing
Bank issued under the Letter of Credit B Commitment after the Effective Date
minus (B) all payments made after the Effective Date to such Issuing Bank by the
Borrower and the B Lenders in reimbursement thereof or participation therein, as
the case may be, (ii) with respect to the Swing Line Lender, (A) the outstanding
principal balance on such date of all Swing Line B Loans minus (B) the aggregate
sum of all payments by any B Lender in participation of such Swing Line B Loans,
and (iii) with respect to each B Lender, the outstanding principal balance on
such date of all the Revolving Credit B Loans of such B Lender plus (A) the
aggregate sum of all payments by such B Lender in participation of the
Reimbursement Obligations in respect of Letters of Credit issued under the
Letter of Credit B Commitment and the Swing Line B Loans minus (B) all
reimbursements received by such B Lender in respect thereof.

 

“Parent Letter of Credit”: as defined in Section 2.9(a).

 

“Parent Letter of Credit Amount”: an amount equal to (i) the aggregate original
face amount of all Parent Letters of Credit issued on or after the Closing Date
plus (ii) the amount of each increase to the face amount of any such Parent
Letter of Credit minus (iii) the sum of, without duplication (A) the amount of
each reduction to the face amount of any such

 

19

--------------------------------------------------------------------------------


 

Parent Letter of Credit not resulting from any drawing thereunder and (B) the
undrawn face amount of any such Parent Letter of Credit that has been
terminated.

 

“Parents”: collectively, (i) G-I Holdings Inc. and any Subsidiary of G-I
Holdings Inc. (and their respective successors), in each case so long as such
corporation owns directly or indirectly a majority of the Voting Shares of the
Borrower, and (ii) solely for purpose of the definition of “Change of Control”,
any other Person that may own directly or indirectly a majority of the Voting
Shares of the Borrower.

 

“Payroll Accounts”: deposit accounts maintained in the ordinary course of
business by the Borrower or any of its Subsidiaries for the purpose of paying
payroll and related benefit costs and remitting withholding and other payroll
taxes and costs.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

 

“Pension Plan”: at any date of determination, any Employee Benefit Plan
(including a Multiemployer Plan), the funding requirements of which (under
Section 302 of ERISA or Section 412 of the Code) are, or at any time within the
six years immediately preceding such date, were in whole or in part, the
responsibility of the Borrower, any of its Subsidiaries or any ERISA Affiliate.

 

“Permitted Holders”: collectively, (i) Samuel J. Heyman, his heirs,
administrators, executors and entities of which a majority of the Voting Shares
is owned by Samuel J. Heyman, his heirs, administrators or executors and (ii)
any Person controlled, directly or indirectly, by Samuel J. Heyman or his heirs,
administrators or executors.

 

“Permitted Lien”: a Lien permitted to exist under Section 8.2.

 

“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business enterprise, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.

 

“Petty Cash Accounts”: deposit accounts maintained in the ordinary course of
business by the Borrower or any of its Subsidiaries for the purpose of
reimbursing employees for ordinary course expenditures or for other incidental
expenses, such deposit accounts for the Borrower and its Subsidiaries not to
exceed $100,000 in the aggregate.

 

“Prohibited Transaction”: a transaction which is prohibited under Section 4975
of the Code or Section 406 of ERISA and not exempt under Section 4975 of the
Code or Section 408 of ERISA.

 

“Property”: all types of real, personal, tangible, intangible or mixed property.

 

20

--------------------------------------------------------------------------------


 

“Proposed Lender”: as defined in Section 3.12.

 

“Qualified Depositary Institution”: any commercial bank organized under the laws
of the United States of America or any State thereof that (i) is listed on
Schedule 1.1(q) or (ii) either (x) has capital and surplus in excess of
$50,000,000 or (y) is satisfactory to the Administrative Agent and, in either
case, whose deposits are federally insured.

 

“Receivables Purchase Documents”: collectively, (i) the Pooling and Services
Agreement, dated as of November 1, 1996, among the Borrower, BMCA Receivables
Corporation and BNY, as trustee, as supplemented by the Series 1996-1
Supplement, dated as of November 1, 1996, and the Receivables Purchase
Agreement, dated as of November 1, 1996, among the Borrower and BMCA Receivables
Corporation, and (ii) any amendment, modification, waiver, extension or
replacement of such documents on terms and conditions that could not reasonably
be expected to (x) denigrate the value of the security interest of the
Collateral Agent in the Capital Stock of the Receivables Subsidiary or in any
other Collateral, including any accounts receivable of the Borrower or any of
its Subsidiaries (other than the Receivables Subsidiary) not subject to the
documents described in clause (i) of this definition, or (y) restrict the rights
of the Collateral Agent to foreclose or otherwise pursue its remedies under the
Security Agreement with respect to such Capital Stock or such other Collateral,
in either case in comparison to such value or rights in existence immediately
prior to such amendment, modification, waiver, extension or replacement under
such documents (it being understood that advance rates, eligibility
requirements, concentration limits and a maturity date (provided such maturity
date is later than September 30, 2001) more favorable to the Receivables
Subsidiary shall not be deemed to denigrate such value or restrict such rights),
provided that the aggregate amount of indebtedness to be incurred under such
documents shall not exceed $115,000,000.

 

“Receivables Subsidiary”: BMCA Receivables Corporation, a special-purpose
Delaware corporation, or any other special-purpose Subsidiary of the Borrower
hereafter created or acquired that deals exclusively with the purchase and sale
of the receivables of the Borrower and its Subsidiaries as permitted by Section
8.5(i).

 

“Regulatory Change”: the occurrence of any of the following after the Effective
Date: (i) the adoption of any treaty, constitution, law, rule or regulation,
(ii) the issuance or promulgation of any directive, guideline or request from
any Governmental Authority (whether or not having the force of law), or (iii)
any change in the interpretation of any existing treaty, constitution, law,
rule, regulation, directive, guideline or request by any Governmental Authority.

 

“Reimbursement Agreement”: as defined in Section 2.9(b).

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Bank for amounts drawn under a Letter of Credit of such Issuing Bank.

 

“Reportable Event”: with respect to any Pension Plan, (i) any event set forth in
Sections 4043(c) (other than a Reportable Event as to which the 30 day notice
requirement is waived by the PBGC under applicable regulations), 4062(c) or
4063(a) of ERISA or the

 

21

--------------------------------------------------------------------------------


 

regulations thereunder, (ii) an event requiring the Borrower, any of its
Subsidiaries or any ERISA Affiliate to provide security to a Pension Plan under
Section 401(a)(29) of the Code, or (iii) any failure to make any payment
required by Section 412(m) of the Code.

 

“Required A Lenders”: at any time (i) prior to the Revolving Credit Commitment
Termination Date, Voting A Lenders having Voting A Exposures greater than or
equal to 51% of the Aggregate Voting A Exposure and (ii) on or after the
Revolving Credit Commitment Termination Date, Voting A Lenders having aggregate
(x) A Credit Exposures, (y) Chase Platinum Exposures and (z) Fleet LC Exposures
greater than or equal to 51% of the Aggregate Voting A Exposure (or, if there is
no A Credit Exposure, Chase Platinum Exposure or Fleet LC Exposure, Voting A
Lenders having Voting A Exposures greater than or equal to 51% of the Aggregate
Voting A Exposure immediately prior to there being no Voting A Exposure).

 

“Required B Lenders”: at any time (i) prior to the Revolving Credit Commitment
Termination Date, Voting B Lenders having Voting B Exposures greater than or
equal to 51% of the Aggregate Voting B Exposure and (ii) on or after the
Revolving Credit Commitment Termination Date, Voting B Lenders having aggregate
(x) B Credit Exposures, (y) Chase Platinum Exposures and (z) Fleet LC Exposures
greater than or equal to 51% of the Aggregate Voting B Exposure (or, if there is
no B Credit Exposure, Chase Platinum Exposure or Fleet LC Exposure, Voting B
Lenders having Voting B Exposures greater than or equal to 51% of the Aggregate
Voting B Exposure immediately prior to there being no Voting B Exposure).

 

“Required Lenders”: at any time (i) prior to the Revolving Credit Commitment
Termination Date, Voting Lenders having Voting Exposures greater than or equal
to 51% of the Aggregate Voting Exposure and (ii) on or after the Revolving
Credit Commitment Termination Date, Voting Lenders having aggregate (x) Credit
Exposures, (y) Chase Platinum Exposures and (z) Fleet LC Exposures greater than
or equal to 51% of the Aggregate Voting Exposure (or, if there is no Credit
Exposure, Chase Platinum Exposure or Fleet LC Exposure, Voting Lenders having
Voting Exposures greater than or equal to 51% of the Aggregate Voting Exposure
immediately prior to there being no Voting Exposure).

 

“Responsible Officer”: with respect to any Person, the Chairman of the Board,
the President, the Chief Financial Officer, the Chief Executive Officer or the
Treasurer of such Person.

 

“Restricted Payment”: as to any Person (i) any dividend or other distribution,
direct or indirect, on account of any shares of Capital Stock or other equity
interest in such Person now or hereafter outstanding (other than a dividend
payable solely in shares of such Capital Stock to the holders of such shares),
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition, direct or indirect, of any shares of any class of Capital
Stock or other equity interest in such Person now or hereafter outstanding, and
(iii) any other loan or payment made by the Borrower or any of its Subsidiaries
to any Parent or on behalf of any Parent (other than any payment made pursuant
to the terms of the Tax Sharing Agreement).

 

22

--------------------------------------------------------------------------------


 

“Revolving Credit A Commitment”: in respect of any A Lender, such A Lender’s
undertaking during the Revolving Credit Commitment Period to make Revolving
Credit A Loans, subject to the terms and conditions hereof, in an aggregate
outstanding principal amount not exceeding the Revolving Credit A Commitment
Amount of such A Lender.

 

“Revolving Credit B Commitment”: in respect of any B Lender, such B Lender’s
undertaking during the Revolving Credit Commitment Period to make Revolving
Credit B Loans, subject to the terms and conditions hereof, in an aggregate
outstanding principal amount not exceeding the Revolving Credit B Commitment
Amount of such B Lender.

 

“Revolving Credit Commitment”: as applicable and as the context may require, a
Revolving Credit A Commitment or a Revolving Credit B Commitment.

 

“Revolving Credit A Commitment Amount”: as of any date and with respect to any A
Lender, (i) the amount set forth adjacent to its name under the heading
“Revolving Credit A Commitment Amount” in Exhibit A on such date, (ii) in the
event that such A Lender is not listed in Exhibit A, the “Revolving Credit A
Commitment Amount” which such A Lender shall have assumed from another A Lender
in accordance with Section 3.12 or 11.7 on or prior to such date, or (iii) the
amount set forth in any Revolving Credit Commitment Supplement executed by such
A Lender, in each case as the same may be adjusted from time to time pursuant to
Sections 2.6, 3.12 and 11.7.

 

“Revolving Credit B Commitment Amount”: as of any date and with respect to any B
Lender, (i) the amount set forth adjacent to its name under the heading
“Revolving Credit B Commitment Amount” in Exhibit A on such date, (ii) in the
event that such B Lender is not listed in Exhibit A, the “Revolving Credit B
Commitment Amount” which such B Lender shall have assumed from another B Lender
in accordance with Section 3.12 or 11.7 on or prior to such date, or (iii) the
amount set forth in any Revolving Credit Commitment Supplement executed by such
B Lender, in each case as the same may be adjusted from time to time pursuant to
Sections 2.6, 3.12 and 11.7.

 

“Revolving Credit Commitment Period”: the period from the Effective Date until
the Revolving Credit Commitment Termination Date.

 

“Revolving Credit Commitment Termination Date”: the earlier of the Business Day
immediately preceding the Maturity Date or such other date upon which the
Revolving Credit A or B (as applicable) Commitments shall have been terminated
in accordance herewith.

 

“Revolving Credit A Loan” and “Revolving Credit A Loans”: as defined in Section
2.1.  The terms “Revolving Credit A Loan” and “Revolving Credit A Loans” shall
also include all “Revolving Credit Loans” made under and as defined in the $110
Million Credit Agreement and all “Revolving Credit Loans” made under and as
defined in the Existing Credit Agreement outstanding on the Effective Date under
the Existing Credit Agreement.

 

23

--------------------------------------------------------------------------------


 

“Revolving Credit B Loan” and “Revolving Credit B Loans”: as defined in Section
2.1. The terms “Revolving Credit B Loan” and “Revolving Credit B Loans” shall
also include all “Revolving Credit Loans” made under and as defined in the $100
Million Credit Agreement.

 

“Revolving Credit Loan”: as applicable and as the context may require, a
Revolving Credit A Loan or a Revolving Credit B Loan.

 

“Revolving Credit Loans”: as applicable and as the context may require,
Revolving Credit A Loans, Revolving Credit B Loans, or Revolving Credit A Loans
and Revolving Credit B Loans.

 

“Revolving Credit A Note” and “Revolving Credit A Notes”: as defined in Section
2.2.

 

“Revolving Credit B Note” and “Revolving Credit B Notes”: as defined in Section
2.2.

 

“Revolving Credit Notes”: as applicable and as the context may require,
Revolving Credit A Notes, Revolving Credit B Notes, or Revolving Credit A Notes
and Revolving Credit B Notes.

 

“Sale-Leaseback Transaction”: as defined in Section 8.13.

 

“SEC”: the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.

 

“Secured Parties”: as defined in the Security Agreement.

 

“Security Agreement”: means the Security Agreement, dated as of December 22,
2000, among the Borrower, the Subsidiary Guarantors and the Collateral Agent,
for the benefit of the Secured Parties.

 

“Security Documents”: means the Security Agreement, the Collateral Agent
Agreement, the Mortgages, the Depositary Control Agreements and each other
security agreement, instrument or other document executed or delivered pursuant
to Sections 7.11 or 7.12 or pursuant to the Security Agreement to secure any of
the Obligations.

 

“Senior Note Indentures”: collectively, (i) the Indenture, dated as of December
9, 1996, between the Borrower and BNY, as trustee, pursuant to which 8-5/8%
Senior Notes due 2006 were issued, (ii) the Indenture, dated as of October 20,
1997, between the Borrower and BNY, as trustee, pursuant to which 8% Senior
Notes due 2007 were issued, (iii) the Indenture, dated as of July 17, 1998,
between the Borrower and The Bank of New York, as trustee, pursuant to which
7.75% Senior Notes due 2005 were issued, (iv) the Indenture, dated as of
December 3, 1998, between the Borrower and The Bank of New York, as trustee,
pursuant to which 8.00% Senior Notes due 2008 were issued, and (v) the
Indenture, dated as of July 5, 2000, between the

 

24

--------------------------------------------------------------------------------


 

Borrower and The Bank of New York, as trustee, pursuant to which 10.50% Senior
Notes due 2002 were issued, as each Indenture described in clauses (i) - (iv)
above has been supplemented by a First Supplemental Indenture, dated as of
January 1, 1999, and by a Second Supplemental Indenture, dated as of December 4,
2000, and as the Indenture described in clause (v) above has been supplemented
by a First Supplemental Indenture, dated as of December 4, 2000, and as each of
the same may be further amended, supplemented or otherwise modified from time to
time in accordance with Section 8.10.

 

“Solvent”: with respect to any Person on a particular date, the condition that
on such date, (i) the fair value of the Property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (ii) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature, and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s Property would
constitute an unreasonably small amount of capital.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability after taking into account probable payments by co-obligors.

 

“Special Counsel”: Bryan Cave LLP, special counsel to the Administrative Agent.

 

“Standard & Poor’s”: Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto that is a nationally
recognized rating agency or, if neither such division nor any such successor
shall be in the business of rating senior unsecured long-term debt, a nationally
recognized rating agency in the United States selected by the Required Lenders.

 

“Standby Letters of Credit”: as defined in Section 2.9(a).

 

“Subsidiary”: as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (i) in
respect of a corporation, owns or controls more than 50% of the outstanding
Capital Stock having ordinary voting power to elect a majority of the Managing
Person thereof, irrespective of whether a class or classes shall or might have
voting power by reason of the happening of any contingency, or (ii) in respect
of an association, partnership, limited liability company, joint venture or
other business entity, is entitled to share in more than 50% of the profits and
losses, however determined.

 

“Subsidiary Guaranty”: the Subsidiary Guaranty, dated as of December 22, 2000,
by and among the Subsidiaries party thereto and the Administrative Agent, as
amended, supplemented or otherwise modified from time to time.

 

25

--------------------------------------------------------------------------------


 

“Swing Line A Commitment”: the undertaking of the Swing Line Lender during the
Swing Line Commitment Period to make Swing Line A Loans, subject to the terms
and conditions hereof, in an aggregate outstanding principal amount not in
excess of the Swing Line A Commitment Amount, and the commitment of the A
Lenders to participate therein as set forth in Section 2.3, as the same may be
reduced pursuant to Section 2.6.

 

“Swing Line B Commitment”: the undertaking of the Swing Line Lender during the
Swing Line Commitment Period to make Swing Line B Loans, subject to the terms
and conditions hereof, in an aggregate outstanding principal amount not in
excess of the Swing Line B Commitment Amount, and the commitment of the B
Lenders to participate therein as set forth in Section 2.3, as the same may be
reduced pursuant to Section 2.6.

 

“Swing Line A Commitment”: as applicable and as the context may require, the
Swing Line A Commitment or the Swing Line B Commitment.

 

“Swing Line A Commitment Amount”: $5,000,000.

 

“Swing Line B Commitment Amount”: $5,000,000.

 

“Swing Line Commitment Period”: the period from the Effective Date to, but
excluding, the Swing Line Termination Date.

 

“Swing Line A Exposure”: at any time, in respect of any A Lender, an amount
equal to the aggregate outstanding principal amount of the Swing Line A Loans at
such time multiplied by such A Lender’s applicable Commitment Percentage at such
time.

 

“Swing Line B Exposure”: at any time, in respect of any B Lender, an amount
equal to the aggregate outstanding principal amount of the Swing Line B Loans at
such time multiplied by such B Lender’s applicable Commitment Percentage at such
time.

 

“Swing Line A Loan” and “Swing Line A Loans”: as defined in Section 2.3(a). The
terms “Swing Line A Loan” and “Swing Line A Loans” shall also include all “Swing
Line Loans” made under and as defined in the $110 Million Credit Agreement, and
all “Swing Line Loans” made under and as defined in the Existing Credit
Agreement outstanding on the Effective Date under the Existing Credit Agreement.

 

“Swing Line B Loan” and “Swing Line B Loans”: as defined in Section 2.3(a). The
terms “Swing Line B Loan” and “Swing Line B Loans” shall also include all “Swing
Line Loans” made under and as defined in the $100 Million Credit Agreement.

 

“Swing Line Loan”: as applicable and as the context may require, a Swing Line A
Loan or a Swing Line B Loan.

 

“Swing Line Loans”: as applicable and as the context may require, Swing Line A
Loans, Swing Line B Loans or Swing Line A Loans and Swing Line B Loans.

 

26

--------------------------------------------------------------------------------


 

“Swing Line A Note”: as defined in Section 2.4.

 

“Swing Line B Note”: as defined in Section 2.4.

 

“Swing Line Note”: as applicable and as the context may require, a Swing Line A
Note or a Swing Line B Note.

 

“Swing Line Participation Amount”: as defined in Section 2.3(d).

 

“Swing Line Termination Date”: the date which is fifteen days prior to the
Maturity Date, or if earlier, the Revolving Credit Commitment Termination Date.

 

“System Cash”: means any cash of the Borrower and its Subsidiaries (other than
the Receivables Subsidiary, provided that any cash of the Receivables Subsidiary
that is distributed or otherwise paid to the Borrower or any of its other
Subsidiaries shall constitute System Cash upon receipt by the Borrower or any
such other Subsidiary) not deposited in the Cash Collateral Account, excluding
(i) any cash deposited in Payroll Accounts in amounts not exceeding the amounts
calculated by the Borrower to be reasonably sufficient to fund the next payroll
and related benefit costs and remit withholding and other payroll taxes and
related costs of the Borrower and its Subsidiaries, (ii) any cash deposited in
Petty Cash Accounts, (iii) any cash deposited in Disbursement Account No. 1 in
amounts calculated by the Borrower to be reasonably sufficient to cover checks
drawn on and presented for payment against Disbursement Account No. 1 and
transfers of funds (including ACH and wire transfers) out of Disbursement
Account No. 1, in either case for the payment when due of costs, expenditures
and obligations of the Borrower and its Subsidiaries permitted by this
Agreement, and (iv) any cash deposited in Disbursement Account No. 2 for the
payment when due of costs, expenditures and obligations of the Borrower and its
Subsidiaries permitted by this Agreement, provided that cash in Disbursement
Account No. 2 shall not exceed $1,000,000 at any time.

 

“Tax”: any present or future tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature and whatever called, by a Governmental Authority, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

 

“Tax Sharing Agreement”: the Tax Sharing Agreement, dated as of January 31,
1994, among GAF Corporation, G-I Holdings Inc. and the Borrower, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with Section 8.10.

 

“Termination Event”: with respect to any Pension Plan, (i) a Reportable Event,
(ii) the termination of a Pension Plan, or the filing of a notice of intent to
terminate a Pension Plan, or the treatment of a Pension Plan amendment as a
termination, in each case under Section 4041(c) of ERISA, (iii) the institution
of proceedings to terminate a Pension Plan under Section 4042 of ERISA, or (iv)
the appointment of a trustee to administer any Pension Plan under Section 4042
of ERISA.

 

27

--------------------------------------------------------------------------------


 

“Trade Letters of Credit”: as defined in Section 2.9(a).

 

“Trademark License Agreement”: the Trademark License Agreement, dated as of
April 12, 1989, by and between GAF Chemicals Corporation and GAF Building
Materials Corporation.

 

“Unfunded Pension Liabilities”: with respect to any Pension Plan, at any date of
determination, the amount determined by taking the accumulated benefit
obligation, as disclosed in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”, over the fair market value of
Pension Plan assets.

 

“United States”: the United States of America (including the States thereof and
the District of Columbia).

 

“Unqualified Amount”: as defined in Section 3.1(c).

 

“Unrecognized Retiree Welfare Liability”: with respect to any Employee Benefit
Plan that provides postretirement benefits other than pension benefits, the
amount of the transition obligation, as determined in accordance with Statement
of Financial Accounting Standards No. 106, “Employers’ Accounting for
Postretirement Benefits Other Than Pensions,” as of the most recent valuation
date, that has not been recognized as an expense in an income statement of the
Borrower and its Subsidiaries, provided that prior to the date such Statement is
applicable to the Borrower, such amount shall be based on an estimate made in
good faith of such transition obligation.

 

“Upstream Transfers”: as defined in Section 8.12.

 

“U.S. Person”: a citizen or resident of the United States, a corporation,
partnership or other entity created or organized in or under any laws of the
United States, or any estate or trust that is subject to United States federal
income taxation regardless of the source of its income.

 

“Voting A Exposure”: with respect to any Voting A Lender, the sum of (i) the
Revolving Credit A Commitment Amount of such Voting A Lender, (ii) the
outstanding principal amount of the Chase Platinum Substitute Note held by such
Voting A Lender and (iii) the undrawn face amount of the Fleet LC plus the
amount of any unpaid drafts drawn under the Fleet LC held by such Voting A
Lender.

 

“Voting B Exposure”: with respect to any Voting B Lender, the sum of (i) the
Revolving Credit B Commitment Amount of such Voting B Lender, (ii) the
outstanding principal amount of the Chase Platinum Substitute Note held by such
Voting B Lender and (iii) the undrawn face amount of the Fleet LC plus the
amount of any unpaid drafts drawn under the Fleet LC held by such Voting B
Lender.

 

“Voting Exposure”: with respect to any Voting Lender, the sum of (i) the
Revolving Credit A and B Commitment Amount of such Voting Lender, (ii) the
outstanding

 

28

--------------------------------------------------------------------------------


 

principal amount of the Chase Platinum Substitute Note held by such Voting
Lender and (iii) the undrawn face amount of the Fleet LC plus the amount of any
unpaid drafts drawn under the Fleet LC held by such Voting Lender.

 

“Voting A Lenders”: the A Lenders, JPMorgan Chase Bank under the Chase Platinum
Substitute Note (and each other holder thereof), and Fleet National Bank under
the Fleet LC Agreement (and each other holder thereof).

 

“Voting B Lenders”: the B Lenders, JPMorgan Chase Bank under the Chase Platinum
Substitute Note (and each other holder thereof), and Fleet National Bank under
the Fleet LC Agreement (and each other holder thereof).

 

“Voting Lenders”: the A and B Lenders, JPMorgan Chase Bank under the Chase
Platinum Substitute Note (and each other holder thereof), and Fleet National
Bank under the Fleet LC Agreement (and each other holder thereof).

 

“Voting Shares”: with respect to any Person, all outstanding shares of any class
or classes (however designated) of Capital Stock of such Person entitled to vote
generally in the election of members of the Managing Person thereof.

 

1.2.                              Principles of Construction

 

(a)                                  All terms defined in a Loan Document shall
have the meanings given such terms therein when used in the other Loan Documents
or any certificate, opinion or other document made or delivered pursuant
thereto, to the extent not otherwise provided therein.

 

(b)                                 As used in the Loan Documents and in any
certificate, opinion or other document made or delivered pursuant thereto,
accounting terms not defined in Section 1.1, and accounting terms partly defined
in Section 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to reflect such change in GAAP (subject
to the approval of the Required Lenders), provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement (or as the Administrative Agent may reasonably
request) setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)                                  The words “hereof”, “herein”, “hereto” and
“hereunder” and similar words when used in a Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof, and
Section, schedule and exhibit references contained therein shall refer to
Sections thereof or schedules or exhibits thereto unless otherwise expressly
provided therein.

 

29

--------------------------------------------------------------------------------


 

(d)                                 The phrase “may not” is prohibitive and not
permissive.

 

(e)                                  Unless the context otherwise requires,
words in the singular number include the plural, and words in the plural include
the singular.

 

(f)                                    Unless specifically provided in a Loan
Document to the contrary, any reference to a time shall refer to such time in
New York.

 

(g)                                 Unless specifically provided in a Loan
Document to the contrary, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding”.

 

(h)                                 References in any Loan Document to a fiscal
period shall refer to that fiscal period of the Borrower.

 

(i)                                     The words “include” and “including”,
when used in each Loan Document, shall mean that the same shall be included
“without limitation”, unless otherwise expressly provided therein.

 

(j)                                     Any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein).

 

2.                                       AMOUNT AND TERMS OF LOANS AND LETTERS
OF CREDIT

 

2.1.                              Revolving Credit Loans

 

(a)                                  Subject to the terms and conditions hereof,
each A Lender severally (and not jointly) agrees to make revolving credit loans
(each a “Revolving Credit A Loan” and, as the context may require, collectively
with all other Revolving Credit A Loans of such A Lender and with the Revolving
Credit A Loans of all other A Lenders, the “Revolving Credit A Loans”) in
Dollars to the Borrower from time to time during the Revolving Credit Commitment
Period, provided that immediately after giving effect thereto (i) such A
Lender’s A Credit Exposure shall not exceed such Lender’s Revolving Credit A
Commitment Amount, and (ii) the Aggregate A Credit Exposure shall not exceed the
Aggregate Revolving Credit A Commitment Amount.  During the Revolving Credit
Commitment Period, the Borrower may borrow, prepay in whole or in part and
reborrow under the Revolving Credit A Commitments, all in accordance with the
terms and conditions of this Agreement.  Subject to the provisions of Sections
2.5 and 3.3, at the option of the Borrower, Revolving Credit A Loans may be made
as one or more (i) ABR Advances, (ii) Eurodollar Advances or (iii) any
combination thereof.

 

(b)                                 Subject to the terms and conditions hereof,
each B Lender severally (and not jointly) agrees to make revolving credit loans
(each a “Revolving Credit B Loan” and, as the context may require, collectively
with all other Revolving Credit B Loans of such B Lender and with the Revolving
Credit B Loans of all other B Lenders, the “Revolving Credit B Loans”) in

 

30

--------------------------------------------------------------------------------


 

Dollars to the Borrower from time to time during the Revolving Credit Commitment
Period, provided that immediately after giving effect thereto (i) such B
Lender’s B Credit Exposure shall not exceed such Lender’s Revolving Credit B
Commitment Amount, and (ii) the Aggregate B Credit Exposure shall not exceed the
Aggregate Revolving Credit B Commitment Amount.  During the Revolving Credit
Commitment Period, the Borrower may borrow, prepay in whole or in part and
reborrow under the Revolving Credit B Commitments, all in accordance with the
terms and conditions of this Agreement.  Subject to the provisions of Sections
2.5 and 3.3, at the option of the Borrower, Revolving Credit B Loans may be made
as one or more (i) ABR Advances, (ii) Eurodollar B Advances or (iii) any
combination thereof.

 

2.2.                              Revolving Credit Notes

 

(a)                                  The Revolving Credit A Loans made by each A
Lender shall be evidenced by a promissory note of the Borrower, substantially in
the form of Exhibit B-1 (each, as indorsed or modified from time to time, a
“Revolving Credit A Note” and, collectively with the Revolving Credit A Notes of
all other A Lenders, the “Revolving Credit A Notes”), payable to the order of
such A Lender and dated the Effective Date.  The outstanding principal balance
of the Revolving Credit A Loans shall be due and payable on the Revolving Credit
Commitment Termination Date.

 

(b)                                 The Revolving Credit B Loans made by each B
Lender shall be evidenced by a promissory note of the Borrower, substantially in
the form of Exhibit B-2 (each, as indorsed or modified from time to time, a
“Revolving Credit B Note” and, collectively with the Revolving Credit B Notes of
all other B Lenders, the “Revolving Credit B Notes”), payable to the order of
such B Lender and dated the Effective Date.  The outstanding principal balance
of the Revolving Credit B Loans shall be due and payable on the Revolving Credit
Commitment Termination Date.

 

2.3.                              Swing Line Loans

 

(a)                                  (i)  Subject to the terms and conditions of
this Agreement, the Swing Line Lender agrees to make swing line loans (each a
“Swing Line A Loan” and, collectively, the “Swing Line A Loans”) in Dollars to
the Borrower from time to time during the Swing Line Commitment Period, provided
that immediately after giving effect thereto, (i) the aggregate unpaid balance
of the Swing Line A Loans shall not exceed the Swing Line A Commitment Amount,
and (ii) the Aggregate A Credit Exposure of all A Lenders shall not exceed the
Aggregate Revolving Credit A Commitment Amount.  During the Swing Line
Commitment Period, the Borrower may borrow, prepay in whole or in part and
reborrow under the Swing Line A Commitment, all in accordance with the terms and
conditions of this Agreement.

 

(ii)  Subject to the terms and conditions of this Agreement, the Swing Line
Lender agrees to make swing line loans (each a “Swing Line B Loan” and,
collectively, the “Swing Line B Loans”) in Dollars to the Borrower from time to
time during the Swing Line Commitment Period, provided that immediately after
giving effect thereto, (i) the aggregate unpaid balance of the Swing Line B
Loans shall not exceed the Swing Line B Commitment

 

31

--------------------------------------------------------------------------------


 

Amount, and (ii) the Aggregate B Credit Exposure of all B Lenders shall not
exceed the Aggregate Revolving Credit B Commitment Amount.  During the Swing
Line Commitment Period, the Borrower may borrow, prepay in whole or in part and
reborrow under the Swing Line B Commitment, all in accordance with the terms and
conditions of this Agreement.

 

(b)                                 The Swing Line Lender shall not be obligated
to make any Swing Line A or B (as applicable) Loan at a time when any A or B (as
applicable) Lender shall be in default of its obligations under this Agreement
unless the Swing Line Lender has entered into arrangements satisfactory to it
and the Borrower to eliminate the Swing Line Lender’s risk with respect to such
defaulting Lender’s participation in such Swing Line Loan.  The Swing Line
Lender will not make a Swing Line A or B (as applicable) Loan if the
Administrative Agent or any A or B (as applicable) Lender, by notice to the
Swing Line Lender and the Borrower no later than one Business Day prior to the
Borrowing Date with respect to such Swing Line Loan, shall have determined that
the conditions set forth in Section 6 have not been satisfied and such
conditions remain unsatisfied as of the requested time of the making such Swing
Line Loan.  Each Swing Line A or B (as applicable) Loan shall be due and payable
on the earliest to occur of the last day of the Interest Period applicable
thereto, fifteen days prior to the Maturity Date, the date on which the Swing
Line A or B (as applicable) Commitment shall have been voluntarily terminated by
the Borrower in accordance with Section 2.6, and the date on which the Swing
Line A or B (as applicable) Loans shall become due and payable pursuant to the
provisions hereof, whether by acceleration or otherwise.

 

(c)                                  On any Business Day on which a Swing Line A
or B (as applicable) Loan shall remain unpaid, the Swing Line Lender may, in its
sole discretion, give notice to the A or B (as applicable) Lenders and the
Borrower that such outstanding Swing Line Loan shall be funded with a borrowing
of Revolving Credit A or B (as applicable) Loans (provided that such notice
shall be deemed to have been automatically given upon the occurrence of a
Default or an Event of Default under Sections 9.1(g) or (h)), in which case a
borrowing of Revolving Credit A or B (as applicable) Loans made as ABR Advances
(each such borrowing, a “Mandatory Borrowing”), shall be made by all A or B (as
applicable) Lenders pro rata based on each such Lender’s applicable Commitment
Percentage on (i) such Business Day if such notice was given prior to 11:00 a.m.
or (ii) the immediately succeeding Business Day if such notice was given after
11:00 a.m.  The proceeds of each Mandatory Borrowing shall be remitted directly
to the Swing Line Lender to repay such outstanding Swing Line A or B (as
applicable) Loan.  Each A or B (as applicable) Lender irrevocably agrees to make
a Revolving Credit A or B (as applicable) Loan pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swing Line Lender notwithstanding:
(i) the amount of such Mandatory Borrowing may not comply with the minimum
amount for A or B (as applicable) Loans otherwise required hereunder, (ii)
whether any condition specified in Section 6 is then unsatisfied, (iii) whether
a Default or an Event of Default then exists, (iv) the Borrowing Date of such
Mandatory Borrowing, (v) the aggregate principal amount of all A or B (as
applicable) Loans then outstanding, (vi) the Aggregate A or B (as applicable)
Credit Exposure at such time and (vii) the Aggregate Revolving Credit A or B (as
applicable) Commitment Amount at such time.

 

32

--------------------------------------------------------------------------------


 

(d)                                 Upon each receipt by an A or B (as
applicable) Lender of notice of an Event of Default from the Administrative
Agent pursuant to Section 10.5, such Lender shall purchase unconditionally,
irrevocably, and severally (and not jointly) from the Swing Line Lender a
participation in the outstanding Swing Line A or B (as applicable) Loans
(including accrued interest thereon) in an amount equal to the product of its
applicable Commitment Percentage and the outstanding amount of the Swing Line A
or B (as applicable) Loans plus all accrued and unpaid interest thereon (the
“Swing Line Participation Amount”).  Each A or B (as applicable) Lender shall
also be liable for an amount equal to the product of its applicable Commitment
Percentage and any amounts paid by the Borrower pursuant to this Section 2.3
that are subsequently rescinded or avoided, or must otherwise be restored or
returned.  Such liabilities shall be absolute and unconditional and without
regard to the occurrence of any Default or Event of Default or the compliance by
the Borrower with any of its obligations under the Loan Documents.

 

(e)                                  In furtherance of subsection (d) above,
upon each receipt by an A or B (as applicable) Lender of notice of an Event of
Default from the Administrative Agent pursuant to Section 10.5, such Lender
shall promptly make available to the Administrative Agent for the account of the
Swing Line Lender its Swing Line A or B (as applicable) Participation Amount at
the office of the Administrative Agent specified in Section 11.2, in lawful
money of the United States and in immediately available funds.  The
Administrative Agent shall deliver the payments made by each A or B (as
applicable) Lender pursuant to the immediately preceding sentence to the Swing
Line Lender promptly upon receipt thereof in like funds as received.  Each A or
B (as applicable) Lender shall indemnify and hold harmless the Administrative
Agent and the Swing Line Lender from and against any and all losses, liabilities
(including liabilities for penalties), actions, suits, judgments, demands, costs
and expenses resulting from any failure on the part of such Lender to pay, or
from any delay in paying the Administrative Agent any amount such Lender is
required to pay in accordance with this Section 2.3 (except in respect of
losses, liabilities or other obligations suffered by the Administrative Agent or
the Swing Line Lender, as the case may be, resulting from the gross negligence
or willful misconduct of the Administrative Agent or the Swing Line Lender, as
the case may be), and such Lender shall be required to pay interest to the
Administrative Agent for the account of the Swing Line Lender from the date such
amount was due until paid in full, on the unpaid portion thereof, at a rate of
interest per annum equal to (i) from the date such amount was due until the
third day therefrom, the Federal Funds Rate, and (ii) thereafter, the Federal
Funds Rate plus 2%, payable upon demand by the Swing Line Lender.  The
Administrative Agent shall distribute such interest payments to the Swing Line
Lender upon receipt thereof in like funds as received.

 

(f)                                    Whenever the Administrative Agent is
reimbursed by the Borrower, for the account of the Swing Line Lender, for any
payment in connection with Swing Line Loans and such payment relates to an
amount previously paid by a Lender pursuant to this Section, the Administrative
Agent will promptly pay over such payment to such Lender.

 

33

--------------------------------------------------------------------------------


 

2.4.                              Swing Line Notes

 

(a)                                  The Swing Line A Loans made by the Swing
Line Lender shall be evidenced by a promissory note of the Borrower,
substantially in the form of Exhibit B-3 (as indorsed or modified from time to
time, including all replacements thereof and substitutions therefor, the “Swing
Line A Note”), payable to the order of the Swing Line Lender, dated the
Effective Date and in the stated principal amount equal to the Swing Line A
Commitment Amount.

 

(b)                                 The Swing Line B Loans made by the Swing
Line Lender shall be evidenced by a promissory note of the Borrower,
substantially in the form of Exhibit B-4 (as indorsed or modified from time to
time, including all replacements thereof and substitutions therefor, the “Swing
Line B Note”), payable to the order of the Swing Line Lender, dated the
Effective Date and in the stated principal amount equal to the Swing Line B
Commitment Amount.

 

2.5.                              Procedure for Borrowing

 

(a)                                  Revolving Credit Loans. The Borrower may
borrow under the Revolving Credit A or B (as applicable) Commitments on any
Business Day during the Revolving Credit A or B (as applicable) Commitment
Period, provided that the Borrower shall notify the Administrative Agent by the
delivery of a Borrowing Request, which shall be sent by facsimile and shall be
irrevocable (confirmed promptly, and in any event within five Business Days, by
the delivery to the Administrative Agent of a Borrowing Request manually signed
by the Borrower), no later than: 1:00 p.m. three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Advances, and 11:00 a.m. on
the requested Borrowing Date, in the case of ABR Advances, specifying (A) the
aggregate principal amount to be borrowed under such Revolving Credit
Commitments, (B) the requested Borrowing Date, (C) whether such borrowing is to
consist of one or more Eurodollar Advances, ABR Advances, or a combination
thereof and (D) if the borrowing is to consist of one or more Eurodollar
Advances, the length of the Interest Period for each such Eurodollar Advance. 
Each (i) Eurodollar Advance to be made on a Borrowing Date, when aggregated with
all amounts to be converted to a Eurodollar Advance on such date and having the
same Interest Period as such first Eurodollar Advance, shall equal no less than
$1,000,000 or such amount plus a whole multiple of $1,000,000 in excess thereof
and (ii) each ABR Advance made on each Borrowing Date shall equal no less than
$1,000,000 or such amount plus a whole multiple of $1,000,000 in excess thereof
or, if less, the unused portion of the Aggregate Revolving Credit A or B (as
applicable) Commitment Amount.

 

(b)                                 Swing Line Loans.  The Borrower may borrow
under the Swing Line A or B (as applicable) Commitment on any Business Day
during the Swing Line Commitment Period, provided that the Borrower shall notify
the Administrative Agent and the Swing Line Lender (by telephone or facsimile
confirmed promptly, and in any event within five Business Days, by the delivery
to the Administrative Agent and the Swing Line Lender of a Borrowing Request,
manually signed by the Borrower) no later than: 1:00 p.m. on the requested
Borrowing Date, specifying (i) the aggregate principal amount to be borrowed
under such Swing Line

 

34

--------------------------------------------------------------------------------


 

Commitment, (ii) the requested Borrowing Date, and (iii) the amount and the
length of the Interest Period for each Swing Line A or B (as applicable) Loan,
provided, however, that no Interest Period selected in respect of any Swing Line
Loan shall end after fifteen days prior to the Maturity Date.  The Swing Line
Lender will then, subject to its determination that the terms and conditions of
this Agreement have been satisfied, make the requested amount available promptly
on that same day, to the Administrative Agent who, thereupon, will promptly make
such amount available to the Borrower at the office of the Administrative Agent
specified in Section 11.2 by crediting the account of the Borrower on the books
of such office of the Administrative Agent.  Each borrowing of Swing Line A or B
(as applicable) Loans shall be in an aggregate principal amount equal to
$500,000 or such amount plus a whole multiple of $100,000 in excess thereof or,
if less, the unused portion of the Swing Line A or B (as applicable) Commitment
Amount.

 

(c)                                  Funding of Revolving Credit Loans. Upon
receipt of each Borrowing Request requesting Revolving Credit A or B (as
applicable) Loans, the Administrative Agent shall promptly notify each A or B
(as applicable) Lender thereof.  Subject to its receipt of the notice referred
to in the preceding sentence, each A or B (as applicable) Lender will make the
amount of its applicable Commitment Percentage of such requested Revolving
Credit Loans available to the Administrative Agent for the account of the
Borrower at the office of the Administrative Agent set forth in Section 11.2 not
later than 12:00 noon on the relevant Borrowing Date requested by the Borrower,
in funds immediately available to the Administrative Agent at such office.  The
amounts so made available to the Administrative Agent on such Borrowing Date
will then, subject to the satisfaction of the terms and conditions of this
Agreement, be made available on such date to the Borrower by the Administrative
Agent at the office of the Administrative Agent specified in Section 11.2 by
crediting the account of the Borrower on the books of such office with the
aggregate of said amounts received by the Administrative Agent.

 

(d)                                 Failure to Fund. Unless the Administrative
Agent shall have received prior notice from an A or B (as applicable) Lender (by
telephone or otherwise, such notice to be promptly confirmed by facsimile or
other writing) that such Lender will not make available to the Administrative
Agent such Lender’s applicable Commitment Percentage of the Revolving Credit A
or B (as applicable) Loans requested by the Borrower, the Administrative Agent
may assume that such Lender has made such share available to the Administrative
Agent on the Borrowing Date in accordance with this Section, provided that such
Lender received notice of such requested Revolving Credit Loans from the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on the Borrowing Date a corresponding
amount.  If and to the extent such A or B (as applicable) Lender shall not have
so made its applicable Commitment Percentage of such Revolving Credit A or B (as
applicable) Loans available to the Administrative Agent, such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount (to the extent not previously paid by the other),
together with interest thereon for each day from the date such amount is made
available to the Borrower to the date such amount is paid to the Administrative
Agent, at a rate per annum equal to, in the case of the Borrower, the applicable
interest rate set forth in Section 3.1 for ABR Advances, and, in the case of
such Lender, at a rate of interest per

 

35

--------------------------------------------------------------------------------


 

annum equal to the Federal Funds Rate for the first three days after the due
date of such payment until the date such payment is received by the
Administrative Agent and the Federal Funds Rate plus 2% thereafter.  Such
payment by the Borrower, however, shall be (i) without prejudice to its rights
against such A or B (as applicable) Lender and (ii) in place of, and not in
addition to, the interest payable pursuant to the terms of Section 3.1(a).  If
such A or B (as applicable) Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s
Revolving Credit A or B (as applicable) Loan as part of the Revolving Credit A
or B (as applicable) Loans for purposes of this Agreement, which Loan shall be
deemed to have been made by such Lender on the Borrowing Date applicable to such
Revolving Credit Loans.

 

(e)                                  Netting. If a Lender makes a new A or B (as
applicable) Revolving Credit Loan or Swing Line Loan on a Borrowing Date on
which the Borrower is to repay an existing A or B (as applicable) Revolving
Credit Loan or Swing Line Loan from such Lender, such Lender shall apply the
proceeds of such new Loan to make such repayment, and only the excess of the
proceeds of such new Loan over the outstanding principal balance of such
existing Loan being repaid need be made available to the Administrative Agent.

 

2.6.                              Termination or Reduction of Commitments

 

(a)                                  Voluntary Termination or Reduction.

 

(i)                                     The Borrower shall have the right, upon
at least three Business Days’ prior written notice to the Administrative Agent,
(A) at any time when the Aggregate A or B (as applicable) Credit Exposure shall
be zero, to terminate the Revolving Credit A or B (as applicable) Commitments of
all of the A or B (as applicable) Lenders, and (B) at any time and from time to
time when the Aggregate Revolving Credit A or B (as applicable) Commitment
Amount shall exceed the Aggregate A or B (as applicable) Credit Exposure, to
reduce permanently the Aggregate Revolving Credit A or B (as applicable)
Commitment Amount by a sum not greater than the amount of such excess, provided,
however, that each such partial reduction shall be in the amount of $5,000,000
or such amount plus a whole multiple of $1,000,000 in excess thereof.

 

(ii)                                  The Borrower shall have the right, upon at
least one Business Day’s prior written notice to the Administrative Agent and
the Swing Line Lender to reduce permanently the Swing Line A or B (as
applicable) Commitment Amount in whole at any time, or in part from time to
time, to an amount not less than the aggregate principal balance of the Swing
Line A or B (as applicable) Loans then outstanding (after giving effect to any
contemporaneous prepayment thereof), provided, however, that each partial
reduction of the Swing Line A or B (as applicable) Commitment Amount shall be in
an amount equal to $1,000,000 or such amount plus a whole multiple of $1,000,000
in excess thereof.

 

(b)                                 Termination of the Revolving Credit
Commitments.  Upon any termination of the Revolving Credit A or B (as
applicable) Commitments of all of the A or B

 

36

--------------------------------------------------------------------------------


 

(as applicable) Lenders, the Borrower shall prepay the outstanding principal
balance of the A or B (as applicable) Revolving Credit Loans and Swing Line
Loans and deposit an amount equal to the Letter of Credit A or B (as applicable)
Exposure of all A or B (as applicable) Lenders at such time in a cash collateral
account with and under the exclusive dominion and control of the Administrative
Agent.

 

(c)                                  Reductions in General.  Each reduction of
the Aggregate Revolving Credit A or B (as applicable) Commitment Amount shall be
made by reducing each Lender’s Revolving Credit A or B (as applicable)
Commitment Amount by an amount equal to such Lender’s applicable Commitment
Percentage of such reduction.  Simultaneously with each reduction of the
Aggregate Revolving Credit A or B (as applicable) Commitment Amount under this
Section, the Borrower shall pay the Commitment Fee accrued on the amount by
which the Aggregate Revolving Credit A or B (as applicable) Commitment Amount is
being reduced.

 

2.7.                              Prepayments

 

(a)                                  Voluntary Prepayments. The Borrower may, at
its option, prepay the Revolving Credit A or B (as applicable) Loans without
premium or penalty (but subject to Section 3.5), in full at any time or in part
from time to time by notifying the Administrative Agent in writing no later than
12:00 noon on the proposed prepayment date, in the case of any such Revolving
Credit Loans consisting of ABR Advances, and at least two Business Days prior to
the proposed prepayment date, in the case of any such Revolving Credit Loans
consisting of Eurodollar Advances, specifying whether such Revolving Credit
Loans to be prepaid consist of Revolving Credit A or B (as applicable) Loans,
whether such Revolving Credit Loans consist of ABR Advances, Eurodollar
Advances, or a combination thereof, the amount to be prepaid and the date of
prepayment.  Each such notice shall be irrevocable and the amount specified in
each such notice shall be due and payable on the date specified, together with
accrued interest to the date of such payment on the amount prepaid.  Upon
receipt of such notice, the Administrative Agent shall promptly notify each A or
B (as applicable) Lender thereof.  Each partial prepayment of the Revolving
Credit A or B (as applicable) Loans pursuant to this subsection shall be in an
aggregate principal amount of $500,000 or such amount plus a whole multiple of
$100,000 in excess thereof, or, if less, the outstanding principal balance of
the Revolving Credit A or B (as applicable) Loans.  After giving effect to any
partial prepayment with respect to Eurodollar Advances which were made (whether
as the result of a borrowing or a conversion) on the same date and which had the
same Interest Period, the outstanding principal balance of such Eurodollar
Advances shall exceed (subject to Section 3.3) $1,000,000 or such amount plus a
whole multiple of $1,000,000 in excess thereof.  Swing Line Loans may not be
prepaid.

 

(b)                                 Mandatory Prepayments. At any time when the
Invested Cash plus the sum of (i) the book value (as determined in accordance
with GAAP and reflected in the most recent Consolidated balance sheet delivered
to the Administrative Agent and the Lenders pursuant to Section 7.1(d)) of the
City of Michigan City, Indiana Economic Development Taxable Revenue Bonds Series
1999 held by the Borrower and its Subsidiaries and (ii) the Marketable
Securities of the Borrower and its Subsidiaries (other than any Receivables
Subsidiary) on a Consolidated basis in accordance with GAAP exceed $50,000,000,
the Borrower shall immediately repay any

 

37

--------------------------------------------------------------------------------


 

outstanding Revolving Credit B Loans and Swing Line B Loans in an aggregate
amount equal to such excess.

 

(c)                                  In General.  Simultaneously with each
prepayment of a Loan, the Borrower shall prepay all accrued interest on the
amount prepaid through the date of prepayment.  Unless otherwise specified by
the Borrower, each prepayment of Revolving Credit A or B (as applicable) Loans
shall first be applied to ABR Advances.  With respect to prepayments made with
respect to Section 2.7(b), such prepayment shall be applied first to prepay
outstanding Swing Line B Loans in full and then to prepay outstanding Revolving
Credit B Loans.  If any prepayment is made in respect of any Eurodollar Advance,
in whole or in part, prior to the last day of the applicable Interest Period,
the Borrower agrees to indemnify the Lenders in accordance with Section 3.5.

 

2.8.                              Use of Proceeds

 

The Borrower agrees that the proceeds of the Loans shall be used solely for
working capital purposes and for permitted capital expenditures not inconsistent
with the provisions hereof.  Notwithstanding anything to the contrary contained
in any Loan Document, the Borrower agrees that no part of the proceeds of any
Loan or Letter of Credit will be used, directly or indirectly, to purchase or
carry any Margin Stock or for a purpose which violates any law, including the
provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System, as amended.

 

2.9.                              Letter of Credit Sub-Facility

 

(a)                                  Subject to the terms and conditions of this
Agreement, each Issuing Bank shall, in reliance on the agreement of the other A
or B (as applicable) Lenders set forth in Section 2.10, issue standby letters of
credit (the “Standby Letters of Credit”) or commercial (trade) letters of credit
(the “Trade Letters of Credit”, and together with the Standby Letters of Credit,
the “Letters of Credit”, each, individually, a “Letter of Credit”) denominated
in Dollars during the Revolving Credit Commitment Period for the account of the
Borrower and for the benefit of, in the case of Letters of Credit issued under
the Letter of Credit A Commitment, the Borrower, any of its Subsidiaries or any
Parent, and , in the case of Letters of Credit issued under the Letter of Credit
B Commitment, the Borrower or any of its Subsidiaries, provided that immediately
after the issuance of each Letter of Credit (i) the Letter of Credit A or B (as
applicable) Exposure of all A or B (as applicable) Lenders shall not exceed the
Aggregate Revolving Credit A or B (as applicable) Commitment Amount, (ii) in the
case of Letters of Credit issued under the Letter of Credit A Commitment, the
Letter of Credit A Exposure of all A Lenders attributable to all Letters of
Credit issued for the benefit of any Parent (each, a “Parent Letter of Credit”)
shall not exceed $20,000,000, and (iii) the Aggregate A or B (as applicable)
Credit Exposure shall not exceed the Aggregate Revolving Credit A or B (as
applicable) Commitment Amount, and provided further that with respect to the
issuance of any Parent Letter of Credit, the Borrower would be permitted to make
a demand loan to a Parent pursuant to the terms of Section 8.6(ii) in an amount
equal to the face amount of such Parent Letter of Credit.  Each Letter of Credit
shall have an expiration date which shall be not later than the earlier of (i)
twelve months after the date of issuance

 

38

--------------------------------------------------------------------------------


 

thereof, and (ii) fifteen days prior to the Maturity Date.  No Letter of Credit
shall be issued if the Administrative Agent or any A or B (as applicable)
Lender, by notice to the applicable Issuing Bank and the Borrower no later than
one Business Day prior to the Borrowing Date with respect to the issuance of
such Letter of Credit, shall have determined that the conditions set forth in
Section 6 have not been satisfied and such conditions remain unsatisfied as of
the requested time of the issuance of Letter of Credit.

 

(b)                                 Each Letter of Credit shall be issued for
the account of the Borrower for the benefit of, in the case of Letters of Credit
issued under the Letter of Credit A Commitment, the Borrower, any of its
Subsidiaries or any Parent, and, in the case of Letters of Credit issued under
the Letter of Credit B Commitment, the Borrower or any of its Subsidiaries, in
each case in favor of a beneficiary who has requested the issuance of such
Letter of Credit as a condition to a transaction entered into in the ordinary
course of business.  The Borrower shall give the Administrative Agent a Letter
of Credit Request for the issuance of each Letter of Credit by no later than
11:00 a.m., three Business Days prior to the requested date of issuance.  Each
Letter of Credit Request shall specify whether the requested Letter of Credit is
to be issued under the Letter of Credit A or B Commitment and shall be
accompanied by the applicable Issuing Bank’s standard letter of credit
application, standard reimbursement agreement (each a “Reimbursement Agreement”)
and such other documentation as such Issuing Bank may reasonably require,
executed by the Borrower.  Upon receipt of such Letter of Credit Request from
the Borrower, the Administrative Agent shall promptly notify the applicable
Issuing Bank and each other A or B (as applicable) Lender thereof.  Each Letter
of Credit shall be in form and substance reasonably satisfactory to the
applicable Issuing Bank, with such provisions with respect to the conditions
under which a drawing may be made thereunder and the documentation required in
respect of such drawing as such Issuing Bank shall reasonably require.  The
applicable Issuing Bank shall, on the proposed date of issuance and subject to
the terms and conditions of the Reimbursement Agreement and to the other terms
and conditions of this Agreement, issue the requested Letter of Credit.  On or
before the issuance of each Parent Letter of Credit, such Parent shall have
executed and delivered to the Borrower a Demand Note, in an amount equal to the
face amount of such Parent Letter of Credit, evidencing the obligations of such
Parent to reimburse the Borrower for any drawings under such Parent Letter of
Credit, which Demand Note shall have been pledged to the Collateral Agent
pursuant to the Security Documents.

 

(c)                                  Upon each payment by an Issuing Bank of a
draft drawn under a Letter of Credit, the Borrower shall immediately pay to the
Administrative Agent, for the account of such Issuing Bank, an amount equal to
such payment in immediately available funds.

 

(d)                                 Notwithstanding anything to the contrary
contained herein or in any Reimbursement Agreement, to the extent that the terms
of this Agreement shall be inconsistent with the terms of such Reimbursement
Agreement, the terms of this Agreement shall govern.

 

2.10.                        Letter of Credit Participation and Funding
Commitments

 

(a)                                  Each A or B (as applicable) Lender hereby
unconditionally, irrevocably and severally (and not jointly) for itself only and
without any notice to or the taking of any action

 

39

--------------------------------------------------------------------------------


 

by such Lender, takes an undivided participating interest in the obligations of
each Issuing Bank under and in connection with each Letter of Credit in an
amount equal to such Lender’s applicable Commitment Percentage of the amount of
such Letter of Credit.  Each A or B (as applicable) Lender shall be liable to
each Issuing Bank for its applicable Commitment Percentage of (i) the
unreimbursed amount of any draft drawn and honored under each of its Letters of
Credit, and (ii) any amounts paid by the Borrower pursuant to Sections 2.9(c) or
2.11 that are subsequently rescinded or avoided, or must otherwise be restored
or returned.  Such liabilities shall be unconditional and without regard to the
occurrence of any Default or the compliance by the Borrower with the Loan
Documents.

 

(b)                                 Each Issuing Bank will promptly notify the
Administrative Agent, and the Administrative Agent will promptly notify each A
or B (as applicable) Lender (which notice shall be promptly confirmed in
writing) of the date and the amount of any draft presented under each of its
Letters of Credit with respect to which full reimbursement is not made as
provided in Section 2.9(c), and forthwith upon receipt of each such notice, such
A or B (as applicable) Lender (other than the applicable Issuing Bank in its
capacity as a Lender) shall make available to the Administrative Agent for the
account of the applicable Issuing Bank its applicable Commitment Percentage of
the amount of such unreimbursed draft at the office of the Administrative Agent
specified in Section 11.2, in immediately available funds before 4:00 p.m., on
the day such notice was given by the Administrative Agent, if the relevant
notice was given by the Administrative Agent at or prior to 1:00 p.m., on such
day, and before 12:00 noon, on the next Business Day, if the relevant notice was
given by the Administrative Agent after 1:00 p.m., on such day.  The
Administrative Agent shall distribute the payments made pursuant to the
immediately preceding sentence to the applicable Issuing Bank promptly upon
receipt thereof in like funds as received.  Each Lender shall indemnify and hold
harmless the Administrative Agent and each Issuing Bank from and against any and
all losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) resulting from any failure on the part
of such Lender to perform its obligations under this Section 2.10 (except in
respect of losses, liabilities or other obligations suffered by such Issuing
Bank to the extent resulting from the gross negligence or willful misconduct of
such Issuing Bank).  If a Lender does not make any payment required under this
Section 2.10 when due, such Lender shall be required to pay interest to the
Administrative Agent for the account of the applicable Issuing Bank (upon demand
therefor) the amount of such payment at a rate of interest per annum equal to
the Federal Funds Rate for the first three days after the due date of such
payment and the Federal Funds Rate plus 2% thereafter until the date such
payment is received by the Administrative Agent.  The Administrative Agent shall
distribute such interest payments to the applicable Issuing Bank upon receipt
thereof in like funds as received.

 

(c)                                  Whenever an Issuing Bank is reimbursed by
the Borrower or the Administrative Agent is reimbursed by the Borrower, for the
account of such Issuing Bank, for any payment under a Letter of Credit issued by
it and such payment relates to an amount previously paid by a Lender pursuant to
this Section 2.10, the Administrative Agent (or such Issuing Bank, to the extent
that it has received the same) will pay over such payment to such

 

40

--------------------------------------------------------------------------------


 

Lender (i) before 4:00 p.m. on the day such payment from the Borrower is
received, if such payment is received at or prior to 1:00 p.m. on such day, or
(ii) before 12:00 noon on the next succeeding Business Day, if such payment from
the Borrower is received after 1:00 p.m. on such day.

 

2.11.                        Absolute Obligation With Respect to Letter of
Credit Payments

 

The Borrower’s obligation to reimburse the Administrative Agent for the account
of any Issuing Bank in respect of each payment under or in respect of such
Issuing Bank’s Letters of Credit shall be absolute and unconditional under any
and all circumstances and irrespective of any set-off, counterclaim or defense
to payment which the Borrower may have or have had against the beneficiary of
such Letter of Credit, the Administrative Agent, such Issuing Bank, as issuer of
such Letter of Credit, any Lender or any other Person, including, without
limitation, any defense based on the failure of any drawing to conform to the
terms of such Letter of Credit, any drawing document proving to be forged,
fraudulent or invalid, or the legality, validity, regularity or enforceability
of such Letter of Credit; provided, that, with respect to any Letter of Credit,
the foregoing shall not relieve the applicable Issuing Bank of any liability it
may have to the Borrower for any actual damages sustained by the Borrower
arising from a wrongful payment under such Letter of Credit made as a result of
such Issuing Bank’s gross negligence or willful misconduct.

 

2.12.                        Payments

 

(a)                                  Except as otherwise expressly provided
herein, each payment, including each prepayment, of principal and interest on
the Loans, of the Commitment Fee, the Letter of Credit Commissions, the Fronting
Fees and of all of the other fees to be paid by the Borrower to the
Administrative Agent and the Lenders in connection with the Loan Documents (the
Commitment Fee, the Letter of Credit Commissions and the Fronting Fees, together
with all of such other fees, being sometimes hereinafter collectively referred
to as the “Fees”) shall be made prior to 1:00 p.m., on the date such payment is
due to the Administrative Agent for the account of the applicable Lenders at the
Administrative Agent’s office specified in Section 11.2, in each case in lawful
money of the United States, in immediately available funds and without set-off
or counterclaim.  The failure of the Borrower to make any such payment by such
time shall not constitute a Default, provided that such payment is made on such
due date, but any such payment made after 1:00 p.m., on such due date shall be
deemed to have been made on the next Business Day for the purpose of calculating
interest.  Promptly upon receipt thereof by the Administrative Agent, each
payment of principal and interest on the Revolving Credit A or B (as applicable)
Loans or the Swing Line A or B (as applicable) Loans shall be remitted by the
Administrative Agent in like funds as received to the Swing Line Lender, each
Issuing Bank and each A or B (as applicable) Lender (i) first, pro rata
according to its Outstanding Percentage of the amount of interest which is then
due and payable on the Revolving Credit A or B (as applicable) Loans or the
Swing Line A or B (as applicable) Loans of such Lender, and (ii) second, pro
rata according to its Outstanding Percentage of the amount of principal which is
then due and payable on the Revolving Credit A or B (as applicable) Loans or the
Swing Line A or B (as applicable) Loans of such Lender. Promptly upon receipt
thereof by the Administrative Agent, each payment of the

 

41

--------------------------------------------------------------------------------


 

Commitment Fee in respect of the Revolving Credit A or B (as applicable)
Commitment shall be remitted by the Administrative Agent in like funds as
received to each A or B (as applicable) Lender pro rata according to such
Lender’s Revolving Credit A or B (as applicable) Commitment Amount or, if the
Revolving Credit A or B (as applicable) Commitments shall have terminated or
been terminated, according to the outstanding principal balance of such Lender’s
Revolving Credit A or B (as applicable) Loans.

 

(b)                                 If any payment hereunder, under the Notes or
under any Reimbursement Agreement shall be due and payable on a day which is not
a Business Day, the due date thereof (except as otherwise provided in the
definition of Interest Period) shall be extended to the next Business Day and
(except with respect to payments in respect of the Fees) interest shall be
payable at the applicable rate specified herein during such extension, provided,
however that if such next Business Day is after the Maturity Date, any such
payment shall be due on the immediately preceding Business Day.

 

3.                                       INTEREST, FEES, YIELD PROTECTIONS, ETC.

 

3.1.                              Interest Rate and Payment Dates

 

(a)                                  Prior to Default. Except as otherwise
provided in Section 3.1(b) and 3.1(c), the Loans shall bear interest on the
outstanding principal balance thereof at the applicable interest rate or rates
per annum set forth below:

 

ADVANCES

 

RATE

 

 

 

Each ABR Advance

 

Alternate Base Rate plus the Applicable Margin.

 

 

 

Each Eurodollar Advance

 

Eurodollar Rate for the applicable Interest Period plus the Applicable Margin.

 

 

 

Each Swing Line Loan

 

Alternate Base Rate plus the Applicable Margin.

 

(b)                                 Default Rate.  Upon the occurrence and
during the continuance of an Event of Default, the unpaid principal balance of
the Loans and any overdue interest or other amount payable under the Loan
Documents shall bear interest, payable on demand, at a rate per annum (whether
before or after the entry of a judgment thereon) equal to the Alternate Base
Rate plus the Applicable Margin plus 2%.

 

(c)                                  Highest Lawful Rate. At no time shall the
interest rate payable on the Loans of any Lender, together with the Fees and all
other amounts payable under the Loan Documents to such Lender, to the extent the
same are construed to constitute interest, exceed the Highest Lawful Rate
applicable to such Lender.  If with respect to any Lender for any period

 

42

--------------------------------------------------------------------------------


 

during the term of this Agreement, any amount paid to such Lender under the Loan
Documents, to the extent the same shall (but for the provisions of this Section)
constitute or be deemed to constitute interest, would exceed the maximum amount
of interest permitted by the Highest Lawful Rate applicable to such Lender
during such period (such amount being hereinafter referred to as an “Unqualified
Amount”), then (i) such Unqualified Amount shall be applied or shall be deemed
to have been applied as a prepayment of the Loans of such Lender, and (ii) if in
any subsequent period during the term of this Agreement, all amounts payable
under the Loan Documents to such Lender in respect of such period which
constitute or shall be deemed to constitute interest shall be less than the
maximum amount of interest permitted by the Highest Lawful Rate applicable to
such Lender during such period, then the Borrower shall pay to such Lender in
respect of such period an amount (each a “Compensatory Interest Payment”) equal
to the lesser of (x) a sum which, when added to all such amounts, would equal
the maximum amount of interest permitted by the Highest Lawful Rate applicable
to such Lender during such period, and (y) an amount equal to the Unqualified
Amount less all other Compensatory Interest Payments made in respect thereof.

 

(d)                                 In General. Interest on ABR Advances,
Eurodollar Advances and Swing Line Loans shall be calculated on the basis of a
360-day year, in each case, for the actual number of days elapsed.  Except as
otherwise expressly provided herein, interest on each Loan shall be payable in
arrears on each Interest Payment Date and upon each payment (including
prepayment) of such Loan.  Any change in the interest rate on the Loans
resulting from a change in the Alternate Base Rate or reserve requirements shall
become effective as of the opening of business on the day on which such change
shall become effective.  The Administrative Agent shall, as soon as practicable,
notify the Borrower and the Lenders of the effective date and the amount of each
such change in the BNY Rate.  Each determination of the Alternate Base Rate or a
Eurodollar Rate by the Administrative Agent pursuant to this Agreement shall be
conclusive and binding on all parties hereto absent manifest error.  The
Borrower acknowledges that to the extent interest payable on ABR Advances is
based on the BNY Rate, such rate is only one of the bases for computing interest
on loans made by the Lenders, and by basing interest payable on ABR Advances on
the BNY Rate, the Lenders have not committed to charge, and the Borrower has not
in any way bargained for, interest based on a lower or the lowest rate at which
any Lender may now or in the future make loans to other borrowers.

 

3.2.                              Fees

 

(a)                                  Commitment Fees. The Borrower agrees to pay
to the Administrative Agent, for the account of the A or B (as applicable)
Lenders in accordance with each such Lender’s applicable Commitment Percentage,
a fee (the “Commitment Fee”), during the Revolving Credit Commitment Period, at
a rate per annum equal to 0.50% of the excess of the average daily Aggregate
Revolving Credit A or B (as applicable) Commitment Amount over the sum of the
aggregate outstanding principal balance of the Revolving Credit A or B (as
applicable) Loans on such day and the Letter of Credit A or B (as applicable)
Exposure of all of the A or B (as applicable) Lenders.  The Commitment Fee shall
be payable quarterly in arrears on the last day of each March, June, September
and December of each year, commencing on the first

 

43

--------------------------------------------------------------------------------


 

such day following the Effective Date and ending on the Revolving Credit
Commitment Termination Date.  The Commitment Fee shall be calculated on the
basis of a 360-day year for the actual number of days elapsed.

 

(b)                                 Letter of Credit Commissions. The Borrower
agrees to pay to the Administrative Agent, for the account of the A or B (as
applicable) Lenders in accordance with each such Lender’s applicable Commitment
Percentage, commissions (the “Letter of Credit Commissions”) with respect to the
Letters of Credit for the period from and including the date of issuance of each
thereof to the expiration date thereof, at a rate per annum equal to 2.64% (or,
upon the occurrence and during the continuance of an Event of Default, 4.64%),
on the average daily maximum amount available under any contingency to be drawn
under such Letter of Credit.  The Letter of Credit Commissions shall be (i)
calculated on the basis of a 360-day year for the actual number of days elapsed
and (ii) payable quarterly in arrears on the last day of each March, June,
September and December of each year and on the Revolving Credit Commitment
Termination Date.

 

(c)                                  Letter of Credit Fronting Fees.  The
Borrower agrees to pay to Administrative Agent, for the account of each Issuing
Bank, a fee (the “Fronting Fees”) with respect to the Letters of Credit issued
by such Issuing Bank for the period from and including the date of issuance of
each thereof to the expiration date thereof, at a rate per annum equal to 0.250%
on the average daily maximum amount available under any contingency to be drawn
under such Letters of Credit.  The Fronting Fees shall be (i) calculated on the
basis of a 360-day year for the actual number of days elapsed and (ii) payable
quarterly in arrears on the last day of each March, June, September and December
of each year and on the Revolving Credit Commitment Termination Date.  In
addition to the Fronting Fees, the Borrower agrees to pay to each Issuing Bank,
for its own account, its standard fees and charges customarily charged to
customers similar to the Borrower with respect to any of the Letters of Credit
issued by such Issuing Bank.

 

(d)                                 Administrative Agent’s Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, such other fees
as have been agreed to in writing by the Borrower and the Administrative Agent.

 

3.3.                              Conversions

 

(a)                                  The Borrower may elect from time to time to
convert one or more Eurodollar Advances to ABR Advances by giving the
Administrative Agent at least one Business Day’s prior irrevocable notice of
such election, specifying whether such Advances constitute Revolving Credit A or
B (as applicable) Loans and the amount to be converted, provided, that any such
conversion of Eurodollar Advances shall only be made on the last day of the
Interest Period applicable thereto.  In addition, the Borrower may elect from
time to time to convert (i) ABR Advances to Eurodollar Advances and (ii)
Eurodollar Advances to new Eurodollar Advances by selecting a new Interest
Period therefor, in each case by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election, in the case of a
conversion to Eurodollar Advances, specifying whether such Advances constitute
Revolving

 

44

--------------------------------------------------------------------------------


 

Credit A or B (as applicable) Loans, the amount to be so converted and the
initial Interest Period relating thereto, provided that any such conversion of
ABR Advances to Eurodollar Advances shall only be made on a Business Day and any
such conversion of Eurodollar Advances to new Eurodollar Advances shall only be
made on the last day of the Interest Period applicable to the Eurodollar
Advances which are to be converted to such new Eurodollar Advances.  Each such
notice shall be irrevocable and shall be given by the delivery by facsimile of a
Notice of Conversion (confirmed promptly, and in any event within five Business
Days, by the delivery to the Administrative Agent of a Notice of Conversion
manually signed by the Borrower).  The Administrative Agent shall promptly
provide the A or B (as applicable) Lenders with notice of each such election. 
Advances may be converted pursuant to this Section in whole or in part, provided
that the amount to be converted to each Eurodollar Advance with respect to the
Revolving Credit A or B (as applicable) Loans, when aggregated with any
Eurodollar Advance to be made on such date with respect to such Revolving Credit
Loans in accordance with Section 2.5 and having the same Interest Period as such
first Eurodollar Advance, shall equal no less than $1,000,000 or such amount
plus a whole multiple of $1,000,000 in excess thereof.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, upon the occurrence and during the continuance of a Default or
an Event of Default, the Borrower shall have no right to elect to convert any
existing ABR Advance to a new Eurodollar Advance or to convert any existing
Eurodollar Advance to a new Eurodollar Advance.  In such event, all ABR Advances
shall be automatically continued as ABR Advances and all Eurodollar Advances
shall be automatically converted to ABR Advances on the last day of the Interest
Period applicable to such Eurodollar Advance.

 

(c)                                  Each conversion shall be effected by each A
or B (as applicable) Lender by applying the proceeds of its new ABR Advance or
Eurodollar Advance, as the case may be, to its Advances (or portion thereof)
being converted (it being understood that any such conversion shall not
constitute a borrowing for purposes of Sections 4, 5 or 6).

 

3.4.                              Concerning Interest Periods

 

Notwithstanding any other provision of any Loan Document:

 

(a)                                  If the Borrower shall have failed to elect
a Eurodollar Advance under Section 2.5 or 3.3, as the case may be, in connection
with any borrowing of new Revolving Credit A or B (as applicable) Loans or
expiration of an Interest Period with respect to any existing Eurodollar
Advance, the amount of such Revolving Credit Loans subject to such borrowing or
such existing Eurodollar Advance shall thereafter be an ABR Advance until such
time, if any, as the Borrower shall elect to convert such ABR Advances to a
Eurodollar Advance pursuant to Section 3.3.

 

(b)                                 No Interest Period selected in respect of
the borrowing of, or the conversion to, any Eurodollar Advance shall end after
the Maturity Date, and no Interest Period selected in respect of the borrowing
of any Swing Line Loan shall end after fifteen days prior to the Maturity Date.

 

45

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall not be permitted to have
more than five Eurodollar Advances outstanding at any one time with respect to
the Revolving Credit A or B (as applicable) Loans, it being agreed that each
borrowing of a Eurodollar Advance pursuant to a single Borrowing Request shall
constitute the making of one Eurodollar Advance for the purpose of calculating
such limitation.

 

3.5.                              Indemnification for Loss

 

Notwithstanding anything contained herein to the contrary, if the Borrower shall
fail for any reason to borrow a Revolving Credit Loan in respect of which it
shall have requested a Eurodollar Advance or convert an Advance to a Eurodollar
Advance after it shall have notified the Administrative Agent of its intent to
do so, or if a Eurodollar Advance shall terminate for any reason prior to the
last day of the Interest Period applicable thereto, or if the Borrower shall for
any reason prepay or repay all or any part of the principal amount of a
Eurodollar Advance prior to the last day of the Interest Period applicable
thereto, the Borrower shall indemnify each A or B (as applicable) Lender
against, and pay on demand directly to such Lender the amount (calculated by
such Lender using any method chosen by such Lender which is customarily used by
such Lender for such purpose) equal to any loss or out-of-pocket expense
suffered by such Lender as a result of such failure to borrow or convert, or
such termination, repayment or prepayment, including any loss, cost or expense
suffered by such Lender in liquidating or employing deposits acquired to fund or
maintain the funding of such Eurodollar Advance, or redeploying funds prepaid or
repaid, in amounts which correspond to such Eurodollar Advance and any internal
processing charge customarily charged by such Lender in connection therewith.

 

3.6.                              Capital Adequacy

 

If the amount of capital required or expected to be maintained by any Lender,
the Swing Line Lender or any Issuing Bank or any Person directly or indirectly
owning or controlling such Lender, the Swing Line Lender or any Issuing Bank
(each a “Control Person”), shall be affected by the occurrence of a Regulatory
Change and such Lender, the Swing Line Lender or such Issuing Bank shall have
determined that such Regulatory Change shall have had or will thereafter have
the effect of reducing the rate of return on such Lender’s, such Issuing Bank’s,
the Swing Line Lender’s or such Control Person’s capital in respect of the
Loans, Letters of Credit, Revolving Credit A or B (as applicable) Commitment,
Swing Line A or B (as applicable) Commitment, Letter of Credit A or B (as
applicable) Commitment or Letter of Credit or Swing Line Loan participations
made or maintained by such Lender, the Swing Line Lender or such Issuing Bank,
or of the Reimbursement Obligations owed to such Issuing Bank, in any case to a
level below that which such Lender, such Issuing Bank, the Swing Line Lender or
such Control Person could have achieved or would thereafter be able to achieve
but for such Regulatory Change (after taking into account such Lender’s, such
Issuing Bank’s, the Swing Line Lender’s or such Control Person’s policies
regarding capital adequacy) by an amount deemed by such Lender, the Swing Line
Lender or such Issuing Bank to be material, then, within ten days after demand
by such Lender or such Issuing Bank, the Borrower shall pay to such Lender, such
Issuing Bank, the Swing Line Lender or such Control Person such additional
amount or amounts as shall be sufficient to compensate such Lender, such Issuing
Bank, the Swing Line Lender or such Control

 

46

--------------------------------------------------------------------------------


 

Person for such reduction, provided that if such Lender, such Issuing Bank, the
Swing Line Lender or such Control Person fails to notify the Borrower of any
such event requiring additional compensation within 45 days after such Lender,
such Issuing Bank, the Swing Line Lender or such Control Person has obtained
knowledge of such event, such Lender, such Issuing Bank, the Swing Line Lender
or such Control Person, as the case may be, shall only be entitled to
compensation under this Section 3.6 for costs incurred from and after the date
45 days prior to the date that such Lender, such Issuing Bank, the Swing Line
Lender or such Control Person, as the case may be, does give such notice.

 

3.7.                              Reimbursement for Increased Costs

 

If any Lender, the Administrative Agent, the Swing Line Lender or any Issuing
Bank shall determine that a Regulatory Change:

 

(a)                                  does or shall subject it to any Tax of any
kind whatsoever with respect to any Eurodollar Advances or Swing Line Loans or
its obligations under this Agreement to make Eurodollar Advances or Swing Line
Loans, or change the basis of taxation of payments to it of principal, interest
or any other amount payable hereunder in respect of its Eurodollar Advances or
Swing Line Loans, or impose on the Administrative Agent, such Issuing Bank, the
Swing Line Lender or such Lender any other condition regarding its Letters of
Credit including any Tax required to be withheld from any amounts payable under
the Loan Documents (except for imposition of, or change in the rate of, any
Excluded Tax applicable to such Lender); or

 

(b)                                 does or shall impose, modify or make
applicable any reserve, special deposit, compulsory loan, assessment, increased
cost or similar requirement against assets held by, or deposits of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender in respect of its Eurodollar Advances which is not
otherwise included in the determination of a Eurodollar Rate or against any
Letters of Credit issued by such Issuing Bank or participated in by any Lender;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing, converting or maintaining its Eurodollar Advances, or its
commitment to make such Eurodollar Advances or Swing Line Loans, as the case may
be, or to reduce any amount receivable hereunder in respect of its Eurodollar
Advances, or to increase the cost to such Issuing Bank of issuing or maintaining
its Letters of Credit or the cost to any Lender of participating therein or the
cost to the Administrative Agent, the Swing Line Lender or such Issuing Bank of
performing its respective functions hereunder with respect to the Letters of
Credit, then, in any such case, the Borrower shall pay such Lender, the
Administrative Agent, the Swing Line Lender or such Issuing Bank, as the case
may be, within ten days after demand therefor, such additional amounts as is
sufficient to compensate such Lender, such Issuing Bank, the Swing Line Lender
or the Administrative Agent, as the case may be, for such additional cost or
reduction in such amount receivable which such Lender, such Issuing Bank, the
Swing Line Lender or the Administrative Agent, as the case may be, deems to be
material as determined by such Lender, such Issuing Bank, the Swing Line Lender
or the Administrative Agent, as the case may be; provided, however, that nothing
in this Section shall require the Borrower to indemnify the Lenders, the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent, the Swing Line Lender or any Issuing Bank, as the case may
be, with respect to any withholding Tax for which the Borrower has no obligation
under Section 3.10.  No failure by any Lender or the Administrative Agent, the
Swing Line Lender, or any Issuing Bank to demand, and no delay in demanding,
compensation for any increased cost shall constitute a waiver of its right to
demand such compensation at any time, provided that if the Administrative Agent,
such Issuing Bank, the Swing Line Lender or such Lender fails to notify the
Borrower of any such increased cost within 45 days after the Administrative
Agent, such Issuing Bank, the Swing Line Lender or such Lender has obtained
knowledge of such increased cost, the Administrative Agent, such Issuing Bank,
the Swing Line Lender or such Lender, as the case may be, shall only be entitled
to payment under this Section 3.7 for such increased cost incurred from and
after the date 45 days prior to the date that the Administrative Agent, such
Issuing Bank, the Swing Line Lender or such Lender, as the case may be, does
give such notice.  A statement setting forth the calculations of any additional
amounts payable pursuant to this Section submitted by a Lender, the
Administrative Agent, the Swing Line Lender or an Issuing Bank, as the case may
be, to the Borrower shall be conclusive absent manifest error.

 

3.8.                              Illegality of Funding

 

Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any Regulatory Change shall make it unlawful for such Lender to
make or maintain any Eurodollar Advance as contemplated by this Agreement, such
Lender shall promptly notify the Borrower and the Administrative Agent thereof,
and (i) the commitment of such Lender to make such Eurodollar Advances or
convert ABR Advances to Eurodollar Advances shall forthwith be suspended, (ii)
such Lender shall fund its portion of each requested Eurodollar Advance as an
ABR Advance and (iii) such Lender’s Revolving Credit Loans then outstanding as
such Eurodollar Advances, if any, shall be converted automatically to an ABR
Advance on the last day of the then current Interest Period applicable thereto
or at such earlier time as may be required by law.  If the commitment of any
Lender with respect to Eurodollar Advances is suspended pursuant to this Section
and such Lender shall have obtained actual knowledge that it is once again legal
for such Lender to make or maintain Eurodollar Advances, such Lender shall
promptly notify the Administrative Agent and the Borrower thereof and, upon
receipt of such notice by each of the Administrative Agent and the Borrower,
such Lender’s commitment to make or maintain Eurodollar Advances shall be
reinstated.

 

3.9.                              Substituted Interest Rate

 

In the event that (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding) that by reason of circumstances
affecting the interbank eurodollar market either adequate or reasonable means do
not exist for ascertaining the Eurodollar Rate, or (ii) Required A or B Lenders
shall have notified the Administrative Agent that they have determined (which
determination shall be made on a reasonable basis and in good faith and shall be
conclusive and binding) that the applicable Eurodollar Rate will not adequately
and fairly reflect the cost to such Lenders of maintaining or funding loans
bearing interest based on such Eurodollar Rate, with respect to any portion of
the Revolving Credit Loans that the Borrower has requested be made as Eurodollar
Advances or Eurodollar Advances that will result

 

48

--------------------------------------------------------------------------------


 

from the requested conversion of any portion of the Advances into or of
Eurodollar Advances (each, an “Affected Advance”), the Administrative Agent
shall promptly notify the Borrower and the A or B (as applicable) Lenders (by
telephone or otherwise, to be promptly confirmed in writing) of such
determination, on or, to the extent practicable, prior to the requested
Borrowing Date or Conversion Date for such Affected Advances.  If the
Administrative Agent shall give such notice, (a) any Affected Advances shall be
made as ABR Advances, (b) the Advances (or any portion thereof) that were to
have been converted to Affected Advances shall be converted to ABR Advances and
(c) any outstanding Affected Advances shall be converted, on the last day of the
then current Interest Period with respect thereto, to ABR Advances.  Until any
notice under clauses (i) or (ii), as the case may be, of this Section has been
withdrawn by the Administrative Agent (by notice to the Borrower promptly upon
either (x) the Administrative Agent having determined that such circumstances
affecting the interbank eurodollar market no longer exist and that adequate and
reasonable means do exist for determining the Eurodollar Rate, or (y) the
Administrative Agent having been notified by such Required Lenders that
circumstances no longer render the Advances (or any portion thereof) Affected
Advances, no further Eurodollar Advances shall be required to be made by the A
or B (as applicable) Lenders, nor shall the Borrower have the right to convert
all or any portion of the Revolving Credit A or B (as applicable) Loans to or as
Eurodollar Advances.

 

3.10.                        Taxes; Net Payments

 

(a)                                  All payments made by the Borrower under the
Loan Documents shall be made free and clear of, and without reduction for or on
account of, any Included Taxes required by law to be withheld from any amounts
payable under the Loan Documents.  In the event that the Borrower is prohibited
by law from making payments under the Loan Documents free of deductions or
withholdings in respect of Included Taxes, then the Borrower shall pay such
additional amounts to the Administrative Agent, for the benefit of the
Indemnified Tax Persons, as may be necessary in order that the actual amounts
received by each Indemnified Tax Person in respect of interest and any other
amount payable under the Loan Documents after deduction or withholding (and
after payment of any additional taxes or other charges due as a consequence of
the payment of such additional amounts) shall equal the amount that would have
been received if such deduction or withholding were not required.  In the event
that any such deduction or withholding with respect to Included Taxes can be
reduced or nullified as a result of the application of any relevant double
taxation convention, the relevant Indemnified Tax Person will cooperate with the
Borrower (at the sole expense of the Borrower) in making application to the
relevant taxing authorities to seek to obtain such reduction or nullification,
so long as it would not be disadvantageous to such Indemnified Tax Person,
provided, however, that no Indemnified Tax Person shall have any obligation to
engage in litigation with respect thereto.  If the Borrower shall make any
payments under this Section 3.10 or shall make any deductions or withholdings
from amounts paid in accordance with this Section 3.10, the Borrower shall, as
promptly as practicable thereafter, forward to the Administrative Agent original
or certified copies of official receipts or other evidence acceptable to the
Administrative Agent establishing such payment and the Administrative Agent in
turn shall distribute copies of such receipts to each Indemnified Tax Person. 
If payments under the Loan Documents to any Indemnified Tax Person are or become

 

49

--------------------------------------------------------------------------------


 

subject to any withholding, such Indemnified Tax Person shall (unless otherwise
required by a Governmental Authority or as a result of any treaty, convention,
law, rule, regulation, order or similar directive applicable to such Indemnified
Tax Person) use its best efforts to designate a different office or branch to
which payments are to be made under the Loan Documents from that initially
selected thereby, if such designation would avoid or mitigate such withholding
and would not be disadvantageous to such Indemnified Tax Person.  In the event
that any Indemnified Tax Person shall have determined that it received a refund
or credit for Included Taxes paid by the Borrower under this Section 3.10, such
Indemnified Tax Person shall promptly notify the Administrative Agent and the
Borrower of such fact and shall remit to the Borrower the amount of such refund
or credit applicable to the payments made by the Borrower in respect of such
Indemnified Tax Person under this Section 3.10.

 

(b)                                 Each Indemnified Tax Person shall deliver to
the Borrower such certificates, documents, or other evidence as the Borrower may
reasonably require from time to time as are necessary to establish that such
Indemnified Tax Person is not subject to withholding under Section 1441, 1442 or
3406 of the Code or as may be necessary to establish, under any law imposing
upon the Borrower, hereafter, an obligation to withhold any portion of the
payments made by the Borrower under the Loan Documents, that payments to the
Administrative Agent on behalf of such Indemnified Tax Person are not subject to
withholding.  Notwithstanding any provision herein to the contrary, the Borrower
shall not have any obligation to pay to the Administrative Agent for the benefit
of any Indemnified Tax Person any amount which the Borrower is required to
withhold (and shall have no obligation to otherwise indemnify any Lender with
respect to such amount) to the extent that the Borrower’s obligation to withhold
is due to the failure of such Indemnified Tax Person to file any required
statement, certificate or other document with respect to exemption which such
Borrower requested of it.

 

(c)                                  Each Indemnified Tax Person not
incorporated under the laws of the United States or any State thereof shall
deliver to the Borrower such certificates, documents, or other evidence as the
Borrower may reasonably require from time to time as are necessary to establish
that such Indemnified Tax Person is not subject to withholding under Section
1441, 1442 or 3406 of the Code or as may be necessary to establish, under any
law imposing upon the Borrower, hereafter, an obligation to withhold any portion
of the payments made by the Borrower under the Loan Documents, that payments to
the Administrative Agent on behalf of such Indemnified Tax Person are not
subject to withholding.  Notwithstanding any provision herein to the contrary,
the Borrower shall not have any obligation to pay to the Administrative Agent
for the benefit of any Indemnified Tax Person any amount which the Borrower is
liable to withhold due to the failure of such Indemnified Tax Person to file any
statement of exemption required by the Code.

 

3.11.                        Option to Fund

 

Each Lender has indicated that, if the Borrower requests a Eurodollar Advance
such Lender may wish to purchase one or more deposits in order to fund or
maintain its funding of its applicable Commitment Percentage of such Eurodollar
Advance during the Interest Period with respect thereto; it being understood
that the provisions of this Agreement relating to such

 

50

--------------------------------------------------------------------------------


 

funding are included only for the purpose of determining the rate of interest to
be paid in respect of such Eurodollar Advance and any amounts owing under
Sections 3.5 and 3.7.  Each Lender shall be entitled to fund and maintain its
funding of all or any part of each Eurodollar Advance in any manner it sees fit,
but all such determinations hereunder shall be made as if each Lender had
actually funded and maintained its applicable Commitment Percentage of each
Eurodollar Advance during the applicable Interest Period through the purchase of
deposits in an amount equal to its applicable Commitment Percentage of such
Eurodollar Advance having a maturity corresponding to such Interest Period.  Any
Lender may fund its applicable Commitment Percentage of each Eurodollar Advance
from or for the account of any branch or office of such Lender as such Lender
may choose from time to time.

 

3.12.                        Replacement of Lenders

 

Notwithstanding the foregoing, if (i) any Lender shall request compensation or
additional amounts pursuant to Section 3.6, 3.7 or 3.10 and such amounts are in
excess of those being generally charged by the other Lenders, (ii) any Lender
shall give any notice to the Borrower or the Administrative Agent pursuant to
Section 3.8, (iii) a receiver or custodian shall have been appointed for any
Lender and such Lender shall be in default of its obligations under this
Agreement, or (iv) a Lender fails or refuses to agree to a request by the
Borrower or to amend or waive, or grant any consent under, any provision of any
Loan Document under circumstances when such amendment, waiver or consent
requires the approval of all the Lenders to be effective and has been approved
by the Administrative Agent, the Borrower may require that such Lender transfer
all of its right, title and interest under this Agreement and such Lender’s
Notes to any lender identified by the Borrower (a “Proposed Lender”) if such
Proposed Lender agrees to assume all of the obligations of such Lender for
consideration equal to the outstanding principal amount of such Lender’s Loans
and all unreimbursed sums paid by such Lender under Section 2.10(b), together
with all accrued and unpaid interest thereon to the date of such transfer and
all other accrued and unpaid amounts payable under the Loan Documents to such
Lender on or prior to the date of such transfer (including any accrued and
unpaid fees hereunder and any amounts which would be payable under Section 3.5
as if all of such Lender’s Loans were being prepaid in full on such date). 
Subject to the execution and delivery of new Notes and an Assignment and
Acceptance Agreement and the satisfaction of the requirements contained in
Section 11.7, such Proposed Lender shall be a “Lender” for all purposes
hereunder.  Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements of the Borrower contained in Sections 3.5,
3.6, 11.5, 11.8 and 11.9 (without duplication of any payments made to such
Lender by the Borrower or the Proposed Lender) shall survive for the benefit of
any Lender replaced under this Section with respect to the time prior to such
replacement.

 

4.                                       REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, the Lenders to make the Revolving Credit Loans, each Issuing Bank to
issue the Letters of Credit and the Lenders to participate therein, and the
Swing Line Lender to make the Swing Line Loans and the Lenders to participate
therein, the Borrower makes the following

 

51

--------------------------------------------------------------------------------


 

representations and warranties to the Administrative Agent, each Issuing Bank,
the Swing Line Lender and each Lender:

 

4.1.                              Subsidiaries; Capitalization

 

As of the Effective Date, the Borrower has only the Subsidiaries set forth on,
and the authorized, issued and outstanding Capital Stock of the Borrower and
each such Subsidiary is as set forth on, Schedule 4.1.  As of the Effective
Date, except as set forth on Schedule 4.1, the shares of, or partnership or
other interests in, each Subsidiary of the Borrower are owned beneficially and
of record by the Borrower or another Subsidiary of the Borrower, are free and
clear of all Liens and are duly authorized, validly issued, fully paid and
nonassessable.  As of the Effective Date, except as set forth on Schedule 4.1,
(i) neither the Borrower nor any of its Subsidiaries has issued any securities
convertible into, or options or warrants for, any common or preferred equity
securities thereof, (ii) there are no agreements, voting trusts or
understandings binding upon the Borrower or any of its Subsidiaries with respect
to the voting securities of the Borrower or any of its Subsidiaries or affecting
in any manner the sale, pledge, assignment or other disposition thereof,
including any right of first refusal, option, redemption, call or other right
with respect thereto, whether similar or dissimilar to any of the foregoing, and
(iii) all of the outstanding Capital Stock of each Subsidiary of the Borrower is
owned by the Borrower or another Subsidiary of the Borrower.

 

4.2.                              Existence and Power

 

Each of the Borrower and each of its Subsidiaries is duly organized or formed
and validly existing in good standing under the laws of the jurisdiction of its
incorporation or formation, has all requisite power and authority to own its
Property and to carry on its business as now conducted, and is in good standing
and authorized to do business in each jurisdiction in which the nature of the
business conducted therein or the Property owned by it therein makes such
qualification necessary, except where such failure to qualify could not
reasonably be expected to have a Material Adverse Effect.

 

4.3.                              Authority and Execution

 

Each of the Borrower and each of its Subsidiaries has full legal power and
authority to enter into, execute, deliver and perform the terms of the Loan
Documents to which it is a party all of which have been duly authorized by all
proper and necessary corporate, partnership or other applicable action and are
in full compliance with its Organizational Documents, except where the failure
to be in such full compliance could not reasonably be expected to have a
Material Adverse Effect.  The Borrower and each of its Subsidiaries has duly
executed and delivered the Loan Documents to which it is a party.

 

4.4.                              Binding Agreement

 

The Loan Documents (other than the Notes) constitute, and the Notes, when issued
and delivered pursuant hereto for value received, will constitute, the valid and
legally

 

52

--------------------------------------------------------------------------------


 

binding obligations of each Credit Party, in each case, to the extent it is a
party thereto, enforceable in accordance with their respective terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally.

 

4.5.                              Litigation

 

Except as set forth on Schedule 4.5, there are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority (whether
purportedly on behalf of the Borrower, any of its Subsidiaries or any other
Credit Party) pending or, to the knowledge of the Borrower, threatened against
the Borrower, any of its Subsidiaries or any other Credit Party or maintained by
the Borrower, any of its Subsidiaries or any other Credit Party or which may
affect the Property of the Borrower, any of its Subsidiaries or any other Credit
Party or any of their respective Properties or rights, which (i) could
reasonably be expected to have a Material Adverse Effect or (ii) (x) on the
Closing Date, call into question the validity or enforceability of, or otherwise
seek to invalidate, or might, individually or in the aggregate, materially and
adversely affect, any Loan Document or any of the transactions contemplated
thereby, or (y) on any other date on which the representations and warranties
under this Agreement are made or deemed to be made, have resulted in any
judgment or decree that affects the validity or enforceability of, or
invalidates, or might, individually or in the aggregate, materially and
adversely affect, any Loan Document or any of the transactions contemplated
thereby.

 

4.6.                              Required Consents

 

Except for information filings required to be made in the ordinary course of
business which are not a condition to the performance by the Borrower or any of
its Subsidiaries under the Loan Documents to which it is a party, no consent,
authorization or approval of, filing with, notice to, or exemption by,
stockholders or holders of any other equity interest, any Governmental Authority
or any other Person is required to authorize, or is required in connection with
the execution, delivery or performance by the Credit Parties of the Loan
Documents to which the Borrower or any of its Subsidiaries is a party or is
required as a condition to the validity or enforceability of the Loan Documents
against the Credit Parties to which any of the same is a party.  The Borrower,
prior to each borrowing by it hereunder, has obtained all necessary approvals
and consents of, and has filed or caused to be filed all reports, applications,
documents, instruments and information required to be filed pursuant to all
applicable laws, rules, regulations and requests of, all Governmental
Authorities in connection with such borrowing.

 

4.7.                              Absence of Defaults; No Conflicting Agreements

 

(a)                                  Neither the Borrower, any of its
Subsidiaries nor any other Credit Party is in default under any mortgage,
indenture, contract or agreement to which it is a party or by which it or any of
its Property is bound, the effect of which default could reasonably be expected
to have a Material Adverse Effect.  The execution, delivery or carrying out of
the terms of the Loan Documents will not constitute a default under, or result
in the creation or imposition of, or

 

53

--------------------------------------------------------------------------------


 

obligation to create, any Lien (other than the Lien created by the Security
Documents) upon any Property of the Borrower or any of its Subsidiaries or
result in a breach of or require the mandatory repayment of or other
acceleration of payment under or pursuant to the terms of any such mortgage,
indenture, contract or agreement, the effect of which could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Neither the Borrower, any of its
Subsidiaries nor any other Credit Party is in default with respect to any
judgment, order, writ, injunction, decree or decision of any Governmental
Authority which default could reasonably be expected to have a Material Adverse
Effect.

 

4.8.                              Compliance with Applicable Laws

 

The Borrower and each of its Subsidiaries is complying in all respects with all
laws, regulations, rules and orders of all Governmental Authorities which are
applicable to the Borrower or such Subsidiary, a violation of which could
reasonably be expected to have a Material Adverse Effect.

 

4.9.                              Taxes

 

Each of the Borrower and each of its Subsidiaries has filed or caused to be
filed all tax returns required to be filed and has paid, or has made adequate
provision for the payment of, all taxes shown to be due and payable on said
returns or in any assessments made against it (other than those being contested
in accordance with Section 7.4) which would be material to the Borrower or to
the Borrower and its Subsidiaries taken as a whole, and no tax Liens have been
filed with respect thereto (other than a Lien described in Section 8.2(i)).  The
charges, accruals and reserves on the books of the Borrower and each of its
Subsidiaries with respect to all taxes are, to the best knowledge of the
Borrower, adequate for the payment of such taxes, and the Borrower knows of no
unpaid assessment which is due and payable against the Borrower or any of its
Subsidiaries or any claims being asserted which could reasonably be expected to
have a Material Adverse Effect, except such thereof as are being contested in
accordance with Section 7.4, and for which adequate reserves have been set aside
in accordance with GAAP.

 

4.10.                        Governmental Regulations

 

Neither the Borrower, any of its Subsidiaries nor any Person controlled by,
controlling, or under common control with, the Borrower or any of its
Subsidiaries, is (i) subject to regulation under the Public Utility Holding
Company Act of 1935, as amended, or the Federal Power Act, as amended, or is
subject to any statute or regulation which prohibits or restricts the incurrence
of Indebtedness (other than provisions of laws generally), including statutes or
regulations relative to common or contract carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services or (ii) is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

54

--------------------------------------------------------------------------------


 

4.11.                        Federal Reserve Regulations; Use of Loan Proceeds


 

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  The Borrower will use the
proceeds of all Loans and Letters of Credit in compliance with the provisions of
Section 2.8.

 

4.12.                        Plans

 

Each Employee Benefit Plan is in compliance with ERISA, the Code and all other
applicable state and federal law, in all material respects.  The Borrower and
all ERISA Affiliates have fulfilled their respective obligations under the
minimum funding standards under ERISA and the Code with respect to each Employee
Benefit Plan.  No event or condition has occurred and is continuing as to which
the Borrower would be under an obligation to provide notice under Section
7.2(d), (e), (f) or (g).

 

4.13.                        Financial Statements

 

The Borrower has heretofore delivered to the Administrative Agent and the
Lenders copies of the (i) audited Consolidated Balance Sheet of the Borrower as
of December 31, 1999, and the related Consolidated Statement of Operations,
Stockholder’s Equity and Cash Flow for the fiscal year then ended and (ii) the
unaudited Consolidated Balance Sheets of the Borrower as of April 2, 2000, July
2, 2000 and October 1, 2000 and the related Consolidated Statement of
Operations, Stockholder’s Equity and Cash Flow for the respective fiscal
quarters then ended (with the related notes and schedules, the “Financial
Statements”).  The Financial Statements fairly present the Consolidated
financial condition and results of the operations of the Borrower and its
Subsidiaries as of the dates and for the periods indicated therein (subject, in
the case of such unaudited statements, to normal year-end adjustments) and have
been prepared in conformity with GAAP.  Except as set forth in the Financial
Statements and as set forth on Schedule 4.13, since December 31, 1999, the
Borrower and each of its Subsidiaries has conducted its business only in the
ordinary course and there has been no Material Adverse Change.

 

4.14.                        Property


 

(a)                                  Each of the Borrower and the Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)                                 Schedule 4.14 sets forth the address of each
real property that is owned or leased by the Borrower or any of the Subsidiaries
as of the Effective Date.

 

55

--------------------------------------------------------------------------------


 

4.15.                        Authorizations

 

(a)                                  The Borrower possesses or has the right to
use all franchises, licenses and other rights set forth in the Trademark License
Agreement, and with respect to which it is in compliance, with no known conflict
with the valid rights of others.  No event has occurred which permits or, to the
best knowledge of the Borrower, after notice or the lapse of time or both, or
any other condition, could reasonably be expected to permit, the revocation or
termination of the Trademark License Agreement.

 

(b)                                 Each of the Borrower and each of its
Subsidiaries possesses or has the right to use all other franchises, licenses
and other rights as are material and necessary for the conduct of its business,
and with respect to which it is in compliance, with no known conflict with the
valid rights of others which could reasonably be expected to have a Material
Adverse Effect.  No event has occurred which permits or, to the best knowledge
of the Borrower, after notice or the lapse of time or both, or any other
condition, could reasonably be expected to permit, the revocation or termination
of any such other franchise, license or other right which revocation or
termination could reasonably be expected to have a Material Adverse Effect.

 

4.16.                        Environmental Matters


 

(a)                                  Except as set forth on Schedule 4.16 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of the Subsidiaries (i) have failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) have become subject to
any Environmental Liability, (iii) have received notice of any claim with
respect to any Environmental Liability or (iv) know of any basis that could
reasonably be expected to result in the Borrower or any of its Subsidiaries
incurring any Environmental Liability.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters set forth on Schedule 4.16, that,
individually or in the aggregate, has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 

(c)                                  Since the dates of its formation or
organization, neither the Borrower nor any of its Subsidiaries has used asbestos
or any asbestos product in the manufacture of any of its products or otherwise
in its business or, to the best knowledge of the Borrower, has sold any asbestos
or asbestos related product.

 

4.17.                        Solvency

 

Each of the Borrower and its Subsidiaries is Solvent.

 

4.18.                        Absence of Certain Restrictions


 

No indenture, certificate of designation for preferred stock, agreement or
instrument to which the Borrower or any of its Subsidiaries is a party (other
than this

 

56

--------------------------------------------------------------------------------


 

Agreement), prohibits or limits in any way, directly or indirectly the ability
of any Subsidiary (other than any Receivables Subsidiary) of the Borrower to
make Restricted Payments or repay any Indebtedness to the Borrower or to another
Subsidiary of the Borrower.

 

4.19.                        No Misrepresentation

 

No representation or warranty contained in any Loan Document and no certificate
or report from time to time furnished by the Borrower or any of its Subsidiaries
in connection with the transactions contemplated thereby, contains or will
contain a misstatement of material fact or omits or will omit to state a
material fact required to be stated in order to make the statements therein
contained not misleading in the light of the circumstances under which made.

 

5.                                       CONDITIONS TO EFFECTIVENESS

 

The effectiveness of this Agreement shall be subject to the fulfillment of the
following conditions precedent:

 

5.1.                              Evidence of Action

 

The Administrative Agent shall have received a certificate, dated the effective
date of this Agreement, of the Secretary or Assistant Secretary or other
analogous counterpart of the Borrower (i) attaching a true and complete copy of
the resolutions of its Managing Person and of all documents evidencing all
necessary corporate action (in form and substance satisfactory to the
Administrative Agent) taken by it to authorize this Agreement and the
transactions contemplated hereby, (ii) attaching a true and complete copy of its
Organizational Documents or certifying that there has been no change in its
Organizational Documents since the Effective Date, (iii) setting forth the
incumbency of its officer or officers or other analogous counterpart who may
sign this Agreement, including therein a signature specimen of such officer or
officers and (iv) certifying that the Borrower is in good standing in the
jurisdiction of its formation and in each other jurisdiction in which it is
qualified to do business, except, in the case of such other jurisdiction, when
the failure to be in good standing in such jurisdiction would not have a
Material Adverse Effect.

 

5.2.                              This Agreement

 

The Administrative Agent shall have received counterparts of this Agreement
signed by the Borrower, the Administrative Agent, JPMorgan Chase Bank (formerly,
The Chase Manhattan Bank), as a party to the Chase Substitute Platinum Note,
Fleet National Bank, as a party to the Fleet LC Agreement, and Building
Materials Manufacturing Corporation, as a party to the Fleet LC Agreement.

 

5.3.                              Notes

 

The Administrative Agent shall have received a new Revolving Credit A Note for
each A Lender, a new Revolving Credit B Note for each B Lender, and a new Swing
Line A Note

 

57

--------------------------------------------------------------------------------


 

and Swing Line B Note for the Swing Line Lender in replacement of the Revolving
Credit Notes and Swing Line Notes issued under the $110 Million Credit Agreement
and the $100 Million Credit Agreement.

 

5.4.                              Chase Platinum Substitute Note and Fleet LC
Agreement

 

The Administrative Agent shall have received a copy of the fully executed Chase
Platinum Substitute Note and the Second Amendment Agreement to the Fleet LC
Agreement.

 

5.5.                              Opinion of Counsel to the Borrower and its
Subsidiaries

 

The Administrative Agent shall have received an opinion of (i) Richard A.
Weinberg, General Counsel to the Borrower and its Subsidiaries, substantially in
the form of Exhibit F-1, and (ii) Weil, Gotshal & Manges LLP, special counsel to
the Borrower and its Subsidiaries, substantially in the form of Exhibit F-2,
each addressed to the Administrative Agent, the Swing Line Lender, the Issuing
Banks, the Lenders and the Collateral Agent and dated the effective date of this
Agreement.  It is understood that such opinions are being delivered to the
Administrative Agent, the Swing Line Lender, the Issuing Banks, the Lenders and
the Collateral Agent upon the direction of the Borrower and its Subsidiaries and
that the Administrative Agent, the Swing Line Lender, the Issuing Banks, the
Lenders and the Collateral Agent may and will rely on such opinions.

 

6.                                       CONDITIONS OF LENDING - ALL LOANS AND
LETTERS OF CREDIT

 

The obligation of each A or B (as applicable) Lender to make a Revolving Credit
A or B (as applicable) Loan, the Swing Line Lender to make a Swing Line A or B
(as applicable) Loan or each Issuing Bank to issue any Letter of Credit (and
each A or B (as applicable) Lender to participate therein) on a Borrowing Date
is subject to the satisfaction of the following conditions precedent as of the
date of such Revolving Credit Loan or Swing Line Loan or the issuance of such
Letter of Credit, as the case may be:

 

6.1.                              Compliance

 

On each Borrowing Date and after giving effect to the Loans to be made and the
Letters of Credit to be issued thereon (i) there shall exist no Default or Event
of Default, (ii) the representations and warranties contained in the Loan
Documents shall be true and correct with the same effect as though such
representations and warranties had been made on such Borrowing Date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct on and as of such earlier date, and (iii) each Credit Party shall be in
compliance with all of the terms, covenants and conditions of the Loan Documents
to which it is a party.  Each borrowing by the Borrower and each request by the
Borrower for the issuance of a Letter of Credit shall constitute a
representation and warranty by the Borrower as of such Borrowing Date that each
of the foregoing matters is true and correct in all respects.

 

58

--------------------------------------------------------------------------------


 

6.2.                              Borrowing Request; Letter of Credit Request

 

With respect to the Loans to be made, and the Letters of Credit to be issued, on
each Borrowing Date, the Administrative Agent shall have received, (i) in the
case of Loans, a Borrowing Request and (ii) in the case of Letters of Credit, a
Letter of Credit Request together with the applicable Issuing Bank’s standard
letter of credit application, Reimbursement Agreement and such other
documentation as such Issuing Bank may reasonably require, in each case duly
executed by an Authorized Signatory of the Borrower.

 

6.3.                              Minimum Cash Amount

 

On each Borrowing Date with respect to the making of Revolving Credit B Loans or
Swing Line B Loans and the issuance of Letters of Credit under the Letter of
Credit B Commitment, the Invested Cash plus the sum of (i) the book value (as
determined in accordance with GAAP and reflected in the most recent Consolidated
balance sheet delivered to the Administrative Agent and the Lenders pursuant to
Section 7.1(d)) of the City of Michigan City, Indiana Economic Development
Taxable Revenue Bonds Series 1999 held by the Borrower and its Subsidiaries and
(ii) the Marketable Securities of the Borrower and its Subsidiaries (other than
any Receivables Subsidiary) on a Consolidated basis in accordance with GAAP
shall be less than $50,000,000.

 

6.4.                              Loan Closings

 

All documents required by the provisions of the Loan Documents to be executed or
delivered to the Administrative Agent or any Lender on or before the applicable
Borrowing Date shall have been so executed and delivered on or before such
Borrowing Date.

 

7.                                       AFFIRMATIVE COVENANTS

 

The Borrower agrees that, so long as this Agreement is in effect, any Loan or
Reimbursement Obligation (contingent or otherwise) in respect of any Letter of
Credit remains outstanding and unpaid, or any other amount is owing under any
Loan Document to any Lender, any Issuing Bank or the Administrative Agent, the
Borrower shall:

 

7.1.                              Financial Statements and Information

 

Maintain, and cause each of its Subsidiaries to maintain, a standard system of
accounting in accordance with GAAP, and furnish or cause to be furnished to the
Administrative Agent and each Lender:

 

(a)                                  As soon as available, but in any event
within 95 days after the end of each fiscal year, a copy of the Consolidated
Balance Sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, together with the related Consolidated Statement of Operations,
Stockholders’ Equity and Cash Flow as of and through the end of such fiscal
year, setting forth in each case in comparative form the figures for the
preceding fiscal year.  The Consolidated Balance Sheet and Consolidated
Statement of Operations, Stockholders’ Equity and Cash Flow

 

59

--------------------------------------------------------------------------------


 

shall be audited and certified without qualification by the Accountants, which
certification shall (i) state that the examination by such Accountants in
connection with such Consolidated financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, included
such tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances, and (ii) include the opinion of such
Accountants that such Consolidated financial statements have been prepared in
accordance with GAAP in a manner consistent with prior fiscal periods, except as
otherwise specified in such opinion.  Notwithstanding any of the foregoing, the
Borrower may satisfy its obligation to furnish its Consolidated Balance Sheet
and Consolidated Statement of Operations, Stockholders’ Equity and Cash Flow by
furnishing copies of the Borrower’s annual report on Form 10-K in respect of
such fiscal year, together with the financial statements required to be attached
thereto or incorporated by reference therein, provided the Borrower is required
to file such annual report on Form 10-K with the SEC and such filing is actually
made.

 

(b)                                 As soon as available, but in any event
within 50 days after the end of each of the first three fiscal quarters of each
fiscal year, a copy of the Consolidated Balance Sheet of the Borrower and its
Subsidiaries as at the end of each such quarterly period, together with the
related Consolidated Statement of Operations and Cash Flows for such period and
for the elapsed portion of the fiscal year through such date, setting forth in
each case in comparative form the figures for the corresponding periods of the
preceding fiscal year, certified by a Financial Officer of the Borrower as
presenting fairly the Consolidated financial condition and the Consolidated
results of operations of the Borrower and its Subsidiaries in accordance with
GAAP.  Notwithstanding any of the foregoing, the Borrower may satisfy its
obligation to furnish its quarterly Consolidated Balance Sheet and Consolidated
Statement of Operations and Cash Flow by furnishing copies of the Borrower’s
quarterly report on Form 10-Q in respect of such fiscal quarter, together with
the financial statements required to be attached thereto or incorporated by
reference therein, provided the Borrower is required to file such quarterly
report on Form 10-Q with the SEC and such filing is actually made.

 

(c)                                  Within 50 days after the end of each of the
first three fiscal quarters (95 days after the end of the last fiscal quarter),
a Compliance Certificate, certified by a Financial Officer of the Borrower.

 

(d)                                 Within 30 days after the end of each fiscal
month, a copy of the Consolidated Balance Sheet of the Borrower and its
Subsidiaries as at the end of each such fiscal month, together with the related
Consolidated Statement of Operations and Cash Flows (including, without
limitation, line items for Capital Expenditures and payments made to any Parent
or any Affiliate of the Borrower) for such period and for the elapsed portion of
the fiscal year through such date, setting forth in each case in comparative
form the figures for the corresponding periods of the preceding fiscal year,
certified by a Financial Officer of the Borrower as presenting fairly the
Consolidated financial condition and the Consolidated results of operations of
the Borrower and its Subsidiaries in accordance with GAAP.

 

(e)                                  Within 30 days after the end of each fiscal
month, a report detailing asbestos claims, asbestos settlements, asbestos
judgments and asbestos legal fees, in each case

 

60

--------------------------------------------------------------------------------


 

for such fiscal month period and for the elapsed portion of the fiscal year
through such fiscal month period.

 

(f)                                    Such other information as the
Administrative Agent or any Lender may reasonably request from time to time.

 

7.2.                              Certificates; Other Information

 

Furnish to the Administrative Agent and each Lender:

 

(a)                                  Prompt written notice if: (i) any
Indebtedness of the Borrower or any of its Subsidiaries in an aggregate amount
in excess of $5,000,000 for the Borrower and its Subsidiaries is declared or
shall become due and payable prior to its stated maturity, or is called and not
paid when due, (ii) a default shall have occurred under, or the holder or
obligee of, any note (other than the Notes), certificate, security or other
evidence of Indebtedness, with respect to any other Indebtedness of the Borrower
or any of its Subsidiaries has the right to declare Indebtedness in an aggregate
amount in excess of $5,000,000 for the Borrower and its Subsidiaries due and
payable prior to its stated maturity, or (iii) there shall occur and be
continuing a Default or an Event of Default;

 

(b)                                 Prompt written notice of: (i) any citation,
summons, subpoena, order to show cause or other document naming the Borrower or
any of its Subsidiaries a party to any proceeding before any Governmental
Authority which could reasonably be expected to have a Material Adverse Effect
or which calls into question the validity or enforceability of any of the Loan
Documents, and include with such notice a copy of such citation, summons,
subpoena, order to show cause or other document, (ii) any lapse or other
termination of any license, permit, franchise or other authorization issued to
the Borrower or any of its Subsidiaries by any Person or Governmental Authority,
which lapse or termination could reasonably be expected to have a Material
Adverse Effect, and (iii) any refusal by any Person or Governmental Authority to
renew or extend any such material license, permit, franchise or other
authorization, which lapse, termination, refusal or dispute could reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  Promptly upon becoming available, copies of
all (i) registration statements (other than with respect to employee benefit
plans), regular, periodic or special reports, schedules and other material which
the Borrower or any of its Subsidiaries may now or hereafter be required to file
with or deliver to any securities exchange or the SEC, and (ii) financial
statements, proxy statements, notices and reports as the Borrower or any of its
Subsidiaries shall generally send to analysts or all public holders of its
Capital Stock in their capacity as such holders (in each case to the extent not
theretofore delivered to the Lenders pursuant to this Agreement);

 

(d)                                 Prompt written notice in the event that the
Borrower, any of its Subsidiaries or any ERISA Affiliate knows, or has reason to
know, that (i) any Termination Event with respect to a Pension Plan has occurred
or will occur, (ii) any condition exists with respect to a Pension Plan which
presents a material risk of termination of the Pension Plan under

 

61

--------------------------------------------------------------------------------


 

Section 4041(c) or 4042 of ERISA, imposition of a material excise tax,
requirement to provide security to the Pension Plan or other material liability
on the Borrower, any of its Subsidiaries or any ERISA Affiliate, (iii) the
Borrower, any of its Subsidiaries or any ERISA Affiliate has filed under Section
4041(a)(2) of ERISA a notice of termination of, or intent to terminate, a
Pension Plan, (iv) the Borrower, any of its Subsidiaries or any ERISA Affiliate
has applied for a waiver of the minimum funding standard under Section 412 of
the Code with respect to a Pension Plan, (v) the aggregate amount of the
Unfunded Pension Liabilities under all Pension Plans is in excess of $5,000,000,
(vi) the aggregate amount of Unrecognized Retiree Welfare Liability under all
applicable Employee Benefit Plans is in excess of $1,000,000, (vii) the
Borrower, any of its Subsidiaries or any ERISA Affiliate has engaged in a
Prohibited Transaction with respect to an Employee Benefit Plan, (viii) the
imposition of any material tax against the Borrower, any of its Subsidiaries or
any ERISA Affiliate under Section 4980B(a) of the Code or (ix) the assessment of
a material civil penalty against the Borrower, any of its Subsidiaries or any
ERISA Affiliate under Section 502(c) of ERISA, together with a certificate of a
Financial Officer of the Borrower setting forth the details of such event and
the action which the Borrower, such Subsidiary or such ERISA Affiliate proposes
to take with respect thereto, together with a copy of all notices and filings
with respect thereto.

 

(e)                                  Prompt written notice in the event that the
Borrower, any of its Subsidiaries or any ERISA Affiliate shall receive a demand
letter from the PBGC notifying the Borrower, such Subsidiary or such ERISA
Affiliate of any final decision finding liability and the date by which such
liability must be paid, together with a copy of such letter and a certificate of
a Financial Officer of the Borrower setting forth the action which the Borrower,
such Subsidiary or such ERISA Affiliate proposes to take with respect thereto.

 

(f)                                    Promptly upon the same becoming
available, and in any event by the date such amendment is adopted, a copy of any
Pension Plan amendment that the Borrower, any of its Subsidiaries or any ERISA
Affiliate proposes to adopt which would require the posting of security under
Section 401(a)(29) of the Code, together with a certificate of a Financial
Officer of the Borrower setting forth the reasons for the adoption of such
amendment and the action which the Borrower, such Subsidiary or such ERISA
Affiliate proposes to take with respect thereto.

 

(g)                                 As soon as possible and in any event by the
tenth day after any required installment or other payment under Section 412 of
the Code owed to a Pension Plan shall have become due and owing by the Borrower,
any of its Subsidiaries or any ERISA Affiliate and remain unpaid, a copy of the
notice of failure to make required contributions provided to the PBGC by the
Borrower, any of its Subsidiaries or any ERISA Affiliate under Section 412(n) of
the Code, together with a certificate of a Financial Officer setting forth the
action which the Borrower, such Subsidiary or such ERISA Affiliate proposes to
take with respect thereto.

 

(h)                                 Prompt written notice upon any development
in asbestos litigation that could reasonably be expected to have a Material
Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

(i)                                     Such other information as the
Administrative Agent or any Lender shall reasonably request from time to time.

 

7.3.                              Legal Existence

 

Except as may otherwise be permitted by Sections 8.3 and 8.4, maintain, and
cause each of its Subsidiaries to maintain, its corporate, partnership or
analogous existence, as the case may be, in good standing in the jurisdiction of
its incorporation or formation and in each other jurisdiction in which the
failure so to do could reasonably be expected to have a Material Adverse Effect,
provided, however, that any Guarantor may be dissolved, provided that (i) no
Event of Default shall then exist and be continuing, (ii) all of the Property of
such Guarantor shall be transferred to the Borrower or any other Guarantor,
(iii) no such dissolution shall adversely affect the Collateral (including the
nature, status, quality or value thereof) or the interest of the Collateral
Agent therein, and (iv) no Guarantor that creates accounts receivable may
dissolve into any other Guarantor or the Borrower unless the accounts receivable
of such Guarantor (or attributable to the line of business engaged in by such
Guarantor) shall, after giving effect to such dissolution, constitute Collateral
under the Security Agreement and shall be expressly excluded for all purposes
from being sold to the Receivables Subsidiary pursuant to the Receivables
Purchase Documents or otherwise being subject to any restriction contained in
the Receivables Purchase Documents.

 

7.4.                              Taxes

 

Pay and discharge when due, and cause each of its Subsidiaries so to do, any Tax
upon or with respect to the Borrower or such Subsidiary and any Tax upon the
income, profits and Property of the Borrower and its Subsidiaries, which if
unpaid, could reasonably be expected to have a Material Adverse Effect or become
a Lien on Property of the Borrower or such Subsidiary (other than a Lien
described in Section 8.2(i)), unless and to the extent only that any such Tax
shall be contested in good faith and by appropriate proceedings diligently
conducted by the Borrower or such Subsidiary and provided that such reserve or
other appropriate provision as shall be required by GAAP shall have been made
therefor.

 

7.5.                              Insurance and Condemnation.

 

(a)                                  Liability Insurance.  Maintain, and cause
each Subsidiary to maintain, insurance with financially sound insurance carriers
on such of its Property, against at least such risks, and in at least such
amounts, as are customarily insured against by similar businesses, in each case
naming the Administrative Agent and the Collateral Agent as an additional
insured under such policies.

 

(b)                                 Property Insurance.  Maintain such property
and other insurance as is customarily maintained by companies engaged in similar
businesses.  All such property insurance shall name the Collateral Agent, under
a standard loss payable clause, as a loss payee, as its interest may appear, in
respect of each claim resulting in a payment under any such insurance policy
exceeding $500,000 and shall contain such endorsements as the Collateral Agent
shall

 

63

--------------------------------------------------------------------------------


 

require.  If the Borrower or any of its Subsidiaries shall receive the proceeds
of any insurance, the Borrower shall cause such proceeds to be deposited in a
deposit account with a Qualified Depositary Institution that is subject to an
effective Depositary Control Agreement.

 

(c)                                  Condemnation Awards.  If the Borrower or
any of its Subsidiaries shall receive the proceeds of any condemnation or
similar awards, the Borrower shall cause such proceeds to be deposited in a
deposit account with a Qualified Depositary Institution that is subject to an
effective Depositary Control Agreement.

 

(d)                                 Insurance Policies.  The Borrower shall
deliver to the Administrative Agent on the Effective Date and on each
anniversary thereof a detailed list of all insurance of the Borrower and its
Subsidiaries then in effect, stating the names of the carriers thereof, the
policy numbers, the insureds thereunder, the amounts of insurance, dates of
expiration thereof, and the Property and risks covered thereby, together with a
certificate of an Authorized Signatory certifying that in the opinion of such
officer such insurance complies with the obligations of the Borrower under this
Section 7.5, and is in full force and effect.  Promptly upon request therefor,
the Borrower shall deliver or cause to be delivered to the Administrative Agent
originals or duplicate originals of all such policies of insurance.

 

7.6.                              Performance of Obligations

 

Pay and discharge when due, and cause each of its Subsidiaries so to do, all
lawful Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, could (i) reasonably be expected to have a Material
Adverse Effect, or (ii) become a Lien upon Property of the Borrower or any of
its Subsidiaries other than a Permitted Lien, unless and to the extent only that
the validity of such Indebtedness, obligation or claim shall be contested in
good faith and by appropriate proceedings diligently conducted, and provided
that such reserve or other appropriate provision as shall be required by GAAP
shall have been made therefor.

 

7.7.                              Observance of Legal Requirements

 

Observe and comply in all respects, and cause each of its Subsidiaries so to do,
with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions and requirements of
all Governmental Authorities, which now or at any time hereafter may be
applicable to it, a violation of which could reasonably be expected to have a
Material Adverse Effect, except such thereof as shall be contested in good faith
and by appropriate proceedings diligently conducted by it, provided that such
reserve or other appropriate provision as shall be required by GAAP shall have
been made therefor.

 

7.8.                              Inspection of Property; Books and Records;
Discussions

 

(a)                                  At all reasonable times, upon reasonable
prior notice, permit representatives of the Administrative Agent and each Lender
to visit the offices of the Borrower and each of its Subsidiaries, to examine
the books and records thereof and Accountants’ reports relating thereto, and to
make copies or extracts therefrom, to discuss the affairs of the Borrower

 

64

--------------------------------------------------------------------------------


 

and each such Subsidiary with the respective officers thereof, and to examine
and inspect the Property of the Borrower and each such Subsidiary and to meet
and discuss the affairs of the Borrower and each such Subsidiary with the
Accountants.

 

(b)                                 Upon the occurrence and during the
continuance of any Default, Event of Default or Material Adverse Change, at the
request of the Required A or B Lenders and at the expense of the Borrower,
permit financial consultants or other representatives of the Administrative
Agent or any Lender to visit the offices of the Borrower and each of its
Subsidiaries, to examine the books and records thereof and Accountants’ reports
relating thereto and to make copies or extracts therefrom, to discuss the
affairs of the Borrower and each such Subsidiary with the respective officers
thereof, to examine and inspect the Property of the Borrower and each such
Subsidiary, to meet and discuss the affairs of the Borrower and each such
Subsidiary with the Accountants, and to prepare reports relating thereto.

 

7.9.                              Authorizations

 

Maintain, and cause each of its Subsidiaries to maintain, in full force and
effect, all licenses, franchises, permits, licenses, authorizations and other
rights as are necessary for the conduct of its business, except to the extent
the failure to so maintain, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

7.10.                        Financial Covenants

 

(a)                                  Interest Coverage Ratio.  Maintain as of
the end of any fiscal quarter during each period set forth below, an Interest
Coverage Ratio of not less than the applicable ratio set forth below:

 

Period

 

Ratio

 

 

 

 

 

Effective Date through the fiscal quarter ending on or about June 30, 2002

 

1.35:1.00

 

 

 

 

 

the fiscal quarter beginning on or about July 1, 2002 and thereafter

 

1.50:1.00.

 

 

(b)                                 Minimum Consolidated EBITDA.  Maintain as of
the end of any fiscal quarter Consolidated EBITDA for the immediately preceding
four fiscal quarters of not less than $80,000,000.

 

65

--------------------------------------------------------------------------------


 

7.11.                        Additional Subsidiaries

 

If any Subsidiary is formed or acquired after the Effective Date, the Borrower
will notify the Administrative Agent and the Lenders in writing thereof within
three Business Days prior to the date on which such Subsidiary is to be formed
or acquired and (i) the Borrower will cause such Subsidiary (other than the
Receivables Subsidiary) to (a) execute and deliver each applicable Guaranty
Document (or otherwise become a party thereto in the manner provided therein)
and become a party to each applicable Security Document in the manner provided
therein, in each case within five Business Days after the date on which such
Subsidiary is formed or acquired and (ii) promptly take such actions to create
and perfect Liens on such Subsidiary’s assets to secure the Obligations as the
Administrative Agent or the Required Lenders shall reasonably request, (b) if
any equity securities issued by any such Subsidiary are owned or held by or on
behalf of the Borrower or any Guarantor or any loans, advances or other debt is
owed or owing by any such Subsidiary to the Borrower or any Guarantor, the
Borrower will cause such equity securities and promissory notes and other
instruments evidencing such loans, advances and other debt to be pledged
pursuant to the Security Documents within five Business Days after the date on
which such Subsidiary is formed or acquired, and (c) deliver (i) a certificate,
dated the date such Subsidiary shall have become a party to the Subsidiary
Guaranty, executed by such Subsidiary and substantially in the form of, and with
substantially the same attachments as, the certificate which would have been
required under Section 5.1 if such Subsidiary had become a party to the
Subsidiary Guaranty on or before the Effective Date, and (ii) an opinion of
counsel to such Subsidiary, covering the same matters with respect to such
Subsidiary as were covered by the opinions delivered pursuant to Section 5.14 of
the $110 Million Credit Agreement and the $100 Million Credit Agreement, in form
and substance satisfactory to the Administrative Agent, and (iii) such other
documents as the Administrative Agent shall request.

 

7.12.                        Further Assurances; Certain Real Estate Matters

 

(a)                                  [Intentionally Omitted]

 

(b)                                 [Intentionally Omitted]

 

(c)                                  The Borrower will use its commercially
reasonable best efforts to deliver or, as applicable, cause each of its
Subsidiaries to deliver, to the Collateral Agent as soon as possible (i)
counterparts of a Mortgage with respect to each Mortgaged Property listed on
Part B of Schedule 1.1(m), signed on behalf of the record owner of such
Mortgaged Property, (ii) a current title search report in standard form issued
by a nationally recognized title insurance company with respect to each such
Mortgaged Property, (iii) such UCC-1 financing statements and other documents,
instruments or agreements that the Administrative Agent reasonably requests with
respect to each such Mortgaged Property for purposes of creating and perfecting
a valid mortgage lien on each such such Mortgaged Property, (iv) a policy or
policies of title insurance issued by a nationally recognized title insurance
company, insuring the Lien of each

 

66

--------------------------------------------------------------------------------


 

Mortgage on each such Mortgaged Property as a valid first Lien on such Mortgaged
Property described therein, free of any other Liens except as permitted by
Section 8.2, in form and substance reasonably acceptable to the Administrative
Agent, together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (v) such existing surveys of such
Mortgaged Property as the Borrower or its Subsidiaries may have, (vi) a copy of
any existing phase I environmental report issued for each such Mortgaged
Property as the Borrower or its Subsidiaries may have, (vii) such customary
opinions of local counsel to the Borrower with respect to such Mortgages as the
Administrative Agent shall reasonably require and (viii) such other customary
documentation with respect to such Mortgages and such Mortgaged Property,
including copies of all appraisals issued with respect thereto, as the
Administrative Agent may reasonably request.

 

(d)                                 With respect to each Mortgaged Property
listed on Part B of Schedule 1.1(m), the Borrower will use its commercially
reasonable best efforts to deliver or, as applicable, cause each of its
Subsidiaries to deliver, to the Collateral Agent as soon as possible a
collateral assignment (satisfactory in form and substance to the Administrative
Agent) of all of its rights or options to acquire the underlying real estate and
improvements constituting a part of such Mortgaged Property.

 

(e)                                  With respect to leased real property the
landlord of which is an Affiliate of the Borrower, the Borrower will deliver or,
as applicable, cause each of its Subsidiaries to deliver, to the Collateral
Agent as soon as possible a landlord lien waiver with respect to each such
leased real property, such landlord lien waiver to be in customary form and
reasonably satisfactory to the Administrative Agent.

 

(f)                                    With respect to leased real property the
landlord of which is not an Affiliate of the Borrower, the Borrower will use its
commercially reasonable best efforts to deliver or, as applicable, cause each of
its Subsidiaries to deliver, to the Collateral Agent as soon as possible a
landlord lien waiver with respect to each such leased real property, such
landlord lien waiver to be in customary form and reasonably satisfactory to the
Administrative Agent.

 

(g)                                 The Borrower will, and will cause each
Guarantor to, execute any and all further documents, financing statements,
agreements (including guarantee agreements and security agreements) and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that may be required under any applicable law, or which the
Administrative Agent or the Required A or B Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect (including as a result of any change in applicable
law) the Liens created or intended to be created by the Security Documents or
the validity or priority of any such Lien, all at the expense of the Borrower
and the Guarantors.  The Borrower also agrees to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

67

--------------------------------------------------------------------------------


 

(h)                                 If any assets (including any real property
or improvements thereto or any interest therein that exceed $1,000,000 in value)
are acquired by the Borrower or any Guarantor after the Effective Date (other
than Payroll Accounts, Petty Cash Accounts and assets constituting Collateral
under the Security Documents that become subject to the Lien of the Security
Documents upon acquisition thereof), the Borrower will notify the Administrative
Agent and the Lenders thereof, and, the Borrower will cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the
Guarantors to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in paragraphs (a), (b), (c), (d), (e) and (f) of this Section and
shall deliver all documents, certificates and instruments required to be
delivered pursuant to Section 5.5 of the $110 Million Credit Agreement and the
$100 Million Credit Agreement as if such assets existed on the Effective Date,
all at the expense of the Borrower and the Guarantors.

 

7.13.                        Environmental Compliance

 

The Borrower will, and will cause each Subsidiary to, use and operate all of its
facilities and property in compliance with all Environmental Laws, keep all
necessary permits, approvals, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in compliance therewith,
and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except where noncompliance with any of the foregoing could
not reasonably be expected to have a Material Adverse Effect.

 

7.14.                        Invested Cash, Marketable Securities and System
Cash

 

(a)                                  The Borrower will, and will cause each
Subsidiary (other than any Receivable Subsidiary) to (i) deposit and maintain on
deposit all of its Invested Cash in the Cash Collateral Account, (ii)
[Intentionally Omitted], (iii) cause all of its System Cash to be deposited in
Qualified Depositary Institutions and prior to any such deposit, cause each such
Qualified Depositary Institution to execute and deliver to the Collateral Agent
a Depositary Control Agreement and (iv) comply with the Cash Management System.

 

(b)                                 The Borrower will cause the Receivables
Subsidiary to promptly transfer to the Borrower, for deposit in a Qualified
Depositary Institution that has executed and delivered to the Collateral Agent a
Depositary Control Agreement, cash held by the Receivables Subsidiary in excess
of the cash required to be held by the Receivables Subsidiary pursuant to the
Receivables Purchase Documents.

 

8.                                       NEGATIVE COVENANTS

 

The Borrower agrees that, so long as this Agreement is in effect, any Loan or
Reimbursement Obligation (contingent or otherwise) in respect of any Letter of
Credit remains outstanding and unpaid, or any other amount is owing under any
Loan Document to any Lender, any Issuing Bank or the Administrative Agent, the
Borrower shall not, directly or indirectly:

 

68

--------------------------------------------------------------------------------


 

8.1.                              Indebtedness

 

Create, incur, assume or suffer to exist any liability for Indebtedness, or
permit any of its Subsidiaries so to do, except (i) Indebtedness under the Loan
Documents, (ii) Indebtedness of the Borrower or any of its Subsidiaries existing
on the Effective Date as set forth on Schedule 8.1, (iii) Borrower Intercompany
Investments, (iv) the Chase Platinum Substitute Note, and (v) Indebtedness with
respect to Capital Leases and purchase money Indebtedness of the Borrower or any
of its Subsidiaries (including any extension, replacement or refinance of such
Capital Lease or purchase money Indebtedness), provided that any such extension,
replacement or refinance (x) does not result in an increase in the outstanding
principal amount of such Capital Lease or purchase money Indebtedness from that
in effect on the Effective Date, and (y) does not result in the annual lease
payments/debt service payable under such Capital Lease or purchase money
Indebtedness (as so extended, replaced or refinanced) exceeding the annual lease
payments/debt service (without giving effect to any balloon or similar payments)
payable under such Capital Lease or purchase money Indebtedness immediately
prior to such extension, replacement or refinance.

 

8.2.                              Liens

 

Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, or permit any of its Subsidiaries so to
do, except (i) Liens for any Tax or governmental charge in the ordinary course
of business which are not delinquent or which are being contested in accordance
with Section 7.4 or 7.6, provided that enforcement of such Liens is stayed
pending such contest, (ii) Liens in connection with workers’ compensation,
unemployment insurance or other social security obligations (but not ERISA),
(iii) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety,
performance and appeal bonds, contractual or warranty requirements and other
obligations of like nature arising in the ordinary course of business, (iv)
zoning ordinances, easements, rights of way, minor defects, irregularities, and
other similar restrictions affecting real Property which do not materially
adversely affect the value of such real Property or the financial condition of
the Borrower or of the Borrower and its Subsidiaries taken as a whole or
materially impair its use for the operation of the business of the Borrower or
any such Subsidiary, (v) Liens arising by operation of law such as mechanics’,
materialmen’s, carriers’, warehousemen’s liens incurred in the ordinary course
of business which are not delinquent or which are being contested in accordance
with Section 7.6, provided that enforcement of such Liens is stayed pending such
contest, (vi) Liens arising out of judgments or decrees which are being
contested in accordance with Section 7.6, provided that enforcement of such
Liens is stayed pending such contest, (vii) Liens in favor of the Administrative
Agent, the Issuing Banks and the Lenders under the Loan Documents and Liens in
favor of the Collateral Agent under the Security Documents, (viii) broker’s
Liens securing the payment of commissions and management fees in the ordinary
course of business, (ix) Liens on Property (including replacements of such
Property or additions or accessions thereto pursuant to applicable law) existing
on the Effective Date as set forth on Schedule 8.2, (x) Liens under Capital
Leases or purchase money Indebtedness permitted by Section 8.1(v), provided that
such Liens attach only

 

69

--------------------------------------------------------------------------------


 

to the Property so acquired pursuant to such Capital Leases or purchase money
Indebtedness (including replacements thereof or additions or accessions thereto
pursuant to applicable law), and (xi) Liens arising solely from the filing of
UCC financing statements for precautionary purposes in connection with true
operating leases or conditional sales of property that are otherwise permitted
under the Agreement and under which the Borrower or any of its Subsidiaries is
lessee or on accounts receivable and related intangible rights in connection
with non-recourse sales of accounts receivable of the Borrower to a Receivables
Subsidiary pursuant to and in accordance with the Receivables Purchase
Documents.

 

8.3.                              Merger, Consolidations and Acquisitions

 

Consolidate with, merge into or with any Person, make any Acquisition or enter
into any binding agreement to do any of the foregoing which is not contingent on
obtaining the consent of the Required Lenders, or permit any of its Subsidiaries
so to do, except:

 

(a)                                  any wholly-owned Guarantor may merge with
any other wholly-owned Guarantor or with the Borrower, provided that (i) no such
merger shall adversely affect the Collateral (including the nature, status,
quality or value thereof) or the interest of the Collateral Agent therein, (ii)
the Borrower shall be the survivor in any merger involving the Borrower and
(iii) no Guarantor that creates accounts receivable may merge with any other
Guarantor or with the Borrower unless the accounts receivable of such Guarantor
(or attributable to the line of business engaged in by such Guarantor) shall,
after giving effect to such merger, constitute Collateral under the Security
Agreement and shall be expressly excluded for all purposes from being sold to
the Receivables Subsidiary pursuant to the Receivables Purchase Documents or
otherwise being subject to any restriction contained in the Receivables Purchase
Documents;

 

(b)                                 Investments permitted by Section 8.5; and

 

(c)                                  Dispositions permitted by Section 8.4.

 

8.4.                              Dispositions

 

Make any Disposition, or permit any of its Subsidiaries so to do, except:

 

(a)                                  Dispositions of inventory or other assets
(including, without limitation, Marketable Securities, Cash Equivalents and
Hedge Agreements) in the ordinary course of business or the disposition of
platinum in connection with the satisfaction of the Chase Platinum Agreement;

 

(b)                                 Dispositions of shares of stock, notes or
other securities or other equity interests owned by the Borrower or any of its
Subsidiaries, other than any such equity interests of (i) any Subsidiaries of
the Borrower, or (ii) other Persons, unless such equity interests are held
solely as an investment and without a view to participating in the management of
such other Person;

 

70

--------------------------------------------------------------------------------


 

(c)                                  Dispositions by means of a lease or
sublease of Property of the Borrower or any of its Subsidiaries, so long as the
Borrower or such Subsidiary continues to reflect ownership of such Property in
its financial statements in accordance with GAAP;

 

(d)                                 Dispositions of Property (other than
accounts receivable) by the Borrower or any of its Subsidiaries to the Borrower
or any Guarantor;

 

(e)                                  Dispositions of Property pursuant to a
condemnation proceeding;

 

(f)                                    sales or transfers of accounts receivable
(and related intangible rights) to any Receivables Subsidiary pursuant to and in
accordance with the Receivables Purchase Documents;

 

(g)                                 the destruction of Property as a result of
casualty;

 

(h)                                 Dispositions of Property which, in the
reasonable opinion of the Borrower or such Subsidiary, is obsolete or no longer
useful in the conduct of its business;

 

(i)                                     the Disposition of the Ontario, Port
Arthur, Corvallis, Monroe, Houston and Leatherback facilities of the Borrower,
provided that at least 50% of the consideration received for each such
Disposition shall be cash and no Default or Event of Default shall exist
immediately before or after giving effect thereto;

 

(j)                                     any Disposition the fair market value of
which is less than $5,000,000 and, when aggregated with all other Dispositions
made pursuant to this Section 8.4(j) within the same fiscal year, is less than
$15,000,000; and

 

(k)                                  Dispositions in the ordinary course of
business by means of a license or a sublicense, to the extent the proceeds
thereof (excluding reimbursements, indemnities and the like) are included in the
income before taxes and extraordinary items of the Borrower or such Subsidiary;

 

provided that in connection with Dispositions pursuant to subsections (i) or (j)
above, upon receipt of any net proceeds by the Borrower or any of its
Subsidiaries as a result thereof, the Borrower shall immediately cause such net
proceeds to be deposited with a Qualified Depositary Institution that is subject
to an effective Depositary Control Agreement.

 

8.5.                              Investments, Loans, Etc.

 

At any time, directly or indirectly, purchase or otherwise hold, own, acquire or
invest in the Capital Stock of, evidence of indebtedness or other obligation or
security issued by, any other Person, or make any loan or advance to, or enter
into any arrangement for the purpose of providing funds or credit to, or become
a partner or joint venturer in any partnership or joint venture, or enter into
any Hedge Agreement, or make any other investment (whether in cash or other
Property) in any other Person, or make any commitment or otherwise to agree to
do any of

 

71

--------------------------------------------------------------------------------


 

the foregoing (all of which are sometimes referred to herein as “Investments”),
or permit any of its Subsidiaries so to do, except:

 

(a)                                  Investments in Cash Equivalents on deposit
in the Cash Collateral Account;

 

(b)                                 Investments existing on the Effective Date
as set forth on Schedule 8.5;

 

(c)                                  (i)                                    
Investments of System Cash in the form of deposits in normal business banking
accounts in a Qualified Depositary Institution that is subject to an effective
Depositary Control Agreement, (ii) Investments in the form of deposits in
Payroll Accounts with Qualified Depositary Institutions, (iii) Investments in
the form of deposits in Petty Cash Accounts with Qualified Depositary
Institutions, (iv) Investments in the form of deposits in Disbursement Account
No. 1, and (v) Investments in the form of deposits in Disbursement Account No.
2;

 

(d)                                 Investments in Hedge Agreements, provided
that such Investments are used for hedging purposes and in the ordinary course
of business;

 

(e)                                  Borrower Intercompany Investments;

 

(f)                                    (i) loans or advances to employees of the
Borrower or any of its Subsidiaries (other than any Permitted Holder) for travel
and relocation expenses incurred in the ordinary course of business, and (ii)
other loans or advances to employees of the Borrower or any of its Subsidiaries
(other than any Permitted Holder) in an aggregate outstanding amount not to
exceed $1,000,000;

 

(g)                                 [Intentionally Omitted]

 

(h)                                 [Intentionally Omitted]

 

(i)                                     Investments by any Receivables
Subsidiary to the extent required pursuant to and in accordance with the
Receivables Purchase Documents;

 

(j)                                     Investments in any “strategic alliance”
joint marketing arrangement, provided that such Investments do not exceed
$750,000 in the aggregate for any fiscal year;

 

(k)                                  Loans made to employees of the Borrower and
its Subsidiaries in an aggregate principal amount not to exceed $6,000,000 in
order for such employees to purchase equity securities of the Borrower pursuant
to an employee stock purchase or similar program;

 

(l)                                     any loan made by the Borrower or any of
its Subsidiaries to any Parent, provided that such loan shall be permitted under
Section 8.6; and

 

72

--------------------------------------------------------------------------------


 

(m)                               loans or advances to suppliers of the Borrower
or any of its Subsidiaries relating to the operations or business thereof in an
aggregate outstanding amount not to exceed $250,000 for any single supplier and
$1,000,000 for all suppliers.

 

8.6.                              Restricted Payments

 

Declare or pay any Restricted Payments payable in cash or otherwise or apply any
of its Property thereto or set apart any sum therefor, or permit any of its
Subsidiaries so to do, except that: (i) a wholly-owned Subsidiary of the
Borrower may declare and pay Restricted Payments to the Borrower or to any
Guarantor, and (ii) the Borrower may make demand loans (which loans shall be
evidenced by a Demand Note) to any Parent, provided that (a) the aggregate
amount of all such loans shall not exceed (1) for the period from the Closing
Date until the first anniversary thereof, the unused portion of the Annual
Asbestos Basket for such period minus the Parent Letter of Credit Amount minus
the Appeal Security Undrawn Amount, (2) for the period from the first
anniversary of the Closing Date until the second anniversary of the Closing
Date, $20,000,000 (not exceeding $10,000,000 per fiscal quarter of such year)
plus the unused portion of the Annual Asbestos Basket for the period from the
Closing Date until the second anniversary of the Closing Date minus the Parent
Letter of Credit Amount minus the Appeal Security Undrawn Amount, and (3) for
the period from the second anniversary of the Closing Date until the third
anniversary of the Closing Date, $5,000,000 plus the unused portion of the
Annual Asbestos Basket for the period from the Closing Date until the third
anniversary of the Closing Date plus the unused portion of such $20,000,000 for
the period from the first anniversary of the Closing Date until the second
anniversary of the Closing Date minus the Parent Letter of Credit Amount minus
the Appeal Security Undrawn Amount, and (b) immediately before and after giving
effect thereto no Default or Event of Default shall exist.

 

8.7.                              Business and Name Changes

 

Materially change the nature of the business of the Borrower and its
Subsidiaries taken as a whole as conducted on the Effective Date.

 

8.8.                              ERISA

 

Permit or cause any Pension Plan to have a Funded Current Liability Percentage
of less than 60%, or increase benefits, or permit any of its Subsidiaries so to
do, under any Employee Benefit Plan or establish or contribute to any new
Employee Benefit Plan except to the extent that the same could not reasonably be
expected to result in a Material Adverse Effect.

 

8.9.                              Prepayments of Indebtedness

 

Prepay or obligate itself to prepay, in whole or in part, Indebtedness under any
Senior Note Indenture, the Fleet LC Agreement or the Chase Platinum Substitute
Note or permit any of its Subsidiaries so to do.

 

73

--------------------------------------------------------------------------------


 

8.10.                        Amendments, Etc. of Certain Agreements

 

Enter into or agree to any amendment, modification or waiver of any term or
condition of its Organizational Documents or any of the Material Agreements in
any way that could reasonably be expected to have a Material Adverse Effect, or
permit any of its Subsidiaries so to do, or, with respect to the Receivables
Purchase Documents, that could reasonably be expected to (x) denigrate the value
of the security interest of the Collateral Agent in the Capital Stock of the
Receivables Subsidiary or in any other Collateral, including any accounts
receivable of the Borrower or any of its Subsidiaries (other than the
Receivables Subsidiary) not subject to the documents described in clause (i) of
the definition of Receivables Purchase Documents, or (y) restrict the rights of
the Collateral Agent to foreclose or otherwise pursue its remedies under the
Security Agreement with respect to such Capital Stock or such other Collateral,
in either case in comparison to such value or rights in existence under the
Receivables Purchase Documents immediately prior to such amendment, modification
or waiver (it being understood that advance rates, eligibility requirements,
concentration limits and a maturity date (provided such maturity date is later
than September 30, 2001) more favorable to the Receivables Subsidiary shall not
be deemed to denigrate such value or restrict such rights).

 

8.11.                        Transactions with Affiliates

 

Except with respect to any Restricted Payment permitted by Section 8.6, become a
party to any transaction with an Affiliate, or permit any of its Subsidiaries so
to do, unless the terms and conditions relating thereto are as favorable to the
Borrower or such Subsidiary as those which would be obtainable at the time in a
comparable arms-length transaction with a Person other than an Affiliate.

 

8.12.                        Limitation on Upstream Transfers

 

Permit or cause any of its Subsidiaries (other than any Receivables Subsidiary)
to enter into or agree, or otherwise be or become subject, to any agreement,
contract or other arrangement (other than this Agreement) with any Person
pursuant to the terms of which (i) such Subsidiary is or would be prohibited
from making any advances to the Borrower or declaring or paying any cash
dividends on any class of its Capital Stock owned directly or indirectly by the
Borrower or any of the other Subsidiaries or from making any other distribution
on account of any class of any such Capital Stock (herein referred to as
“Upstream Transfers”), or (ii) the declaration or payment of Upstream Transfers
on an annual or cumulative basis is or would be otherwise limited or restricted.

 

8.13.                        Capital Leases and Sale-Leaseback Transactions

 

Enter into any arrangement with any Person, or permit any of its Subsidiaries so
to do, (i) constituting a Capital Lease or (ii) providing for the leasing
(pursuant to a Capital Lease) by the Borrower or such Subsidiary of Property
which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such Property or rental
obligations of the

 

74

--------------------------------------------------------------------------------


 

Borrower or such Subsidiary (a “Sale-Leaseback Transaction”), except Capital
Leases and Sale-Leaseback Transactions of the Borrower or any of its
Subsidiaries existing on the Effective Date as set forth on Schedule 8.13 and
Capital Leases permitted under Section 8.1(v).

 

8.14.                        Capital Expenditures

 

Permit Capital Expenditures of the Borrower and the Subsidiaries to exceed (i)
for the fiscal quarter ending on or about December 31, 2000, $15,800,000, (ii)
from January 1, 2001 through and including December 31, 2001, $40,000,000, (iii)
from January 1, 2002 through and including December 31, 2002, $30,000,000 plus
the sum of 75% of the excess (up to $15,000,000) of Consolidated EBITDA for the
four fiscal quarter period ending December 31, 2001 over $100,000,000 up to
$120,000,000 and 100% of the excess (up to $15,000,000) of Consolidated EBITDA
for the four fiscal quarter period ending December 31, 2001 over $120,000,000,
and (iv) from January 1, 2003 through and including the Maturity Date,
$30,000,000 plus the sum of 75% of the excess (up to $15,000,000) of
Consolidated EBITDA for the four fiscal quarter period ending December 31, 2002
over $100,000,000 up to $120,000,000 and 100% of the excess (up to $15,000,000)
of Consolidated EBITDA for the four fiscal quarter period ending December 31,
2002 over $120,000,000.  In calculating Capital Expenditures for any period set
forth above, (i) there should be deducted from Capital Expenditures for such
period the amount of any reimbursement due the Borrower or any of its
Subsidiaries, but not paid during such period, from lessors under leases, which
amount, had it been paid during such period, would have reduced the amount of
Capital Expenditures for such period, (ii) there shall be added to Capital
Expenditures for such period the amount of any reimbursement paid to the
Borrower or any of its Subsidiaries during such period from lessors under leases
to the extent such reimbursement had been deducted from Capital Expenditures for
a prior period pursuant to clause (i) above, and (iii) there shall be excluded
from Capital Expenditures the cost of the Borrower’s purchase of platinum in
connection with the Chase Platinum Substitute Note.

 

8.15.                        Asbestos Costs

 

Permit all costs (including, without limitation, payments, settlements,
judgments, the Appeal Security Drawn Amount and legal costs) of the Borrower and
its Subsidiaries in connection with asbestos claims to exceed $2,000,000 per
fiscal quarter (for any four fiscal quarter period, the “Annual Asbestos
Basket”), provided that the Appeal Security Drawn Amount may exceed $2,000,000
per fiscal quarter but shall not exceed $8,000,000 for any four fiscal quarter
period and shall be deemed usage of the Annual Asbestos Basket.

 

8.16.                        Tax Sharing Payments.

 

Permit any payments made by the Borrower or any of its Subsidiaries under the
Tax Sharing Agreement (a) to be on terms other than the terms contained in the
Tax Sharing Agreement, and (b) to exceed (i) for the period from the Closing
Date through the last day of the fiscal year ending on or about December 31,
2000, $0, (ii) for the fiscal year ending on or about December 31, 2001, $0, and
(iii) for the fiscal year ending on or about December 31, 2002 and for each
fiscal year thereafter, $5,000,000 for such fiscal year if Consolidated EBITDA
for the

 

75

--------------------------------------------------------------------------------


 

immediately preceding fiscal year is between $100,000,000 and $120,000,000 and
$10,000,000 for such fiscal year if Consolidated EBITDA for the immediately
preceding fiscal year is greater than $120,000,000.

 

9.                                       DEFAULT

 

9.1.                              Events of Default


 

The following shall each constitute an “Event of Default” hereunder:

 

(a)                                  The failure of the Borrower to make any
payment of principal on any Note, or any reimbursement payment hereunder or
under any Reimbursement Agreement, when due and payable; or

 

(b)                                 The failure of the Borrower to make any
payment of interest, Fees, expenses or other amounts payable under any Loan
Document or otherwise to the Administrative Agent with respect to the loan
facilities established hereunder within three Business Days of the date when due
and payable; or

 

(c)                                  The failure of the Borrower to observe or
perform any covenant or agreement contained in Sections 2.8, 7.3, 7.10, 7.11,
7.14 or Section 8; or

 

(d)                                 The failure of any Credit Party to observe
or perform any other term, covenant, or agreement contained in any Loan Document
and such failure shall have continued unremedied for a period of 30 days after a
Responsible Officer of such Credit Party shall have obtained knowledge thereof;
or

 

(e)                                  Any representation or warranty made by any
Credit Party (or by an officer thereof on its behalf) in any Loan Document or in
any certificate, report, opinion (other than an opinion of counsel) or other
document delivered or to be delivered pursuant thereto, shall prove to have been
incorrect or misleading (whether because of misstatement or omission) in any
material respect when made; or

 

(f)                                    (i) Liabilities and/or other obligations
of the Borrower (other than its obligations hereunder) or any of its
Subsidiaries, whether as principal, guarantor, surety or other obligor, for the
payment of any Indebtedness or operating leases (“Debt Obligations”) in an
aggregate amount in excess of $5,000,000 (A) shall become or shall be declared
to be due and payable prior to the expressed maturity thereof, or (B) shall not
be paid when due or within any grace period for the payment thereof, or (ii) as
a consequence of the occurrence or continuation of any event or condition, the
Borrower or any of its Subsidiaries has become obligated to purchase or repay
any Debt Obligations in an aggregate amount in excess of $5,000,000 for the
Borrower and its Subsidiaries before the regularly scheduled maturity date
thereof, or (iii) any holder or holders (or any trustee or agent on its or their
behalf) of any Debt Obligations in an aggregate amount in excess of $5,000,000
for the Borrower and its Subsidiaries shall have the

 

76

--------------------------------------------------------------------------------


 

right to declare such liabilities or obligations due and payable prior to the
expressed maturity thereof; or

 

(g)                                 The Borrower or any of its Subsidiaries
shall (i) suspend or discontinue its business (except as permitted pursuant to
Section 7.3), (ii) make an assignment for the benefit of creditors, (iii)
generally not be paying its debts as such debts become due, (iv) admit in
writing its inability to pay its debts as they become due, (v) file a voluntary
petition in bankruptcy, (vi) become insolvent (however such insolvency shall be
evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, (viii) petition or apply to any tribunal for any
receiver, custodian or any trustee for any substantial part of its Property,
(ix) be the subject of any such proceeding filed against it which remains
undismissed for a period of 60 days, (x) file any answer admitting or not
contesting the material allegations of any such petition filed against it or any
order, judgment or decree approving such petition in any such proceeding, (xi)
seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its Property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 60 days, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution (except as permitted pursuant to Section 7.3) of the
Borrower or such Subsidiary; or

 

(h)                                 An order for relief is entered under the
bankruptcy or insolvency laws of any jurisdiction or any other decree or order
is entered by a court having jurisdiction (i) adjudging the Borrower or any of
its Subsidiaries bankrupt or insolvent, (ii) approving as properly filed a
petition seeking reorganization, liquidation, arrangement, adjustment or
composition of or in respect of the Borrower or any of its Subsidiaries under
the bankruptcy or insolvency laws of any jurisdiction, (iii) appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Borrower or any of its Subsidiaries, or of any
substantial part of the Property of any thereof, or (iv) ordering the winding up
or liquidation of the affairs of the Borrower or any of its Subsidiaries, and
any such decree or order continues unstayed and in effect for a period of 60
days; or

 

(i)                                     Judgments or decrees against the
Borrower or any of its Subsidiaries aggregating in excess of $5,000,000 for the
Borrower and its Subsidiaries shall remain unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of 30 days; or

 

(j)                                     Any Loan Document shall cease, for any
reason, to be in full force and effect, or any Credit Party shall so assert in
writing or shall disavow any of its obligations under any Loan Document; or

 

(k)                                  The occurrence of a Change of Control; or

 

77

--------------------------------------------------------------------------------


 

(l)                                     any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Credit
Party not to be, a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) as a result of the Collateral Agent’s failure
to maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under any Security Document or any foreclosure,
distraint, sale or similar proceedings have been commenced with respect to any
Collateral; or

 

(m)                               (i) any Termination Event shall occur; (ii)
any Accumulated Funding Deficiency, whether waived, shall exist with respect to
any Pension Plan; (iii) any Person shall engage in any Prohibited Transaction
involving any Employee Benefit Plan; (iv) the Borrower, any of its Subsidiaries
or any ERISA Affiliate shall fail to pay when due an amount which is payable by
it to the PBGC or to a Pension Plan under Title IV of ERISA; (v) the imposition
of any tax under Section 4980B(a) of the Code; (vi) the assessment of a civil
penalty with respect to any Employee Benefit Plan under Section 502(c) of ERISA;
or (vii) any other event or condition shall occur or exist with respect to an
Employee Benefit Plan which, in the case of clauses (i) through (vii),
individually or in the aggregate, would be reasonably likely to constitute a
Material Adverse Effect; or

 

(n)                                 the declaration or payment of any Restricted
Payment described in clauses (i) and (ii) of the definition of Restricted
Payment by, or loan to any shareholder of, G-I Holdings Inc., other than
pursuant to a court order expressly permitting such declaration or payment.

 

9.2.                              Contract Remedies

 

(a)                                  Upon the occurrence of an Event of Default
or at any time thereafter during the continuance thereof, (i) if it is an Event
of Default specified in Sections 9.1(g) or 9.1(h), all Revolving Credit A and B
Commitments, the Swing Line A and B Commitments and the Letter of Credit A and B
Commitments shall immediately and automatically terminate and the Loans, all
accrued and unpaid interest thereon, any Reimbursement Obligations owing or
contingently owing in respect of all outstanding Letters of Credit and all other
amounts owing under the Loan Documents shall immediately become due and payable,
and the Borrower shall forthwith deposit an amount equal to the Letter of Credit
A and B Exposure of all Lenders in a cash collateral account with and under the
exclusive dominion and control of the Collateral Agent, and (ii) if it is any
other Event of Default, upon the direction of the Required A or B Lenders the
Administrative Agent shall (A) by notice to the Borrower, declare all Revolving
Credit A or B (as applicable) Commitments, the Swing Line A or B (as applicable)
Commitment, and the Letter of Credit A or B (as applicable) Commitment to be
terminated forthwith, whereupon such Revolving Credit A or B (as applicable)
Commitments, such Swing Line A or B (as applicable) Commitment and such Letter
of Credit A or B (as applicable) Commitment shall immediately terminate, and/or
(B) by notice to the Borrower, declare the Revolving Credit A or B (as
applicable) Loans and the Swing Line A or B (as applicable) Loans, all accrued
and unpaid interest thereon, any Reimbursement Obligations owing or contingently
owing in respect of all

 

78

--------------------------------------------------------------------------------


 

outstanding Letters of Credit issued under the Letter of Credit A or B (as
applicable) Commitment and all other amounts owing under the Loan Documents to
the Administrative Agent, the Swing Line Lender in respect of the Swing Line A
or B (as applicable) Commitment or the Swing Line A or B (as applicable) Loans,
each Issuing Bank in respect of the Letter of Credit A or B (as applicable)
Commitment or the Letters of Credit issued thereunder, and the A or B (as
applicable) Lenders in respect of the Revolving Credit A or B (as applicable)
Commitments or the Revolving Credit A or B (as applicable) Loans to be due and
payable forthwith, whereupon the same shall immediately become due and payable,
and the Borrower shall forthwith deposit an amount equal to the Letter of Credit
A or B (as applicable) Exposure of all A or B (as applicable) Lenders in a cash
collateral account with and under the exclusive dominion and control of the
Collateral Agent.  Except as otherwise provided in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived. 
The Borrower hereby further expressly waives and covenants not to assert any
appraisement, valuation, stay, extension, redemption or similar laws, now or at
any time hereafter in force which might delay, prevent or otherwise impede the
performance or enforcement of any Loan Document.

 

(b)                                 In the event that the Revolving Credit A or
B (as applicable) Commitments of all the A or B (as applicable) Lenders, the
Swing Line A or B (as applicable) Commitment of the Swing Line Lender and the
Letter of Credit A or B (as applicable) Commitment shall have been terminated or
the Revolving Credit A or B (as applicable) Loans and the Swing Line A or B (as
applicable) Loans, all accrued and unpaid interest thereon, any Reimbursement
Obligations owing or contingently owing in respect of all outstanding Letters of
Credit issued under the Letter of Credit A or B (as applicable) Commitment and
all other amounts owing under the Loan Documents to the Administrative Agent,
the Swing Line Lender in respect of the Swing Line A or B (as applicable)
Commitment or the Swing Line A or B (as applicable) Loans, each Issuing Bank in
respect of the Letter of Credit A or B (as applicable) Commitment or the Letters
of Credit issued thereunder, and the A or B (as applicable) Lenders in respect
of the Revolving Credit A or B (as applicable) Commitments or the Revolving
Credit A or B (as applicable) Loans shall have been declared due and payable
pursuant to the provisions of this Section, any funds received by the
Administrative Agent, the Swing Line Lender, the Issuing Banks and the Revolving
Credit A or B (as applicable) Lenders from or on behalf of the Borrower in
respect of or on account of the foregoing shall, subject to the Collateral Agent
Agreement, be remitted to and applied by the Administrative Agent in the
following manner and order: (i) first, to the payment of interest on, and then
the principal portion of, any Revolving Credit A or B (as applicable) Loans
which the Administrative Agent may have advanced on behalf of any A or B (as
applicable) Lender for which the Administrative Agent has not then been
reimbursed, (ii) second, to reimburse the Administrative Agent, the Swing Line
Lender in respect of the Swing Line A or B (as applicable) Loans, the Issuing
Banks in respect of the Letters of Credit issued under the Letter of Credit A or
B (as applicable) Commitment and the A or B (as applicable) Lenders for any
expenses due from the Borrower pursuant to the provisions of Section 11.5 and
the Reimbursement Agreements, (iii) third, to the payment of the Reimbursement
Obligations in respect of the Letters of Credit issued under the Letter of
Credit A or B (as applicable) Commitment and the outstanding principal amount of
the Swing Line A or B

 

79

--------------------------------------------------------------------------------


 

(as applicable) Loans (together with all interest thereon), (iv) fourth, to the
payment of the Fees owing to the Administrative Agent, the Swing Line Lender in
respect of the Swing Line A or B (as applicable) Commitment or the Swing Line A
or B (as applicable) Loans, each Issuing Bank in respect of the Letter of Credit
A or B (as applicable) Commitment or the Letters of Credit issued thereunder,
and the A or B (as applicable) Lenders in respect of the Revolving Credit A or B
(as applicable) Commitments or the Revolving Credit A or B (as applicable)
Loans, (v) fifth, to the payment of any other fees, expenses or amounts (other
than the principal of and interest on the Revolving Credit A or B (as
applicable) Loans and the Swing Line A or B (as applicable) Loans) payable by
the Borrower under the Loan Documents to the Administrative Agent, the Issuing
Banks in respect of the Letter of Credit A or B (as applicable) Commitment or
the Letters of Credit issued thereunder, the Swing Line Lender in respect of the
Swing Line A or B (as applicable) Commitment or the Swing Line A or B (as
applicable ) Loans or any of the A or B (as applicable) Lenders, (vi) sixth, to
the payment, pro rata according to the Outstanding Percentage of each A or B (as
applicable) Lender, of interest due on the Revolving Credit A or B (as
applicable) Loans, (vii) seventh, to the payment, pro rata according to the
Outstanding Percentage of each A or B (as applicable) Lender, of principal on
the Revolving Credit A or B (as applicable) Loans, and (viii) eighth, any
remaining funds shall be paid to whomsoever shall be entitled thereto or as a
court of competent jurisdiction shall direct.

 

10.                                 THE ADMINISTRATIVE AGENT

 

10.1.                        Appointment


 

Each Issuing Bank and each Lender hereby irrevocably designates and appoints BNY
as the Administrative Agent of such Issuing Bank and such Lender under the Loan
Documents and each Issuing Bank and each Lender hereby irrevocably authorizes
the Administrative Agent to take such action on its behalf under the provisions
of the Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental
thereto.  The duties of the Administrative Agent shall be mechanical and
administrative in nature, and, notwithstanding any provision to the contrary
elsewhere in any Loan Document, the Administrative Agent shall not have any
duties or responsibilities other than those expressly set forth therein, or any
fiduciary relationship with, or fiduciary duty to, any Issuing Bank or any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Documents or otherwise
exist against the Administrative Agent.

 

10.2.                        Delegation of Duties

 

The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to rely upon,
and shall be fully protected in, and shall not be under any liability for,
relying upon, the advice of counsel concerning all matters pertaining to such
duties.

 

80

--------------------------------------------------------------------------------


 

10.3.                        Exculpatory Provisions

 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except the Administrative Agent for its own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any Issuing Bank or any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any other Credit Party or
any officer thereof contained in the Loan Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, the Loan Documents or
for the value, validity, effectiveness, genuineness, perfection, enforceability
or sufficiency of any of the Loan Documents or for any failure of the Borrower
or any other Credit Party or any other Person to perform its obligations
thereunder.  The Administrative Agent shall not be under any obligation to any
Issuing Bank or any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, the Loan
Documents, or to inspect the Property, books or records of the Borrower or any
other Credit Party.  Each Issuing Bank and the Lenders acknowledge that the
Administrative Agent shall not be under any duty to take any discretionary
action permitted under the Loan Documents unless the Administrative Agent shall
be instructed in writing to do so by such Issuing Bank and Required Lenders and
such instructions shall be binding on such Issuing Bank and all Lenders and all
holders of the Notes; provided, however, that the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or is contrary to law or any provision of the Loan
Documents.  The Administrative Agent shall not be under any liability or
responsibility whatsoever, as Administrative Agent, to the Borrower or any other
Credit Party or any other Person as a consequence of any failure or delay in
performance, or any breach, by any Issuing Bank or any Lender of any of its
obligations under any of the Loan Documents.

 

10.4.                        Reliance by Administrative Agent

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, opinion, letter, cablegram, telegram, facsimile, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by a proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower or any other Credit Party), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent may
treat each Issuing Bank or each Lender, as the case may be, or the Person
designated in the last notice filed with it under this Section, as the holder of
all of the interests of such Issuing Bank or such Lender, as the case may be, in
its Loans, Notes, Letters of Credit and Reimbursement Obligations, as
applicable, until written notice of transfer, signed by such Issuing Bank or
such Lender (or the Person designated in the last notice filed with the
Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent.  The Administrative Agent shall
not be under any

 

81

--------------------------------------------------------------------------------


 

duty to examine or pass upon the validity, effectiveness, enforceability or
genuineness of the Loan Documents or any instrument, document or communication
furnished pursuant thereto or in connection therewith, and the Administrative
Agent shall be entitled to assume that the same are valid, effective and
genuine, have been signed or sent by the proper parties and are what they
purport to be.  The Administrative Agent shall be fully justified in failing or
refusing to take any action under the Loan Documents unless it shall first
receive such advice or concurrence of the Required A Lenders, the Required B
Lenders or the Required Lenders, as applicable, as it deems appropriate.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under the Loan Documents in accordance with a request or
direction of the Required A Lenders, the Required B Lenders or the Required
Lenders, as applicable, and such request or direction and any action taken or
failure to act pursuant thereto shall be binding upon the Issuing Banks, all the
A or B (as applicable) Lenders and all future holders of the Revolving Credit A
or B (as applicable) Notes, the Swing Line A or B (as applicable) Note and the
Reimbursement Obligations in respect of the Letters of Credit issued under the
Letter of Credit A or B (as applicable) Commitment.

 

10.5.                        Notice of Default

 

The Administrative Agent shall be deemed not to have knowledge or notice of the
occurrence of any Default unless the Administrative Agent has received written
notice thereof from an Issuing Bank, a Lender, or the Borrower.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall promptly give notice thereof to the Issuing Banks, the Lenders and the
Borrower.

 

10.6.                        Non-Reliance on Administrative Agent and Other
Lenders

 

Each Issuing Bank and each Lender expressly acknowledges that neither the
Administrative Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereinafter,
including any review of the affairs of the Borrower or any other Credit Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Issuing Bank and each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any Lender, and
based on such documents and information as it has deemed appropriate made its
own evaluation of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Borrower or any other
Credit Party and the value and Lien status of any collateral security and made
its own decision to enter into this Agreement.  Each Issuing Bank and each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, evaluations and decisions in taking or not taking
action under any Loan Document, and to make such investigation as it deems
necessary to inform itself as to the business, operations, Property, financial
and other condition and creditworthiness of the Borrower or any other Credit
Party and the value and Lien status of any collateral security.  Except for
notices, reports and other documents expressly required to be furnished to the
Issuing

 

82

--------------------------------------------------------------------------------


 

Banks and/or the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Issuing Bank or any Lender with any credit or other information concerning the
business, operations, Property, financial and other condition or
creditworthiness of the Borrower or any other Credit Party which at any time may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

10.7.                        Indemnification

 

Each Lender agrees to indemnify and hold harmless the Administrative Agent in
its capacity as such (to the extent not promptly reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), pro rata according to
its Credit Exposure (or at any time when the Aggregate Credit Exposure is zero,
according to its Aggregate Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever including, without
limitation, any amounts paid to the Lenders (through the Administrative Agent)
by the Borrower pursuant to the terms of the Loan Documents, that are
subsequently rescinded or avoided, or must otherwise be restored or returned
which may at any time (including, without limitation, at any time following the
payment of the Loans, the Notes and the Reimbursement Obligations) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of the Loan Documents or any other documents contemplated by
or referred to therein or the transactions contemplated thereby or any action
taken or omitted to be taken by the Administrative Agent under or in connection
with any of the foregoing; provided, however, that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting solely from the finally adjudicated gross negligence or willful
misconduct of the Administrative Agent.  Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its pro rata share of any costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) payable by the Borrower under Section
11.5, to the extent that the Administrative Agent has not been paid such fees or
has not been reimbursed for such costs and expenses by the Borrower.  The
failure of any Lender to reimburse the Administrative Agent promptly upon demand
for its pro rata share of any amount required to be paid by the Lenders to the
Administrative Agent as provided in this Section shall not relieve any other
Lender of its obligation hereunder to reimburse the Administrative Agent for its
pro rata share of such amount, but no Lender shall be responsible for the
failure of other Lender to reimburse the Administrative Agent for such other
Lender’s pro rata share of such amount.  The agreements in this Section shall
survive the termination of the Revolving Credit A and B Commitments of all of
the Lenders, the Swing Line A and B Commitments of the Swing Line Lender, the
Letter of Credit A and B Commitments, and the payment of all amounts payable
under the Loan Documents.

 

10.8.                        Administrative Agent in Its Individual Capacity

 

BNY and its affiliates may make secured or unsecured loans to, accept deposits
from, issue letters of credit for the account of, act as trustee under
indentures of, and generally

 

83

--------------------------------------------------------------------------------


 

engage in any kind of business with, the Borrower or any other Credit Party as
though BNY were not Administrative Agent hereunder and BNY Capital Markets did
not arrange the transactions contemplated hereby.  With respect to any Revolving
Credit Commitment or any Swing Line Commitment made or renewed by BNY and the
Notes issued to, and the Reimbursement Obligations owing to, BNY, BNY shall have
the same rights and powers under the Loan Documents as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” shall in each case include BNY.

 

10.9.                        Successor Administrative Agent

 

If at any time the Administrative Agent deems it advisable, in its sole
discretion, it may submit to each Issuing Bank and each of the Lenders a written
notice of its resignation as Administrative Agent under the Loan Documents, such
resignation to be effective upon the earlier of (i) the written acceptance of
the duties of the Administrative Agent under the Loan Documents by a successor
Administrative Agent and (ii) on the 30th day after the date of such notice. 
Upon any such resignation, the Required Lenders shall have the right to appoint
from among the Lenders a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
accepted such appointment in writing within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Issuing Banks and the Lenders,
appoint a successor Administrative Agent, which successor Administrative Agent
shall be a commercial bank organized under the laws of the United States or any
State thereof and having a combined capital, surplus, and undivided profits of
at least $100,000,000.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent’s rights, powers, privileges and duties as
Administrative Agent under the Loan Documents shall be terminated.  The
Borrower, the other Credit Parties, the Issuing Banks and the Lenders shall
execute such documents as shall be necessary to effect such appointment.  After
any retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of the Loan Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it, and any amounts owing to it, while it was
Administrative Agent under the Loan Documents.  If at any time there shall not
be a duly appointed and acting Administrative Agent, the Borrower agrees to make
each payment due under the Loan Documents directly to the Issuing Banks and the
Lenders entitled thereto during such time.

 

10.10.                  Documentation Agent, Syndication Agent and Lead Arranger

 

The Documentation Agent, the Syndication Agent and the Lead Arranger shall have
no duties or obligations under the Loan Documents in their respective capacities
as Documentation Agent, Syndication Agent and Lead Arranger.  The Documentation
Agent, the Syndication Agent and the Lead Arranger shall be entitled to the same
protections, indemnities and rights as the Administrative Agent.

 

84

--------------------------------------------------------------------------------


 

10.11.                  Appointment of Collateral Agent

 

Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
enter into the Collateral Agent Agreement on behalf of and for the benefit of
such Lender or such Issuing Bank and agrees to be bound by the terms of the
Collateral Agent Agreement.  Each Lender and each Issuing Bank hereby authorizes
the Collateral Agent to enter into the Security Documents and to take all action
contemplated by the Security Documents.  Each Lender and each Issuing Bank
agrees that it shall have no right individually to seek or to enforce or to
realize upon the security granted by any Security Document, it being understood
and agreed that such rights and remedies may be exercised by the Collateral
Agent for the benefit of the Secured Parties upon the terms of the Security
Documents.

 

11.                                 OTHER PROVISIONS

 

11.1.                        Amendments and Waivers

 

Notwithstanding anything to the contrary contained in any Loan Document, with
the written consent of the Required Lenders the Administrative Agent and the
appropriate Credit Parties may, from time to time, enter into written
amendments, supplements or modifications thereof and, with the consent of the
Required Lenders, the Administrative Agent on behalf of the Swing Line Lender,
the Issuing Banks and the Lenders, may execute and deliver to any such Credit
Parties a written instrument waiving or consenting to the departure from, on
such terms and conditions as the Administrative Agent may specify in such
instrument, any of the requirements of the Loan Documents or any Default or
Event of Default and its consequences; provided that: (A) solely with the
consent of the Required A or B (as applicable) Lenders (i) the Revolving Credit
A or B (as applicable) Commitment Amount of any A or B (as applicable) Lender or
the Aggregate Revolving Credit A or B (as applicable) Commitment Amount may be
decreased, (ii) the Revolving Credit Commitment Period applicable to the
Revolving Credit A or B (as applicable) Commitments may be shortened, (iii) the
amount of the Commitment Fee in respect of the Revolving Credit A or B (as
applicable) Commitments or the Letter of Credit Commissions in respect of the
Letter of Credit A or B (as applicable) Commitment may be increased, or the time
of payment thereof may be shortened, (iv) the rate of interest on any Revolving
Credit or Swing Line A or B (as applicable) Loan or Note may be increased, or
the time of payment thereof may be shortened, (v) the amount of any installment
or other payment of principal on any Revolving Credit or Swing Line A or B (as
applicable) Loan or Note may be increased, or the time of payment thereof may be
shortened, or (vi) subject to (B) immediately below, change any other provision
contained in Sections 2 or 3 (or any related definition contained in Section
1.1) of this Agreement relating solely to the Revolving Credit A or B (as
applicable) Commitments or Loans, the Swing Line A or B (as applicable)
Commitment or Loans, the Letter of Credit A or B (as applicable) Commitment or
the Letters of Credit issued thereunder, or the Commitment Fee in respect of the
Revolving Credit A or B (as applicable) Commitment or the Letter of Credit
Commissions in respect of the Letter of Credit A or B (as applicable)
Commitment; and (B) no such amendment, supplement, modification, waiver or
consent, however, shall:

 

85

--------------------------------------------------------------------------------


 

(a)                                  without the consent of all of the A or B
(as applicable) Lenders (i) increase the Revolving Credit A or B (as applicable)
Commitment Amount of any A or B (as applicable) Lender or the Aggregate
Revolving Credit A or B (as applicable) Commitment Amount, (ii) extend the
Revolving Credit Commitment Period applicable to the Revolving Credit A or B (as
applicable) Commitments, (iii) reduce the amount, or extend the time of payment,
of the Commitment Fee in respect of the Revolving Credit A or B (as applicable)
Commitments or the Letter of Credit Commissions in respect of the Letter of
Credit A or B (as applicable) Commitment, (iv) reduce the rate, or extend the
time of payment of, interest on any Revolving Credit or Swing Line A or B (as
applicable) Loan or Note, (v) reduce the amount, or extend the time of payment
of any installment or other payment of principal on any Revolving Credit or
Swing Line A or B (as applicable) Loan or Note, (vi) decrease or forgive the
principal amount of any Revolving Credit or Swing Line A or B (as applicable)
Loan or Note, (vii) change the definition of “Required A Lenders” or “Required B
Lenders”, (viii) change the several nature of the A or B (as applicable)
Lenders’ obligations, or (ix) change any provision governing the sharing of
payments and liabilities among the A or B (as applicable) Lenders; and without
the consent of all A and B Lenders, (i) consent to any assignment or delegation
by the Borrower of any of its rights or obligations under any Loan Document,
(ii) except as provided in Section 11.1(e), release all or any part of the
Collateral or the obligations of any Guarantor under the Subsidiary Guaranty,
(iii) change the provisions of Section 3.5, 3.6, 3.7, 3.9, 3.10, 9.1(a), this
Section 11.1 or Section 11.7(a), (iv) change the definition of “Required
Lenders”, (v) change the several nature of the Lenders’ obligations, or (vi)
change any provision governing the sharing of payments and liabilities among all
of the A and B Lenders;

 

(b)                                 without the written consent of the
applicable Issuing Banks, change the Letter of Credit A or B (as applicable)
Commitment, change the amount or the time of payment of the Letter of Credit
Commissions or the Fronting Fees or change any other term or provision of this
Agreement which relates to the Letter of Credit A or B (as applicable)
Commitment or the Letters of Credit issued thereunder or any other rights or
obligations of the applicable Issuing Banks under any Loan Document;

 

(c)                                  without the written consent of the
Administrative Agent, amend, modify or waive any provision of Section 10 or
otherwise change any of the rights or obligations of the Administrative Agent
hereunder or under the Loan Documents;

 

(d)                                 without the written consent of the Swing
Line Lender, change the Swing Line A or B (as applicable) Commitment or change
any other term or provision that relates to the Swing Line A or B (as
applicable) Commitment or the Swing Line A or B (as applicable) Loans or any
other rights or obligations of the Swing Line Lender under any Loan Document;
and

 

(e)                                  notwithstanding anything to the contrary
contained in this Section 11.1, each of the Lenders (i) hereby authorizes the
Administrative Agent, to the extent that the Administrative Agent is acting as
the Required Lender Representative under and as such term is defined in the
Security Agreement, to instruct the Collateral Agent pursuant to Section 7.1(b)
of the Collateral Agent Agreement to release any Collateral (but not the
proceeds thereof) in connection with a disposition of such Collateral as
permitted by Section 8.4 and (ii) hereby

 

86

--------------------------------------------------------------------------------


 

authorizes the Administrative Agent to release all or any of the obligations of
any Guarantor under the Subsidiary Guaranty in connection with a Disposition of
such Guarantor as permitted by Section 8.4 or a dissolution of such Guarantor as
permitted by Section 7.3.

 

Any such amendment, supplement, modification, waiver or consent shall apply
equally to the Administrative Agent, the Swing Line Lender, the Issuing Banks
and each of the Lenders and shall be binding upon the parties to the applicable
Loan Document, the Lenders, the Issuing Banks, the Administrative Agent, the
Swing Line Lender and all future holders of the Notes and the Reimbursement
Obligations.  In the case of any waiver, the parties to the applicable Loan
Document, the Issuing Banks, the Lenders, the Swing Line Lender and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Notes and other Loan Documents to the extent
provided for in such waiver, and any Default or Event of Default waived shall
not extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

 

11.2.                        Notices

 

All notices, requests and demands to or upon the respective parties to the Loan
Documents to be effective shall be in writing and, unless otherwise expressly
provided therein, shall be deemed to have been duly given or made when delivered
by hand, one Business Day after having been sent by overnight courier service,
three Business Days after having been deposited in the mail, first-class postage
prepaid, or, in the case of notice by facsimile, when sent, addressed as follows
in the case of the Borrower, the Administrative Agent or the Swing Line Lender,
and as set forth in Schedule 11.2 in the case of each Lender and each Issuing
Bank, or addressed to such other addresses as to which the Administrative Agent
may be hereafter notified by the respective parties thereto or any future
holders of the Notes:

 

The Borrower:
Building Materials Corporation of America
1361 Alps Road
Wayne, New Jersey 07470
Attention: Treasurer
Telephone: (973) 628-3000
Facsimile:  (973) 628-3326

 

The Administrative Agent or the Swing Line Lender:
The Bank of New York
One Wall Street
Agency Function Administration
18th Floor
New York, New York 10286
Attention: Sandra Morgan



87

--------------------------------------------------------------------------------


 

Telephone: (212) 635-4692
Facsimile:  (212) 635-6365

 

with a copy to:

 

The Bank of New York
One Wall Street
New York, New York 10286
Attention: David Judge,

Senior Vice President

Telephone: (212) 635-6861

Facsimile:  (212) 635-7498,

 

except that any notice, request or demand by the Borrower to or upon the
Administrative Agent, the Swing Line Lender, the Issuing Banks or the Lenders
pursuant to Sections 2.5, 2.9 or 3.3 shall not be effective until received.  Any
party to a Loan Document may rely on signatures of the parties thereto which are
transmitted by facsimile or other electronic means as fully as if originally
signed.

 

11.3.                        No Waiver; Cumulative Remedies

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, any Issuing Bank, the Swing Line Lender or any Lender, any
right, remedy, power or privilege under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges under the Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.4.                        Survival of Representations and Warranties and
Certain Obligations

 

(a)                                  All representations and warranties made
under the Loan Documents and in any document, certificate or statement delivered
pursuant thereto or in connection therewith shall survive the execution and
delivery of the Loan Documents.

 

(b)                                 The obligations of the Borrower under
Sections 3.5, 3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 11.5 and 11.8 shall survive the
termination of the Revolving Credit Commitments of all of the Lenders, the Swing
Line Commitments, the Letter of Credit Commitments and the payment of the Loans,
the Reimbursement Obligations and all other amounts payable under the Loan
Documents.

 

11.5.                        Expenses

 

The Borrower agrees, promptly upon presentation of a statement or invoice
therefor, and whether any Loan is made or any Letter of Credit is issued (i) to
pay or reimburse the Administrative Agent and BNY Capital Markets for all their
respective out-of-pocket costs

 

88

--------------------------------------------------------------------------------


 

and expenses reasonably incurred in connection with the development,
preparation, execution and syndication of, the Loan Documents and any amendment,
supplement or modification thereto (whether or not executed or effective), any
documents prepared in connection therewith and the consummation of the
transactions contemplated thereby, including the fees and disbursements of
Special Counsel, Wachtell, Lipton, Rosen & Katz and Policano & Manzo, (ii) to
pay or reimburse the Issuing Banks, the Administrative Agent, the Swing Line
Lender and the Lenders for all of its costs and expenses, including reasonable
fees and disbursements of counsel, incurred in connection with (A) any Default
or Event of Default and any enforcement or collection proceedings resulting
therefrom or in connection with the negotiation of any restructuring or
“work-out” (whether consummated or not) of the obligations of any Credit Party
under any of the Loan Documents and (B) the enforcement of this Section and
(iii) to pay, indemnify, and hold the Issuing Banks, the Lenders, the Swing Line
Lender and the Administrative Agent harmless from and against, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Loan Documents and any such other
documents, and (iv) to pay, indemnify and hold the Issuing Banks, the Lenders,
the Swing Line Lender and the Administrative Agent and each of its officers,
directors and employees harmless from and against any and all other liabilities,
obligations, claims, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable counsel fees and disbursements) with respect to the enforcement and
performance of the Loan Documents, the use of the proceeds of the Loans and the
Letters of Credit and the enforcement and performance of the provisions of any
subordination agreement involving the Administrative Agent and the Lenders (all
the foregoing, collectively, the “Indemnified Liabilities”) and, if and to the
extent that the foregoing indemnity may be unenforceable for any reason, the
Borrower agrees to make the maximum payment not prohibited under applicable law;
provided, however, that the Borrower shall have no obligation to pay Indemnified
Liabilities to the Administrative Agent, the Swing Line Lender, any Issuing Bank
or any Lender arising from the finally adjudicated gross negligence or willful
misconduct of the Administrative Agent, the Swing Line Lender, such Issuing Bank
or such Lender.  The agreements in this Section shall survive the termination of
the Commitments and the payment of all amounts payable under the Loan Documents.

 

The Borrower agrees to pay on the date of this Agreement all fees for which
invoices have been received of Bryan Cave LLP, Wachtell, Lipton, Rosen & Katz
and Policano & Manzo in connection with the development, preparation,
negotiation and execution of the Loan Documents and the transactions
contemplated thereby.

 

89

--------------------------------------------------------------------------------


 

11.6.                        Lending Offices

 

Each Lender agrees that, upon the occurrence of any event giving rise to any
increased cost or indemnity under Sections 3.6, 3.7 and 3.10 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans and Reimbursement Obligations affected by such
event, provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section.  Nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the right of any Lender provided in Sections
3.5, 3.6, 3.7 and 3.10.

 

11.7.                        Successors and Assigns

 

(a)                                  This Agreement, the Notes and the other
Loan Documents to which the Borrower is a party shall be binding upon and inure
to the benefit of the Borrower, the Issuing Banks, the Swing Line Lender, the
Administrative Agent, the Lenders, all future holders of the Notes and
Reimbursement Obligations and their respective successors and assigns.  Neither
the Borrower nor any other Credit Party shall delegate any obligation or duty
under any Loan Document without the prior written consent of each Issuing Bank,
the Swing Line Lender, the Administrative Agent and each Lender.

 

(b)                                 Subject to Section 11.7(e), each Lender, the
Swing Line Lender and each Issuing Bank may at any time assign all or any
portion of its rights under any Loan Document to any Federal Reserve Bank.

 

(c)                                  In addition to its rights under Section
11.7(b), each Lender shall have the right to sell, assign, transfer or negotiate
(each an “Assignment”) all or any portion of all of its Loans, its Commitments
and its Notes and its interest in the Loan Documents to any subsidiary or
Affiliate of such Lender, to any other Lender or, with the prior written consent
of each Issuing Bank that has a Letter of Credit outstanding, the Administrative
Agent and the Swing Line Lender (which consents shall not be unreasonably
withheld), to any bank, savings and loan institution, insurance company, thrift
institution, pension fund, mutual fund (provided that no Affiliated Fund
Distressed Debt Group shall own more than 30% of the aggregate Revolving Credit
A or B (as applicable) Loans and Commitments) or, subject to the consent of the
Borrower (such consent not to be unreasonably withheld or delayed), other
financial institution, provided that (i) each such Assignment shall be of a
constant, and not a varying, percentage of all of the assignor Lender’s rights
and obligations under the Loan Documents that are being assigned, (ii) the
Revolving Credit A or B (as applicable) Commitment Amount of the Revolving
Credit A or B (as applicable) Commitments assigned shall be not less than
$5,000,000 or the full Revolving Credit A or B (as applicable) Commitment Amount
of such assignor Lender’s Revolving Credit A or B (as applicable) Commitment,
and (iii) the assignor Lender and such assignee shall deliver to the
Administrative Agent three copies of an Assignment and Acceptance Agreement
executed by each of them, along with an assignment fee in the sum of $3,500 for
the account of the Administrative Agent.  Upon receipt of such number of
executed copies of each such Assignment

 

90

--------------------------------------------------------------------------------


 

and Acceptance Agreement together with the assignment fee therefor and the
Borrower’s consent to such Assignment, if required, the Administrative Agent
shall record the same and execute not less than two copies of such Assignment
and Acceptance Agreement in the appropriate place, deliver one such copy to the
assignor and one such copy to the assignee, and deliver one photocopy thereof,
as executed, to the Borrower.  From and after the Assignment Effective Date
specified in, and as defined in, such Assignment and Acceptance Agreement, the
assignee thereunder shall be a party hereto and shall for all purposes of this
Agreement and the other Loan Documents be deemed an “A or B (as applicable)
Lender” and a “Lender” and, to the extent provided in such Assignment and
Acceptance Agreement, the assignor Lender thereunder shall be released from its
obligations under this Agreement and the other Loan Documents.  The Borrower
agrees that, if requested, in connection with each such Assignment, it shall at
its own cost and expense execute and deliver (1) to the Administrative Agent or
such assignee a Revolving Credit A or B (as applicable) Note in a maximum
principal amount equal to the Revolving Credit A or B (as applicable) Commitment
Amount of the Revolving Credit A or B (as applicable) Commitments assumed by
such assignee, and (2) to the Administrative Agent or such assignor Lender, in
the event that such assignor Lender shall not have assigned all of its Revolving
Credit A or B (as applicable) Commitment, a Revolving Credit A or B (as
applicable) Note in a maximum principal amount equal to the Revolving Credit A
or B (as applicable) Commitment Amount of the Revolving Credit A or B (as
applicable) Commitment retained by such assignor, in each case either in escrow
pending the delivery of, or against receipt of, such assignor Lender’s existing
Revolving Credit A or B (as applicable) Note.  The Administrative Agent shall be
entitled to rely upon the representations and warranties made by the assignee
under each Assignment and Acceptance Agreement.

 

(d)                                 In addition to the participations provided
for in Section 11.11(b), each Lender may grant participations in all or any part
of its Loans, its Notes and its Commitments to one or more banks, insurance
companies, pension funds, mutual funds or other financial institutions, provided
that (i) such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties to this Agreement and the other Loan Documents
for the performance of such obligations, (iii) the Borrower, the Swing Line
Lender, the Issuing Banks, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents, (iv) the granting of such participation does not require that any
additional loss, cost or expense be borne by the Borrower at any time, and (v)
the voting rights of any holder of any participation shall be limited to
decisions that in accordance with Section 11.1 require the consent of all of the
A or B (as applicable) Lenders or all of the Lenders.  The Borrower acknowledges
and agrees that any such participant shall for purposes of Section 3.5, 3.6,
3.10 and 11.5 be deemed to be an “A or B (as applicable) Lender” and a “Lender”,
provided that in no event shall the Borrower be liable for any amounts under
said Sections in excess of the amounts for which it would be liable but for such
participation.

 

(e)                                  No Lender shall, as between and among the
Borrower, the Administrative Agent, the Swing Line Lender, the Issuing Banks and
such Lender, be relieved of any of its

 

91

--------------------------------------------------------------------------------


 

obligations under the Loan Documents as a result of any assignment of or
granting of participations in, all or any part of its Loans, its Commitments and
its Notes, except that a Lender shall be relieved of its obligations to the
extent of any such assignment of all or any part of its Loans, its Commitments
or its Notes pursuant to Section 11.7(c).

 

11.8.                        Indemnity

 

The Borrower agrees to defend, protect, indemnify, and hold harmless the
Administrative Agent, BNY Capital Markets, the Issuing Banks, the Swing Line
Lender and each and all of the Lenders, each of their respective Affiliates and
each of the respective officers, directors, employees and agents of each of the
foregoing (each an “Indemnified Person” and, collectively, the “Indemnified
Persons”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel to such Indemnified Persons in connection with any
investigative, administrative or judicial proceeding, whether direct, indirect
or consequential and whether based on any federal or state laws or other
statutory regulations, including securities and commercial laws and regulations,
under common law or at equitable cause, or on contract or otherwise, including
any liabilities and costs under environmental laws, Federal, state or local
health or safety laws, regulations, or common law principles, arising from or in
connection with the past, present or future operations of the Borrower, any
other Credit Party, or their respective predecessors in interest, or the past,
present or future environmental condition of the Property of the Borrower or any
of its Subsidiaries, the presence of asbestos-containing materials at any such
Property, or the release or threatened release of any hazardous substance into
the environment from any such Property) in any manner relating to or arising out
of the Loan Documents or the transactions contemplated thereby, any commitment
letter or fee letter executed between or among (x) the Borrower or any of its
Subsidiaries, and (y) the Swing Line Lender, an Issuing Bank and/or the
Administrative Agent, the capitalization of the Borrower or any of its
Subsidiaries, the Commitments, the Letter of Credit Commitments, the making of,
issuance of, management of and participation in the Loans or the Letters of
Credit, or the use or intended use of the Letters of Credit and the proceeds of
the Loans hereunder, provided that the Borrower shall have no obligation under
this Section to an Indemnified Person with respect to any of the foregoing to
the extent found in a final judgment of a court having jurisdiction to have
resulted primarily out of the gross negligence or willful misconduct of such
Indemnified Person.  The indemnity set forth herein shall be in addition to any
other obligations or liabilities of the Borrower to each Indemnified Person
under the Loan Documents or at common law or otherwise, and shall survive any
termination of the Loan Documents, the expiration of the Revolving Credit
Commitments, the Letter of Credit Commitments, the Swing Line Commitments and
the payment of all Indebtedness of the Credit Parties under the Loan Documents.

 

11.9.                        Limitation of Liability

 

No claim may be made by the Borrower, any of its Subsidiaries, any other Credit
Party, any Lender, any Issuing Bank or other Person against the Administrative
Agent, any Lender, any Issuing Bank or the Swing Line Lender or any directors,
officers, employees, or

 

92

--------------------------------------------------------------------------------


 

agents of any of them, for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by any Loan
Document, or any act, omission or event occurring in connection therewith, and
each of the Borrower, its Subsidiaries, such other Credit Party, any such
Lender, any such Issuing Bank or other Person hereby waives, releases and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

11.10.                  Counterparts

 

Each Loan Document (other than the Notes) may be executed by one or more of the
parties thereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
document.  It shall not be necessary in making proof of any Loan Document to
produce or account for more than one counterpart signed by the party to be
charged.  A counterpart of any Loan Document or to any document evidencing, and
of any amendment, modification, consent or waiver to or of any Loan Document
transmitted by facsimile shall be deemed to be an originally executed
counterpart.  A set of the copies of the Loan Documents signed by all the
parties thereto shall be deposited with each of the Borrower and the
Administrative Agent.  Any party to a Loan Document may rely upon the signatures
of any other party thereto which are transmitted by facsimile or other
electronic means to the same extent as if originally signed.

 

11.11.                  Adjustments; Set-off

 

(a)                                  In addition to any rights and remedies of
each Lender provided by law, upon the occurrence of an Event of Default and
acceleration of the Notes, or at any time upon the occurrence and during the
continuance of an Event of Default under Sections 9.1(a) or 9.1(b), each Lender,
the Swing Line Lender and each Issuing Bank shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set-off and apply against any
indebtedness or other liability, whether matured or unmatured, of the Borrower
to such Lender, the Swing Line Lender or such Issuing Bank arising under the
Loan Documents, any amount owing from such Lender, the Swing Line Lender or such
Issuing Bank to the Borrower.  To the extent permitted by applicable law, the
aforesaid right of set-off may be exercised by such Lender, the Swing Line
Lender or such Issuing Bank against the Borrower or against any trustee in
bankruptcy, custodian, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor of the
Borrower, or against anyone else claiming through or against the Borrower or
such trustee in bankruptcy, custodian, debtor in possession, assignee for the
benefit of creditors, receivers, or execution, judgment or attachment creditors,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender, the Swing Line Lender or such Issuing Bank prior to
the making, filing or issuance of, service upon such Lender, the Swing Line
Lender or such Issuing Bank of, or notice to such Lender, the Swing Line Lender
or such Issuing Bank of, any petition, assignment for the benefit of creditors,
appointment or application for the appointment of a receiver, or issuance of
execution, subpoena, order or warrant.  Each Lender, the Swing Line Lender and
each Issuing Bank agrees promptly to notify the Borrower and the

 

93

--------------------------------------------------------------------------------


 

Administrative Agent after each such set-off and application made by such
Lender, the Swing Line Lender or such Issuing Bank, as the case may be, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

 

(b)                                 If any Lender, the Swing Line Lender or any
Issuing Bank shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of its Revolving
Credit or Swing Line A or B (as applicable) Loans, its Revolving Credit or Swing
Line A or B (as applicable) Notes or Reimbursement Obligations in respect of
Letters of Credit issued under the Letter of Credit A or B (as applicable)
Commitment in excess of its Outstanding Percentage of payments then due and
payable on account of the Revolving Credit or Swing Line A or B (as applicable)
Loans, the Revolving Credit or Swing Line A or B (as applicable) Notes or
Reimbursement Obligations in respect of Letters of Credit issued under the
Letter of Credit A or B (as applicable) Commitment received by all of the A or B
(as applicable) Lenders, the Swing Line Lender and the Issuing Banks, such
Lender, the Swing Line Lender or such Issuing Bank, as the case may be, shall
forthwith purchase, without recourse, for cash, from the other A or B (as
applicable) Lenders, the Swing Line Lender and the applicable Issuing Banks such
participations in their Revolving Credit or Swing Line A or B (as applicable)
Loans, Revolving Credit or Swing Line A or B (as applicable) Notes and
Reimbursement Obligations in respect of Letters of Credit issued under the
Letter of Credit A or B (as applicable) Commitment as shall be necessary to
cause such purchaser to share such excess payment with each of them according to
their applicable Outstanding Percentages, provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchaser, such
purchase shall be rescinded and the related seller shall repay to such purchaser
the purchase price to the extent of such recovery, together with an amount equal
to such seller’s pro rata share (according to the proportion of (i) the amount
of all other related required repayments to (ii) the total amount so recovered
from the purchaser) of any interest or other amount paid or payable by the
purchaser in respect of the total amount so recovered.

 

11.12.                  Construction

 

Each party to a Loan Document represents that it has been represented by counsel
in connection with the Loan Documents and the transactions contemplated thereby
and that the principle that agreements are to be construed against the party
drafting the same shall be inapplicable.

 

11.13.                  Governing Law

 

The Loan Documents and the rights and obligations of the parties thereunder
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of New York, without regard to principles of conflict
of laws, but including Section 5-1401 of the General Obligations Law.

 

94

--------------------------------------------------------------------------------


 

11.14.                  Headings Descriptive

 

Section headings have been inserted in the Loan Documents for convenience only
and shall not be construed to be a part thereof.

 

11.15.                  Severability

 

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.

 

11.16.                  Integration

 

All exhibits to a Loan Document shall be deemed to be a part thereof.  Except
for agreements between the Administrative Agent, the Swing Line Lender and/or an
Issuing Bank and the Borrower with respect to certain fees, the Loan Documents
embody the entire agreement and understanding among the Borrower, the
Administrative Agent, the Swing Line Lender, the Issuing Banks and the Lenders
with respect to the subject matter thereof and supersede all prior agreements
and understandings among them with respect to the subject matter thereof.

 

11.17.                  Consent to Jurisdiction

 

Each party to a Loan Document hereby irrevocably submits to the jurisdiction of
any New York State or Federal court sitting in the City of New York over any
suit, action or proceeding arising out of or relating to the Loan Documents. 
Each party to a Loan Document hereby irrevocably waives, to the fullest extent
permitted or not prohibited by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in such a court and any claim that any such suit, action or proceeding brought
in such a court has been brought in an inconvenient forum.  Each Credit Party
hereby agrees that a final judgment in any such suit, action or proceeding
brought in such a court, after all appropriate appeals, shall be conclusive and
binding upon it.

 

11.18.                  Service of Process

 

Each party to a Loan Document hereby irrevocably consents to the service of
process in any suit, action or proceeding by sending the same by first class
mail, return receipt requested or by overnight courier service, to the address
of such party set forth in Section 11.2 of the applicable Loan Document executed
by such party.  Each party to a Loan Document hereby agrees that any such
service (i) shall be deemed in every respect effective service of process upon
it in any such suit, action, or proceeding, and (ii) shall to the fullest extent
enforceable by law, be taken and held to be valid personal service upon and
personal delivery to it.

 

95

--------------------------------------------------------------------------------


 

11.19.                  No Limitation on Service or Suit

 

Nothing in the Loan Documents or any modification, waiver, consent or amendment
thereto shall affect the right of the Borrower, the Administrative Agent, the
Swing Line Lender, any Issuing Bank or any Lender to serve process in any manner
permitted by law or limit the right of the Administrative Agent, the Swing Line
Lender, any Issuing Bank or any Lender to bring proceedings against any Credit
Party in the courts of any jurisdiction or jurisdictions in which such Credit
Party may be served.

 

11.20.                  WAIVER OF TRIAL BY JURY

 

EACH OF THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE ISSUING BANKS, THE
LENDERS, AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREIN.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE SWING LINE LENDER, THE ISSUING BANKS, THE
ADMINISTRATIVE AGENT, OR THE LENDERS, OR COUNSEL TO THE SWING LINE LENDER, THE
ISSUING BANKS, THE ADMINISTRATIVE AGENT OR THE LENDERS, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE SWING LINE LENDER, THE ISSUING BANKS, THE
ADMINISTRATIVE AGENT OR THE LENDERS WOULD NOT, IN THE EVENT OF SUCH LITIGATION,
SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER
ACKNOWLEDGES THAT THE SWING LINE LENDER, THE ISSUING BANKS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, INTER
ALIA, THE PROVISIONS OF THIS SECTION.

 

11.21.                  Treatment of Confidential Information

 

Each Lender, each Issuing Bank, the Swing Line Lender and the Administrative
Agent agrees (on behalf of itself and each of its affiliates, directors,
officers, employees and representatives) to use reasonable precautions to keep
confidential, in accordance with its customary procedures for handling
confidential information of the same nature, all non-public information supplied
by the Borrower or any of its Subsidiaries pursuant to this Agreement which (a)
is identified by such Person as being confidential at the time the same is
delivered to such Lender, such Issuing Bank, the Swing Line Lender or the
Administrative Agent, or (b) constitutes any financial statement, financial
projection or forecast, budget, compliance certificate, audit report, management
letter or accountants’ certification delivered hereunder, provided, however,
that nothing herein shall limit the disclosure of any such information (i) to
the extent required by law, rule, regulation or judicial process, provided that,
unless prohibited by applicable law or court order, each Lender, each Issuing
Bank, the Swing Line Lender and the Administrative Agent, prior to the
disclosure thereof, shall endeavor to notify the Borrower of any request for
disclosure of any such confidential information by any governmental agency or
representative thereof (other than in connection with an examination of the
financial condition of

 

96

--------------------------------------------------------------------------------


 

such Issuing Bank, such Lender, the Swing Line Lender or the Administrative
Agent by such governmental agency) or pursuant to legal process, (ii) on a
confidential basis, to counsel to any Lender, any Issuing Bank, the Swing Line
Lender or the Administrative Agent, (iii) to bank examiners, auditors or
accountants, and any analogous counterpart thereof, (iv) to the Administrative
Agent, the Lenders, the Swing Line Lender or the Issuing Banks, (v) in
connection with any litigation or proceeding to which any one or more of the
Lenders, the Issuing Banks, the Swing Line Lender or the Administrative Agent is
a party, (vi) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) agrees to keep such information confidential on substantially the
same basis as set forth in this Section, or (vii) to affiliates of the
Administrative Agent, the Swing Line Lender, each Lender and each Issuing Bank,
so long as such affiliate agrees to keep such information confidential on
substantially the same basis as set forth in this Section.

 

11.22.                  Conversion to DIP Facility

 

In the event that the Borrower shall become the subject of any bankruptcy
proceedings under Chapter 11 of Title 11 of the United States Code, the Lenders
and the Issuing Banks, together with JPMorgan Chase Bank under the Chase
Platinum Substitute Note and Fleet National Bank under the Fleet LC Agreement,
in each case severally and not jointly and based on their respective interests
at the time in this Agreement, the Chase Platinum Substitute Note and the Fleet
LC Agreement, and the Borrower agree, subject to receipt of all appropriate
bankruptcy court approvals, to refinance and consolidate in full the
indebtedness evidenced by (i) this Agreement, the Notes and the Letters of
Credit, (ii) the Chase Platinum Substitute Note and (iii) the Fleet LC Agreement
with a new debtor-in-possession credit facility (the “DIP Facility”), on terms
and conditions (including a first priority perfected security interest on all of
the Collateral (including a Mortgage on each Mortgaged Property listed on Part B
of Schedule 1.1(m)) and an administrative claim against all estates, and the
Borrower agrees to use its best efforts to provide a super priority
administrative claim against such estates) substantially identical to this
Agreement, the Chase Platinum Substitute Note and the Fleet LC Agreement in an
aggregate amount (not exceeding $210,000,000 plus the principal amount of the
Chase Platinum Substitute Note and the principal amount of the Fleet LC) equal
to the Aggregate Revolving Credit A Commitment Amount, the Aggregate Revolving
Credit B Commitment Amount plus the principal amount of the Chase Platinum
Substitute Note and the principal amount of the Fleet LC, which DIP Facility
will (i) refinance in full all Loans and Letters of Credit under this Agreement
and all obligations under the Chase Platinum Substitute Note and the Fleet LC
Agreement, whereupon this Agreement, the Chase Platinum Substitute Note and the
Fleet LC Agreement will terminate, (ii) mature on August 18, 2004, (iii) allow
for the cash payment of interest on the Senior Note Indentures, except that no
interest may be paid on the Senior Note Indentures at any time during the
continuance of a Default or Event of Default under the DIP Facility or if the
Borrower shall not at the time have a Fixed Charge Coverage Ratio (as defined
below) of greater than 1.50:1.00 (such Fixed Charge Ratio to be included in the
DIP Facility), (iv) provide that Section 8.15 would no longer be applicable,
provided that any asbestos costs and expenses of the Borrower and its
Subsidiaries that are allocable to any Parent would reduce by an equal amount
the amount available for loans made to any Parent under Section 8.6(ii), and

 

97

--------------------------------------------------------------------------------


 

(v) if the DIP Facility is not consummated pursuant to a final court order
(which order is in effect and not stayed and not under appeal, provided that an
order that may be, but has not been, appealed shall be considered final) within
45 days of the Borrower becoming the subject of any such bankruptcy proceedings,
an Event of Default (or similar event) shall have been deemed to occur under
this Agreement, the Chase Platinum Substitute Note and the Fleet LC Agreement,
upon which, in addition to all other rights and remedies available at such time,
the default rate of interest and the default rate on letter of credit
commissions under each such agreement, if not otherwise in effect, shall become
applicable, commencing on the 46th day after the Borrower shall have become the
subject of any such bankruptcy proceedings.  For purposes hereof, “Fixed Charge
Coverage Ratio” shall mean the ratio of (x) Consolidated EBITDA to (y) the sum,
without duplication, of all cash payments made in respect of Indebtedness
(including all principal, interest, commitment fees, letter of credit fees, and
similar fees), capital expenditures, Restricted Payments, loans and other
advances and payments (including payments made under the Tax Sharing Agreement)
to any Parent or Affiliate, and all restructuring, administration and other
expenses and charges (to the extent such expenses and charges are not included
(but are not expressly excluded) in the determination of Consolidated EBITDA),
in each case determined on a Consolidated basis in accordance with GAAP for the
four fiscal quarter period ending on the date of calculation or, if the date of
calculation is not the last day of a fiscal quarter, for the immediately
preceding four fiscal quarters.

 

Prior to bankruptcy court approval of the DIP Facility, if no Event of Default
shall exist and be continuing (including, without limitation, an Event of
Default caused by the provisions of clause (v) in the preceding paragraph), the
Borrower shall be entitled to use cash collateral for all purposes permitted
under this Agreement as long as the Lenders are granted adequate protection in
the form of a first priority perfected replacement lien on all postpetition
accounts receivable and inventory and a super priority administrative claim
against all estates, provided, however, if the bankruptcy court does not grant
such adequate protection on the first day the order for relief is in effect, the
Borrower may use cash collateral for three Business Days for ordinary course
purposes.  The Lenders agree that any interim or final order approving the DIP
Facility may not constitute a determination as to any third parties
(specifically excluding the Borrower) regarding whether the Lenders are entitled
to receive postpetition interest, fees or administrative status on refinanced
prepetition indebtedness (except as otherwise provided in such interim or final
order and approved by the bankruptcy court).  If (i) a Title 11 case in respect
of the Borrower is commenced less than 91 days after the Liens under the
Security Documents have been perfected with respect to the obligations
outstanding under this Agreement, the Chase Platinum Substitute Note and the
Fleet LC Agreement, (ii) no Revolving Credit B Loans, Swing Line B Loans or
Letters of Credit issued under the Letter of Credit B Commitment have been made
or issued, and (iii) the final order approving the DIP Facility does not provide
that such obligations shall be refinanced with proceeds from the DIP Facility,
then, in addition to all other rights and remedies available at such time, the
commitment amount of the DIP Facility shall be reduced to reflect that such
obligations shall not be so refinanced.

 

If the Borrower is in compliance with all conditions precedent under Section 6
of this Agreement, the Lenders shall not assert any defense that may otherwise
be available under

 

98

--------------------------------------------------------------------------------


 

Bankruptcy Code section 365(c) with respect to Lenders’ obligations herein
concerning the DIP Facility.

 

Notwithstanding the foregoing, if the Lenders do not furnish the DIP Facility,
or the bankruptcy court does not approve it, the Borrower does not waive any
rights it has under Title 11 of the United States Code or otherwise.

 

Notwithstanding the foregoing, if the Borrower does not accept the DIP Facility,
or the bankruptcy court does not approve it, the Lenders do not waive any rights
they have under Title 11 of the United States Code or otherwise.

 

If and when the DIP Facility is approved by the bankruptcy court, the Borrower
may use its funds for all valid corporate purposes, including, without
limitation, professional fees, as long as there is no default under the DIP
Facility (including any default of any covenant limiting such use).  The DIP
Facility shall include a carveout of $7,500,000 for professional services.

 

If (i) the Borrower or any of its Subsidiaries shall not be permitted to perform
its obligations under this Agreement that relate to the granting or delivery of
Collateral (including a Mortgage on each Mortgaged Property listed on Part B of
Schedule 1.1(m)) within the applicable time periods prescribed thereby due
solely to an order of a court of competent jurisdiction issued within nine
months of the Effective Date enjoining the Borrower or any of its Subsidiaries
from performing any of such obligations within such applicable prescribed time
periods (and the Lenders shall not have agreed to waive such failure to
perform), the DIP Facility shall not have become effective and no other Default
or Event of Default shall exist and (ii) the Borrower shall not be able to
obtain an alternate debtor-in-possession credit facility on reasonable terms in
an amount not exceeding $100,000,000 (an “Alternate DIP Facility”) without
priming the liens on the Collateral (including a Mortgage on each Mortgaged
Property listed on Part B of Schedule 1.1(m)) securing this Agreement, the Chase
Platinum Substitute Note and the Fleet LC Agreement, then (x) an Alternate DIP
Facility shall be permitted to prime such liens on the Collateral (including a
Mortgage on each Mortgaged Property listed on Part B of Schedule 1.1(m)) and (y)
such Alternate DIP Facility may, if such Alternate DIP Facility so requires,
restrict the payment of interest on this Agreement, the Chase Platinum
Substitute Note and the Fleet LC Agreement, provided that (A) the Revolving
Credit B Commitments, the Swing Line B Commitment and the Letter of Credit B
Commitment shall be immediately terminated and all principal, interest, letter
of credit obligations and other obligations in respect of the Revolving Credit B
Commitments and Loans, the Swing Line B Commitment and Loans and the Letter of
Credit B Commitment and Reimbursement Obligations in respect of Letters of
Credit issued thereunder shall have been paid in full in cash and (B) this
Agreement, the Chase Platinum Substitute Note and the Fleet LC Agreement shall
continue to be secured by a perfected security interest in all Collateral
(including a Mortgage on each Mortgaged Property listed on Part B of Schedule
1.1(m)) subject only to the prior lien of such Alternate DIP Facility.

 

99

--------------------------------------------------------------------------------


 

11.23.                  Consolidation and Restatement

 

This Agreement is the consolidated and restated credit agreement contemplated by
Section 11.23 of both the $110 Million Credit Agreement and the $100 Million
Credit Agreement.  Certain terms and provisions contained in the $110 Million
Credit Agreement and the $100 Million Credit Agreement that related to prior
periods have been deleted for convenience.

 

11.24.                  Chase Platinum Substitute Note

 

The Chase Platinum Substitute Note is hereby incorporated into this Section
11.24 as fully as if set forth in full herein.

 

11.25.                  Fleet LC Agreement

 

The Fleet LC Agreement is hereby incorporated into this Section 11.25 as fully
as if set forth in full herein.

 

100

--------------------------------------------------------------------------------


 

BUILDING MATERIALS CORPORATION OF AMERICA
CONSOLIDATED CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Consolidated and
Restated Credit Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.

 

 

 

BUILDING MATERIALS CORPORATION OF AMERICA, as the Borrower and as a party to the
Chase Platinum Substitute Note and the Fleet LC Agreement

 

 

 

 

 

 

 

 

By:

  /s/  John F. Rebele

 

 

Name:

  John F. Rebele

 

 

Title:

  Sr. Vice President - CFO

 

 

 

 

 

 

 

 

BUILDING MATERIALS MANUFACTURING CORPORATION, for purposes of Section 11.25, as
a party to the Fleet LC Agreement

 

 

 

 

 

 

 

 

By:

  /s/  John F. Rebele

 

 

Name:

  John F. Rebele

 

 

Title:

  Sr. Vice President - CFO

 

 

--------------------------------------------------------------------------------


 

BUILDING MATERIALS CORPORATION OF AMERICA
CONSOLIDATED CREDIT AGREEMENT

 

 

THE BANK OF NEW YORK, as Administrative Agent

 

 

 

 

 

 

 

 

By:

  /s/  Albert R. Taylor

 

 

Name:

Albert R. Taylor

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

BUILDING MATERIALS CORPORATION OF AMERICA
CONSOLIDATED CREDIT AGREEMENT

 

 

 

FLEET NATIONAL BANK, for purposes of Section 11.25, as a party to the Fleet LC
Agreement

 

 

 

 

 

 

 

 

By:

  /s/  J.D. Smith

 

 

Name:

J.D. Smith

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

BUILDING MATERIALS CORPORATION OF AMERICA
CONSOLIDATED CREDIT AGREEMENT

 

 

 

JPMORGAN CHASE BANK (formerly, The Chase Manhattan Bank), for purposes of
Section 11.24, as a party to the Chase Substitute Platinum Note

 

 

 

 

 

 

 

 

By:

  /s/  Peter Dedousis

 

 

Name:

Peter Dedousis

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(m)

 

List of Mortgaged Properties

Schedule 1.1(q)

 

List of Qualified Depositary Institutions

Schedule 4.1

 

List of Subsidiaries; Capitalization

Schedule 4.5

 

List of Litigation

Schedule 4.13

 

Disclosure of Ordinary Course of Business

Schedule 4.14

 

List of Real Properties

Schedule 4.16

 

List of Environmental Matters

Schedule 8.1

 

List of Existing Indebtedness

Schedule 8.2

 

List of Existing Liens

Schedule 8.5

 

List of Investments

Schedule 8.5(g)

 

[Intentionally Omitted]

Schedule 8.5(h)

 

[Intentionally Omitted]

Schedule 8.13

 

List of Existing Capital Leases and Sale Leaseback Transactions

Schedule 11.2

 

List of Addresses for Notices

 

--------------------------------------------------------------------------------
